Name: 82/971/EEC: Council Decision of 21 December 1982 on the import quotas to be opened by the Member States in respect of State-trading countries in 1983
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D097182/971/EEC: Council Decision of 21 December 1982 on the import quotas to be opened by the Member States in respect of State-trading countries in 1983 Official Journal L 387 , 31/12/1982 P. 0001 - 0165++++COUNCIL DECISION OF 21 DECEMBER 1982 ON THE IMPORT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES IN 1983 ( 82/971/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ) , AND IN PARTICULAR THE FIRST SUBPARAGRAPH OF ARTICLE 3 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS CERTAIN CHANGES SHOULD BE MADE TO THE IMPORT QUOTAS FIXED FOR 1982 IN RESPECT OF STATE-TRADING COUNTRIES IN ORDER TO ADAPT THEM TO THE FORESEEABLE ECONOMIC SITUATION IN 1983 ; WHEREAS THE APPLICATION OF ARTICLE 4 OF REGULATION ( EEC ) NO 3286/80 TO CERTAIN PRODUCTS CONTAINED , IN RESPECT OF GREECE , IN THE ANNEXED LISTS OF QUOTAS , COULD HAVE THE EFFECT THAT THE IMPORT ARRANGEMENTS APPLIED FOR THOSE PRODUCTS IN RESPECT OF THE COMMUNITY , OR OF THE COUNTRIES TO WHICH COUNCIL REGULATION ( EEC ) NO 288/82 OF 5 FEBRUARY 1982 ON COMMON RULES FOR IMPORTS ( 2 ) APPLIES , WOULD BE LESS FAVOURABLE THAN THOSE APPLIED FOR THE SAME PRODUCTS IN RESPECT OF STATE-TRADING COUNTRIES ; WHEREAS , THEREFORE , THE CONDITIONS UNDER WHICH GREECE SHOULD APPLY THE SAID ARTICLE 4 SHOULD BE DEFINED ; WHEREAS , WITH REGARD TO THE QUOTAS FOR IMPORTS UNDER OUTWARD PROCESSING ARRANGEMENTS OF THE TEXTILE PRODUCTS OF CATEGORIES 4 TO 8 , A CERTAIN MARGIN OF FLEXIBILITY SHOULD BE MAINTAINED IN THE ADMINISTRATION OF SUCH QUOTAS BY THE MEMBER STATES CONCERNED BY MEANS OF PROVISION FOR AUTOMATIC TRANSFER OF QUANTITIES FROM ONE CATEGORY TO ANOTHER ; WHEREAS TO THIS END THE EQUIVALENCES BETWEEN CATEGORIES PROVIDED FOR IN ANNEX I TO COUNCIL REGULATION ( EEC ) NO 3589/82 OF 23 DECEMBER 1982 ON COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ORIGINATING IN THIRD COUNTRIES ( 3 ) SHOULD BE APPLIED ; WHEREAS , FOR PRACTICAL REASONS , THIS DECISION INCORPORATES THE PROVISIONS STILL IN FORCE OF COUNCIL DECISION 80/1278/EEC OF 22 DECEMBER 1980 ON THE INPUT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES IN 1981 ( 4 ) , AND THAT DECISION SHOULD ACCORDINGLY BE REPEALED ; WHEREAS THIS DECISION SHALL APPLY WITHOUT PREJUDICE TO THE IMPORT ARRANGEMENTS PROVIDED IN RESPECT OF THE SOVIET UNION BY COUNCIL REGULATION ( EEC ) NO 3482/82 ( 5 ) EXTENDING , FOR 1983 , THE DURATION OF VALIDITY OF REGULATION ( EEC ) NO 596/82 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL OPEN , FOR 1983 , IN RESPECT OF STATE-TRADING COUNTRIES , THE IMPORT QUOTAS GIVEN IN THE ANNEXES HERETO . 2 . PARAGRAPH 1 SHALL APPLY WITHOUT PREJUDICE TO THE IMPORT ARRANGEMENTS PROVIDED IN RESPECT OF THE SOVIET UNION BY REGULATION ( EEC ) NO 3482/82 . ARTICLE 2 FOR PRODUCTS FALLING WITHIN PART II OF ANNEX V AND ANNEX VI TO THE 1979 ACT OF ACCESSION , THE HELLENIC REPUBLIC SHALL ENSURE THAT IMPORT AUTHORIZATIONS TO BE GRANTED DURING 1983 FOR EACH OF THE SAID PRODUCTS PURSUANT TO ARTICLE 1 ( 1 ) OF THIS DECISION AND TO ARTICLE 4 ( 1 ) OF REGULATION ( EEC ) NO 3286/80 DO NOT EXCEED , FOR STATE-TRADING COUNTRIES TAKEN AS A WHOLE , THE AMOUNT DETERMINED , FOR EACH PRODUCT , IN THE SAID ANNEXES , INCREASED IN ACCORDANCE WITH ARTICLE 115 OF THE ACT OF ACCESSION . ARTICLE 3 1 . WITH REGARD TO UTILIZATION OF THE QUOTAS FOR IMPORTS UNDER OUTWARD PROCESSING ARRANGEMENTS OF THE TEXTILE PRODUCTS OF CATEGORIES 4 TO 8 , MEMBER STATES MAY TRANSFER QUANTITIES FROM ONE OR MORE CATEGORIES TO ONE OR MORE OTHER CATEGORIES WITH REGARD TO THE SAME THIRD COUNTRY , WITHIN A TOTAL ANNUAL AMOUNT OF 20 % OF EACH QUOTA OF DESTINATION . WHERE THE QUANTITY RESULTING FROM THE APPLICATION OF THIS RATE IS LESS THAN 100 000 PIECES , THE TRANSFER OF A QUANTITY UP TO THIS AMOUNT SHALL BE PERMITTED . 2 . THE EQUIVALENCES BETWEEN CATEGORIES , SET OUT IN ANNEX I TO REGULATION ( EEC ) NO 3589/82 , SHALL APPLY TO THE TRANSFERS REFERRED TO IN PARAGRAPH 1 . 3 . THE UTILIZATION OF THE QUOTAS FOR IMPORTS OF TEXTILE PRODUCTS UNDER OUTWARD PROCESSING ARRANGEMENTS SHALL BE THE SUBJECT , THREE TIMES A YEAR , OF CONSULTATIONS WITHIN THE COMMITTEE REFERRED TO IN ARTICLE 12 OF REGULATION ( EEC ) NO 3286/80 . THE MEMBER STATES CONCERNED SHALL TAKE THAT OPPORTUNITY TO PROVIDE THE COMMITTEE WITH STATISTICAL DATA ON THE AUTHORIZATIONS GRANTED AND IMPORTS EFFECTED IN RESPECT OF THE ABOVE QUOTAS . THESE STATISTICS SHALL BE BROKEN DOWN BY CATEGORY AND BY COUNTRY OF ORIGIN . ARTICLE 4 UNLESS OTHERWISE INDICATED , THE IMPORT QUOTAS FOR THE UNITED KINGDOM FOR TEXTILE CATEGORIES 1 TO 114 SHALL APPLY ONLY TO PRODUCTS DEFINED IN ARTICLE 12 OF THE ARRANGEMENT REGARDING INTERNATIONAL TRADE IN TEXTILES . ARTICLE 5 DECISION 80/1278/EEC IS HEREBY REPEALED . ARTICLE 6 THIS DECISION SHALL TAKE EFFECT ON 1 JANUARY 1983 . ARTICLE 7 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 DECEMBER 1982 . FOR THE COUNCIL THE PRESIDENT C . MOELLER ( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 35 , 9 . 2 . 1982 , P . 1 . ( 3 ) OJ NO L 374 , 31 . 12 . 1982 , P . 106 . ( 4 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . ( 5 ) OJ NO L 365 , 24 . 12 . 1982 , P . 49 . ANNEX CONTENTS *PAGE* ANNEX I : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM ALBANIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*5* ANNEX II : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM BULGARIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*16* ANNEX III : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM HUNGARY FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*31* ANNEX IV : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM POLAND FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*47* ANNEX V : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM ROMANIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*65* ANNEX VI : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM CZECHOSLOVAKIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*83* ANNEX VII : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE USSR FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*103* ANNEX VIII : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE GERMAN DEMOCRATIC REPUBLIC FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*118* ANNEX IX : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE PEOPLE'S REPUBLIC OF CHINA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*138* ANNEX X : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM NORTH KOREA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*153* ANNEX XI : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM VIETNAM FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983*158* BILAG I - ANHANG I - !*** - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA ALBANIEN , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS ALBANIEN ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM ALBANIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE L'ALBANIE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELL'ALBANIA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT ALBANIE VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . ANNEXE I - ALBANIE BIJLAGE I - ALBANIE A ) BENELUX POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE G ) VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL G ) BILAG I - ALBANIEN B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*KP . 1-49 , 64-99*IKKE-LIBERALISEREDE VARER , BORTSET FRA TEKSTILVARER**1 265* **VEDROERENDE TEKSTILVARER , SE NAERVAERENDE BILAG , PUNKT G ) *** ANHANG I - ALBANIEN C ) DEUTSCHLAND FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL G ) ANNEX : SEE O.J . ANNEXE I - ALBANIE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*22.09 C IV , EX V*BOISSONS SPIRITUEUSES**264* 2*EX 27.09*PETROLE BRUT*100 000 T** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE G ) *** ALLEGATO I ALBANIA F ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*04.06*MIELE NATURALE*75 T** 2*07.01 A II , EX III*PATATE DA CONSUMO FRESCHE O REFRIGERATE*3 000 T** 3*07.04 EX B*PATATE DISSECCATE*100 T** 4*24.02 A , C , EX E*SIGARETTE E TABACCO PER PIPA*75 T** 5*31.02 B , C*CONCIMI CHIMICI , AZOTATI , FOSFATI E NITRATO D'AMMONIO*2 520 T** *31.05 A*CONCIMI CHIMICI , AZOTATI , FOSFATI E NITRATO D'AMMONIO*2 520 T** 6*33.01 A I , E*ESSENZE DI OLI MEDICINALI**150* 7*EX 44.13*PARCHETTI DI LEGNO , PER PAVIMENTI*50 T** 8*EX 64.01*CALZATURE DI MATERIA PLASTICA**100* *64.02 EX B*CALZATURE DI MATERIA PLASTICA**100* **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE G ) *** 9*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO ; VETRO TIRATO O SOFFIATO*200 T** 10*76.01 A*ALLUMINIO GREGGIO*265 T** 11*85.23 EX B*FILI ELETTRICI AL PVC*40 T** BILAG I - ANHANG I - !*** - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I ALBANIEN - !*** - ALBANIA - ALBANIE - ALBANIE G ) TEKSTILVARER - G ) TEXTILWAREN - !*** - ( G ) TEXTILE PRODUCTS - G ) PRODUITS TEXTILES - G ) PRODOTTI TESSILI - G ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 1*D*TONNEN*17* *I*TONNELLATE*290* *GR*!****50* 2*D*TONNEN*6 ( 1 )* *I*TONNELLATE*350 ( 2 )* *DK*TON*2 ( 3 )* *GR*!****20* 3*I*TONNELLATE*30 ( 2 )* 4*F1 000 PIECES*120* *I*1 000 PEZZI*110* 5*I*1 000 PEZZI*10* 6*D*1 000 STUECK*18* *F*1 000 PIECES*250* *I*1 000 PEZZI*110* 7*D*1 000 STUECK*2* *I*1 000 PEZZI*100 ( 4 )* *GR*!****4* 8*D*1 000 STUECK*165* *F*1 000 PIECES*22* *I*1 000 PEZZI*15* *DK*1 000 STK.*20* 9*D*TONNEN*31 ( 5 )* *F*TONNES*27 ( 6 )* 10*F*1 000 PAIRES*(7 )* 11*F*1 000 PAIRES*(7 )* 12*I*1 000 PAIA*100* *GR*!****16* 13*D*1 000 STUECK*(8 )* *F*1 000 PIECES*213* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 14 A*F*1 000 PIECES*(9 )* 14 B*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(9 )* 15 A*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(9 )* 15 B*I*1 000 PEZZI*5* 16*I*1 000 PEZZI*5* 17*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(9 )* 18*D*TONNEN*77 ( 10 )* *F*TONNES*5 ( 11 )* 19*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(12 )* 20*D*TONNEN*(13 )* *F*TONNES*(14 )* 21*F*1 000 PIECES*(9 )* 24*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(8 )* 25*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(7 )* 26*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(9 )* 27*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(9 )* 28*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(7 )* 29*D*1 000 STUECK*(8 )* *F*1 000 PIECES** KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 30 A*D*1 000 STUECK*(8 )* 30 B*D*TONNEN*(8 )* 31*D*1 000 STUECK*(8 )* 33*F*TONNES*(12 )* 34*F*TONNES*(12 )* 35*F*TONNES*(12 )* 36*D*TONNEN*(8 )* *F*TONNES*(12 )* 37*D*TONNEN*(8 )* *F*TONNES*(12 )* 39*D*TONNEN*(8 )* *F*TONNES*(15 )* 44*F*TONNES*(12 )* 45*F*TONNES*(12 )* 50*F*TONNES*(12 )* 58*GR*!****150 000 ( 16 )* 59*F*TONNES*10* 61*D*TONNEN*(8 )* 68*F*TONNES*3,6 ( 17 )* 69*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(9 )* 70*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(7 )* 71*F*TONNES*(7 )* 72*F*1 000 PIECES*(7 )* 73*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(7 )* 74*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(7 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 75*D*1 000 STUECK*(8 )* *F*1 000 PIECES*(7 )* 76*D*TONNEN*(8 )* *F*TONNES*(9 )* *I*TONNELLATE*65* 78*F*TONNES*(9 )* 79*F*TONNES*(9 )* 80*F*TONNES*(9 )* 81*D*TONNEN*(8 )* *F*TONNES*(9 )* 82*D*TONNEN*(8 )* *F*TONNES*(7 )* 83*D*TONNEN(8 )* *F*TONNES*(7 )* 89*F*TONNES*(12 )* 117*D*TONNEN*(8 )* *F*TONNES*(12 )* 118*F*TONNES*(12 )* 119*D*TONNEN*(8 )* *F*TONNES*(12 )* TRAFIC DE PERFECTIONNEMENT PASSIF PASSIEF VEREDELINGSVERKEER 7*BNL*1 000 PIECES - STUKS*1* 14 A*BNL*1 000 PIECES - STUKS*101 ( 18 )* 15 A*BNL*1 000 PIECES - STUKS*621 ( 19 )* 26*BNL*1 000 PIECES - STUKS*218 ( 20 )* ( 1 ) FUER DIE KATEGORIEN 2 A ) UND 3 A ) KOENNEN UNTERKONTINGENTE FESTGESETZT WERDEN . ( 2 ) POSSONO ESSERE ISTITUITI DEI SOTTOCONTINGENTI PER LE CATEGORIE 2 A ) E 3 A ) . ( 3 ) UNDERKONTINGENTER FOR KATEGORI 2 A ) . ( 4 ) DI CUI 35 000 RISERVATI ALL'IMPORTAZIONE DI ARTICOLI TESSILI RICAMATI E LAVORATI A MANO . ( 5 ) EINSCHLIESSLICH KATEGORIE 20 . ( 6 ) Y COMPRIS LES CATEGORIES 19 , 33 , 34 , 35 , 36 , 37 , 44 , 45 , 50 , 89 , 117 , 118 ET 119 . ( 7 ) VOIR CATEGORIE 68 . ( 8 ) SIEHE KATEGORIE 18 . ( 9 ) VOIR CATEGORIE 18 . ( 10 ) EINSCHLIESSLICH KATEGORIEN 13 , 14 B , 15 A , 17 , 19 , 24 , 25 , 26 , 27 , 28 , 29 , 30 A , 30 B , 31 , 36 , 37 , 39 , 61 , 69 , 70 , 73 , 74 , 75 , 76 , 81 , 82 , 83 , 117 UND 119 . ( 11 ) Y COMPRIS LES CATEGORIES 14 A , 14 B , 15 A , 17 , 21 , 26 , 27 , 29 , 69 , 76 , 78 , 79 , 80 ET 81 . ( 12 ) VOIR CATEGORIE 9 . ( 13 ) SIEHE KATEGORIE 9 . ( 14 ) Y COMPRIS LA CATEGORIE 39 . ( 15 ) VOIR CATEGORIE 20 ( 16 ) !*** ( 17 ) Y COMPRIS LES CATEGORIES 10 , 11 , 24 , 25 , 28 , 70 , 71 , 72 , 73 , 74 , 75 , 82 ET 83 . ( 18 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 14 B , 16 , 17 , 21 , 76 , 78 , ET / EN 79 . ( 19 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 15 B , 21 , 26 , 27 , 29 , 76 , 79 , 80 ET / EN 81 . ( 20 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 27 , 28 , 67 , 71 , 72 , 73 , 74 , 75 ET / EN 83 . BILAG II - ANHANG II - !*** - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA BULGARIEN , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS BULGARIEN ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM BULGARIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA BULGARIE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA BULGARIA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT BULGARIJE VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE II - BULGARIE BIJLAGE II - BULGARIJE A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 1*07.01 A EX II*POMMES DE TERRE DE PRIMEURS A L'ETAT FRAIS OU REFRIGERE DU 1ER JANVIER AU 31 MAI - NIEUWE AARDAPPELEN ( PRIMEURS ) , VERS OF GEKOELD , VAN 1 JANUARI TOT EN MET 31 MEI*525 T ( 1 )** 2*31.02 C*ENGRAIS MINERAUX OU CHIMIQUES AZOTES ( SAUF NITRATE DE SODIUM NATUREL ET UREE D'UNE TENEUR EN AZOTE SUPERIEURE A 45 % EN POIDS DU PRODUIT ANHYDRE A L'ETAT SEC ) - MINERALE OF CHEMISCHE STIKSTOFHOUDENDE MESTSTOFFEN , M.U.V . NATUURLIJK NATRIUMNITRAAT EN UREUM MET EEN GEHALTE AAN STIKSTOF VAN MEER DAN 45 GEWICHTSPERCENTEN , BEREKEND OP HET WATERVRIJE DROGE PRODUKT*2 150 T** 3*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**781* 4*EX 44.11*PANNEAUX DITS HARDBOARD DE FIBRES DE BOIS ET D'AUTRES MATIERES VEGETALES , MEME AGGLOMEREES AVEC DES RESINES NATURELLES OU ARTIFICIELLES OU D'AUTRES LIANTS ORGANIQUES , BRUTS OU SIMPLEMENT PONCES - ZGN . HARDBOARDPLATEN , VAN HOUTVEZELS OF VAN ANDERE PLANTAARDIGE VEZELS , OOK INDIEN GEBONDEN MET NATUURLIJK HARS , MET KUNSTHARS OF MET ANDERE ORGANISCHE BINDMIDDELEN , ONBEWERKT OF ENKEL GLADGESCHUURD*8 650 T** 5*EX 44.24*PINCES A LINGE EN BOIS - HOUTEN WASKNIJPERS*54 600 GROSSES - GROS** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE H ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL H ) *** 6*EX 64.01*BOTTES ET COUVRE-CHAUSSURES , A SEMELLES EXTERIEURES ET DESSUS EN CAOUTCHOUC - LAARZEN EN OVERSCHOENEN , MET BUITENZOOL EN BOVENDEEL VAN RUBBER*49 300 PAIRES - PAAR** 7*64.02 EX A*BRODEQUINS COMMUNS ET BOTTES COMMUNES A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS , ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - HOGE WERKSCHOENEN EN GROVE LAARZEN , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER , EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*10 000 PAIRES - PAAR** 8*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DES BRODEQUINS COMMUNS ET BOTTES COMMUNES , DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . HOGE WERKSCHOENEN EN GROVE LAARZEN , PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*23 375 PAIRES - PAAR** 9*64.02 EX A*CHAUSSURES POUR GARCONS ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR JONGENS ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*3 500 PAIRES - PAAR** ANNEXE II - BULGARIE BIJLAGE II - BULGARIJE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 10*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET GARCONS , A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL VOOR HEREN EN JONGENS , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*1 260 PAIRES - PAAR** 11*69.07 EX A , B EX II*CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT , NON VERNISSES , NI EMAILLES , EN GRES , FAIENCE ET EN POTERIE - VLOER - EN WANDTEGELS , VERGLAASD NOCH GEGLAZUURD , ANDERE DAN ARTIKELEN BEDOELD BIJ POST 69.04 , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**2 164* *69.08 EX A , B EX II*AUTRES CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT EN GRES , FAIENCE ET EN POTERIE - ANDERE VLOER - EN WANDTEGELS , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**2 164* 12*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DE LA PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . PORCELITE*27 T** 13*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORCELITE*27,5 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*27,5 T** *D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK*27,5 T** 14*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION DU VERRE POUR DIAPOSITIVES ET DU VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN M.U.V . GLAS VOOR DIAPOSITIEVEN EN SLIPGLAS*350 T** 15*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE NON TRAVAILLE , SOUFFLE OU PRESSE , AUTRES QUE CEUX D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , GEBLAZEN OF GEPERST , ANDERE DAN MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L DOCH NIET MEER DAN 2,5 L**1 051* ANNEXE II - BULGARIE BIJLAGE II - BULGARIJE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 16*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE , DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE , EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN , VAN GEBLAZEN OF GEPERST GLAS**1 632* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**1 632* 17*76.01 A*ALUMINIUM BRUT - RUW ALUMINIUM*475 T** 18*79.01 A*ZINC BRUT - RUW ZINK*5 350 T** 19*85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 0,05 KW ET PAS PLUS DE 7,5 KW A L'EXCEPTION DE CEUX DESTINES A L'AVIATION CIVILE - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 0,05 KW , DOCH NIET MEER DAN 7,5 KW , M.U.V . DIE WELKE BESTEMD ZIJN VOOR BURGERLUCHTVAARTUIGEN**9 660* 20*85.01 EX A*MOTEURS DESTINES A L'AVIATION CIVILE D'UNE PUISSANCE DE 0,75 KW OU PLUS ET MOINS DE 150 KW , POUR AUTANT QU'ILS TOMBENT SOUS LES CODES NIMEXE 85.01-31 A 85.01-38 - MOTOREN , BESTEMD VOOR BURGERLUCHTVAARTUIGEN MET EEN VERMOGEN VAN 0,75 KW OF MEER , DOCH MINDER DAN 150 KW , VOOR ZOVER VAN DE SOORTEN VALLENDE ONDER DE NIMEXE-CODE 85.01-31 TOT EN MET 85.01-38**651* *B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 7,5 KW - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 7,5 KW**651* 21*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*4 200 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *4 200 PIECES - STUKS** ( 1 ) RESERVE AUX PAYS-BAS . - GERESERVEERD VOOR NEDERLAND . BILAG II - BULGARIEN B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*18.06*CHOKOLADE OG CHOKOLADEVARER SAMT ANDRE NAERINGSMIDLER MED INDHOLD AF KAKAO**170* 2*64.02 A*FODTOEJ MED OVERDEL AF LAEDER*8 700 PAR** 3*69.07*UGLASEREDE STEN OG FLISER TIL BROLAEGNING , GULVBELAEGNING ELLER BEKLAEDNING AF VAEGGE , KAMINER O.L.*1 550 TONS** 4*70.05*PLANGLAS , TRUKKET ELLER BLAEST , OGSAA OVERFANGET UNDER FREMSTILLINGEN MED KVADRATISK ELLER REKTANGULAER FORM , UBEARBEJDET*800 TONS** 5*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **7 380* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **7 380* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **7 380* ANHANG II - BULGARIEN C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*07.01 A II*FRUEHKARTOFFELN ( 1)**3,0* 2*28.38 A EX IV*SULFATE DES ALUMINIUMS*650 T** 3*31.02 B*HARNSTOFF MIT EINEM STICKSTOFFGEHALT VON MEHR ALS 45 GEWICHTSHUNDERTTEILEN*4 700 T ( 2 )** 4*31.02 EX C*KALKAMMONSALPETER*17 700 T ( 2 )** 5*42.02 EX B*REISEARTIKEL UND ANDERE BEHAELTNISSE AUS LEDER ODER KUNSTLEDER**1,8 ( 3 )* 6*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*9 600 PAAR ( 4 )** 7*42.03 B II , III*LOHNVEREDELUNG VON HANDSCHUHEN AUS LEDER ODER KUNSTLEDER*20 000 PAAR ( 4 )** 8*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN*3,0 MILL . M2 ( 5 )** 9*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*6 600 CBM ( 2 )** 10*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN*19 000 CBM ( 2 )** 11*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR*** **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL H ) **11,1 ( 2 )* 12*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**4,8 ( 6 )* 13*64.02 EX A*LOHNVEREDELUNG VON SCHUHEN MIT OBERTEIL AUS LEDER**1,4 ( 6 )* 14*EX 68.01*PFLASTERSTEINE AUS QUARZITISCHEM SANDSTEIN ( VERWENDUNGSVERBOT IN BESTIMMTEN REGIONEN ) *7 600 T** 15*69.08 A , B EX I , EX II*FLIESEN , GEBRANNTE PFLASTERSTEINE , BODEN - UND WANDPLATTEN ( AUSGENOMMEN SPALTPLATTEN ) , GLASIERT**1,3 ( 7 )* 16*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,65 ( 8 )* *69.12 EX C , D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,65 ( 8 )* 17*EX 70.13*GLASWAREN , HANDGEFERTIGT**1,4* 18*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILE ODER WENIGER*3 800 T** 19*EX 73.20*ROHRFORMSTUECKE , ROHRVERSCHLUSSSTUECKE UND ROHRVERBINDUNGSSTUEKKE AUS TEMPERGUSS*70 T ( 2 )** ANHANG II - BULGARIEN C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 20*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*450 T ( 2 )** ** ( DAVON : SCHRAUBEN MIT HOLZGEWINDE : 50 T ROHE SCHRAUBEN 200 T ) *** 21*76.01 A*ROHALUMINIUM*2 600 T ( 9 )** 22*79.01 EX A*ROHZINK , NICHT LEGIERT ( FEINZINK , HUETTENZINK ) *5 500 T ( 2 )** 23*EX 82.01*SPATEN UND SCHAUFELN*50 000 ST .** 24*85.25 EX A*ISOLATOREN AUS KERAMISCHEN STOFFEN**1,4* ** ( DAVON : FUER INDUSTRIE : 0,95 MILL . DM ) *** 25*97.03 A EX B*SPIELZEUG AUS HOLZ ODER SPINNSTOFFEN**2,8 ( 2 )* 26*EX 97.05*CHRISTBAUMSCHMUCK UND AEHNLICHE WEIHNACHTSARTIKEL AUS GLAS**0,15* ( 1 ) EINFUHREN ZEITLICH BEGRENZT . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 42.02.210 , 42.02.310 UND 42.02.410 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 4 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 42.03.250 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 5 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 44.11.200 , 44.11.490 UND 44.11.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 6 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.290 , 64.02.340 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 7 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 69.08.400 UND 69.08.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 8 ) DAVON : 0,25 MILL . DM NUR GEGEN AUSFUHR VON PORZELLAN ( 69.11 ) IM VERHAELTNIS 1:1 . ( 9 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 76.01.152 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . ANNEXE II - BULGARIE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*04.06*MIEL NATUREL*110 T** 2*07.01 M EX I*TOMATES A L'ETAT FRAIS ( DU 1ER NOVEMBRE AU 31 DECEMBRE ) *700 T PA ( 1 )** *07.01 M EX II*TOMATES A L'ETAT FRAIS ( DU 15 AOUT AU 31 OCTOBRE ) *300 T PA ( 1 )** 3*17.04 A EX I*RAISINS FRAIS DE TABLE ( DU 15 NOVEMBRE AU 31 DECEMBRE ) **1 000* 4*17.04 A*EXTRAITS DE REGLISSE CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE , SANS ADDITION D'AUTRES MATIERES**240* 5*22.09 C IV , EX V*BOISSONS SPIRITUEUSES**800* 6*32.05*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES , ETC.**5 400* 7*69.08 EX A , B EX II*CARREAUX DE FAIENCE**1 850* 8*69.08 EX A , B EX II*ARTICLES CERAMIQUES FOLKLORIQUES**380* 9*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE**1 900* 10*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE RADIODIFFUSION ET DE TELEVISION ET LEURS PIECES DETACHEES**4 000* 11*85.21 D , EX E*COMPOSANTS ELECTRONIQUES**740* 12*90.28 EX A , EX B*APPAREILS DE MESURE**395* 13*97.03 A , EX B*JOUETS**3 300* ( 1 ) PA = POSSIBILITE D'AUGMENTATION . L'AUGMENTATION EVENTUELLE DE CE CONTINGENT EST SOUMISE AUX DISPOSITIONS DES ARTICLES 4 ET 7 DU REGLEMENT ( CEE ) N * 3286/80 DU CONSEIL DU 4 DECEMBRE 1980 . ALLEGATO II - BULGARIA F ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*04.06*MIELE NATURALE*40 T** 2*07.01 A II , EX III*PATATE DA CONSUMO FRESCHE O REFRIGERATE*2 000 T** 3*17.04 A , C , D*DOLCIUMI**85* 4*20.07 A EX III , B EX II*SUCCHI DI AGRUMI DIVERSI DAI POMPELMI*100 T** 5*22.09 C EX V*LIQUORI**100* 6*EX 28.27*MINIO*400 T** 7*DA EX CAP . 28 A EX CAP . 38*ALTRI PRODOTTI CHIMICI , ORGANICI ED INORGANICI**5 000* 8*29.01 D II*STIROLO*400 T** 9*29.06 A I*FENOLO E SUOI SALI*600 T** 10*EX 29.27*ACRILONITRILE*700 T** 11*29.35 EX Q*CAPROLATTAME*800 T** 12*31.02 B , C*CONCIMI CHIMICI ( DI CUI " UREA " FINO AD UN MASSIMO DI 6 000 TONNELLATE ) *12 120 T** *31.05 A*CONCIMI CHIMICI ( DI CUI " UREA " FINO AD UN MASSIMO DI 6 000 TONNELLATE ) *12 120 T** 13*39.01 C EX II , EX VII*RESINE FENOLICHE PER STAMPAGGIO*70 T** 14*39.02 C I*POLIETILENE*300 T** 15*39.02 C EX VI*POLISTIROLO*500 T** 16*39.01 B , C , EX II , EX VII*ALTRE MATERIE PLASTICHE**300* *39.02 B , DA C II A XIII*ALTRE MATERIE PLASTICHE**300* *39.03*ALTRE MATERIE PLASTICHE**300* 17*40.02 EX C*GOMMA SINTETICA*240 T** 18*40.11 B EX II*PNEUMATICI D'AUTOMOBILI*50 T** 19*EX 44.13*PARCHETTI DI LEGNO , PER PAVIMENTI*140 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE H ) *** 20*69.07 B EX II*PIASTRELLE DI MAIOLICA*150 T** *69.08 B EX II*PIASTRELLE DI MAIOLICA*150 T** 21*EX 69.10*PORCELLANE PER USI SANITARI O IGIENICI*30 T** ALLEGATO II - BULGARIA F ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 22*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA*150 T** 23*69.12*VASELLAME ED OGGETTI DI USO DOMESTICO , O DA TOLETTA , DI ALTRE MATERIE CERAMICHE*150 T** 24*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO ; VETRO TIRATO O SOFFIATO*1 200 T** 25*73.02 A*FERRO-MANGANESE*10 000 T (**) ( 1 )** 26*73.08 DA EX 73.10 A EX 73.15*SBOZZI IN ROTOLI PER LAMIERE DI FERRO O DI ACCIAIO E PRODOTTI SIDERURGICI FINITI , CON ESCLUSIONE DELLA BANDA STAGNATA E DELLE LAMIERE ZINCATE*11 000 T (**) ( 1 )** 27*73.18 EX A , B , EX C*TUBI DI ACCIAIO*5 000 T** 28*73.40 EX B*ALTRI LAVORI DI FERRO O DI ACCIAIO**250* 29*76.01 A*ALLUMINIO GREGGIO*1 900 T** 30*79.01 A*ZINCO GREGGIO*15 150 T** 31*84.23 A EX I , EX II , EX B*MACCHINE PER L'EDILIZIA E PARTI DI RICAMBIO**300* 32*84.52 A*MACCHINE CALCOLATRICI ELETTRONICHE E LORO PARTI**250* *84.55 B*MACCHINE CALCOLATRICI ELETTRONICHE E LORO PARTI**250* 33*85.22 C EX II*GENERATORI ELETTRICI DI BASSA E ALTA FREQUENZA**350* 34*85.23*FILI , TRECCE , CAVI , NASTRI , BARRE E SIMILI , ISOLATI PER L'ELETTRICITA , ECC.**300* 35*85.25 EX A*ISOLATORI DI PORCELLANA PER ALTA TENSIONE**250* 36*85.25 A , B , EX C*MATERIALI ISOLANTI PER INSTALLAZIONI ELETTRICHE**150* 37*EX CAP . 85*APPARECCHI ELETTRONICI PER EQUIPAGGIAMENTI INDUSTRIALI**400* 38*87.01*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**250* *87.06 EX A , B EX I , EX II*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**250* ( 1 ) SOTTOPOSTO , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ANNEX II - BULGARIA ( G ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1**FRESH VEGETABLES , BEING : *** *07.01 D EX I , EX II*A ) LETTUCE AND ENDIVE FROM 1 JANUARY TO 15 JUNE AND 15 NOVEMBER TO 31 DECEMBER*10 TONNES** *F EX II*B ) BEANS ( OF THE SPECIES PHASEOLUS ) FROM 1 JUNE TO 30 SEPTEMBER*10 TONNES** *M II*C ) TOMATOES FROM 15 MAY TO 31 OCTOBER*400 TONNES** 2*20.02 EX H*POTATOES ( CANNED OR BOTTLED ) *305 TONNES** 3*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *4 500 SHORT STANDARDS** **FOR TEXTILE PRODUCTS , SEE SECTION ( H ) OF THIS ANNEX*** 4*EX 64.01*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**53,50* *64.02 EX B*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**53,50* 5*64.02 EX B*TRAINING SHOES WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 1 )* 6*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OTHER KINDS OF POTTERY**98* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OTHER KINDS OF POTTERY**98* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *69.13*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OTHER KINDS OF POTTERY**98* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** 7*85.15 A EX III*TRANSISTORIZED TELEVISION BROADCAST RECEIVERS WITH SCREENS OF 45,7 CM AND MORE IN SIZE ( 2)*800 UNITS** ( 1 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 2 ) THE REFERENCE TO SCREEN SIZE IS TO THE DIAGONAL MEASUREMENT . BILAG II - ANHANG II - !*** - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II BULGARIEN - BULGARIEN - !*** - BULGARIA - BULGARIE - BULGARIA - BULGARIJE H ) TEKSTILVARER - H ) TEXTILWAREN - !*** - ( H ) TEXTILE PRODUCTS - H ) PRODUITS TEXTILES - H ) PRODOTTI TESSILI - H ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 7*UK*1 000 PIECES*PM ( 1 ) ( 2 )* EX 8*UK*1 000 PIECES*(3 )* EX 18*UK*TONNES*(3 )* EX 21*UK*1 000 PIECES*(3 )* EX 30 A*UK*1 000 PIECES*(3 )* EX 30 B*UK*TONNES*(3 )* EX 76*UK*TONNES*(3 )* EX 78*UK*TONNES*(3 )* EX 79*UK*TONNES*(3 )* EX 80*UK*TONNES*(3 )* EX 81*UK*TONNES*(3 )* EX 85*UK*TONNES*(3 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 126*BNL*TONNES - TON*325* 136*I*TONNELLATE*2* EX 154*I*TONNELLATE*40 ( 4 )* EX 161*UK*TONNES*(3 )* PASSIVE LOHNVEREDELUNG 4*D*1 000 STUECK*144* 5*D*1 000 STUECK*186* 6*D*1 000 STUECK*204* 7*D*1 000 STUECK*609* 8*D1 000 STUECK*665* 12*D*MILL . DM*22,66 ( 5 )* ( 1 ) INCLUDING EX-CATEGORIES 8 , 18 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 ; 81 , 85 AND 161 : WOVEN OUTER AND UNDER GARMENTS , TIES , BOW TIES AND CRAVATS , OF FLAX . ( 2 ) PM : PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 3 ) SEE CATEGORY EX 7 . ( 4 ) 50.01-00 . ( 5 ) EINSCHLIESSLICH KATEGORIEN 14 B , 15 B , 16 , 26 , 27 UND 76 . BILAG III - ANHANG III - !*** - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA UNGARN , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS UNGARN ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM HUNGARY FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA HONGRIE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELL'UNGHERIA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT HONGARIJE VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE III - HONGRIE BIJLAGE III - HONGARIJE A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 1*17.04 C , D*SUCRERIES SANS CACAO , A L'EXCLUSION D'EXTRAITS DE REGLISSE , CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE , SANS ADDITION D'AUTRES MATIERES ET A L'EXCLUSION DE GOMMES A MACHER DU GENRE CHEWING GUM - SUIKERWERK ZONDER CACAO , M.U.V . ZOETHOUTEXTRACT ( DROP ) , BEVATTENDE MEER DAN 10 GEWICHTSPERCENTEN SACCHAROSE , ZONDER ANDERE TOEGEVOEGDE STOFFEN EN M.U.V . KAUWGOW*395 T** *18.06 A , C , D*CHOCOLAT ET AUTRES PREPARATIONS ALIMENTAIRES CONTENANT DU CACAO ( SAUF GLACES DE CONSOMMATION ) - CHOCOLADE EN ANDERE VOEDINGSMIDDELEN , WELKE CACAO BEVATTEN , M.U.V . COMSUMPTIE-IJS*395 T** 2*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**990* 3*36.06*ALLUMETTES ( A L'EXCEPTION DES ALLUMETTES " BENGALE " ET SIMILAIRES ) - LUCIFERS ( M.U.V . BENGAALSE EN DERGELIJKE LUCIFERS ) *11,675 MILLIONS DE BOITES - MILJ . DOOSJES** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE H ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL H ) *** 4*EX 64.01*BOTTES ET COUVRE-CHAUSSURES , A SEMELLES EXTERIEURES ET DESSUS EN CAOUTCHOUC - LAARZEN EN OVERSCHOENEN , MET BUITENZOOL EN BOVENDEEL VAN RUBBER*156 000 PAIRES - PAAR** 5*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*247 860 PAIRES - PAAR** 6*64.02 EX A*CHAUSSURES POUR GARCONS ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR JONGENS ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*45 900 PAIRES - PAAR** 7*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET GARCONS , A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL VOOR HEREN EN JONGENS , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*1 580 PAIRES - PAAR** ANNEXE III - HONGRIE BIJLAGE III - HONGARIJE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 8*64.02 EX B*CHAUSSURES POUR HOMMES ET GARCONS , AUTRES QUE CELLES A DESSUS EN CUIR , A SEMELLES EXTERIEURES EN CUIR OU EN CUIR ARTIFICIEL ( CHAUSSURES AUTRES QUE CELLES VISEES A LA POSITION 64.01 ) ET A SEMELLES EXTERIEURES EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN EN JONGENS , ANDER DAN MET BOVENDEEL VAN LEDER , MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER EN ( ANDER DAN SCHOEISEL BEDOELD BIJ POST 64.01 ) MET BUITENZOOL VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*25 200 PAIRES - PAAR** 9*69.07 EX A , B EX II*CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT , NON VERNISSES , NI EMAILLES , EN GRES , FAIENCE ET EN POTERIE - VLOER - EN WANDTEGELS , VERGLAASD NOCH GEGLAZUURD , ANDERE DAN ARTIKELEN BEDOELD BIJ POST 69.04 , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**1 150* *69.08 EX A , B EX II*AUTRES CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT EN GRES , FAIENCE ET EN POTERIE - ANDERE VLOER - EN WANDTEGELS , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**1 150* 10*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DE LA PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . PORCELITE*44 T** 11*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORCELITE*288 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*288 T** *D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK*288 T** 12*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION DU VERRE POUR DIAPOSITIVES ET DU VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) , IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN M.U.V . GLAS VOOR DIAPOSITIEVEN EN SLIJPGLAS*850 T** ANNEXE III - HONGRIE BIJLAGE III - HONGARIJE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 13*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE NON TRAVAILLE , SOUFFLE OU PRESSE , AUTRES QUE CEUX D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , GEBLAZEN OF GEPERST , ANDERE DAN MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L DOCH NIET MEER DAN 2,5 L**1 051* 14*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE , DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN VAN GEBLAZEN OF GEPERST GLAS**6 950* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**6 950* 15*70.17 A EX II*VERRERIE DE LABORATOIRE , D'HYGIENE ET DE PHARMACIE , AUTRE QU'EN SILICE FONDUE OU EN QUARTZ FONDU , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DE LA VERRERIE POUR LABORATOIRE EN VERRE SOUFFLE OU EN VERRE TRAVAILLE A LA LAMPE A SOUFFLER - GLASWERK VOOR LABORATORIA , VOOR APOTHEKEN OF VOOR HYGIENISCH GEBRUIK , ANDER DAN VAN GESMOLTEN SILICIUMOXYDE OF VAN GESMOLTEN KWARTS , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . GLASWERK VOOR LABORATORIA VAN GEBLAZEN GLAS OF VAN GLAS BEWERKT MET DE BLAASLAMP**660* 16*73.18 EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF VAN NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , GELAST*1 365 T** 17*73.18 EX A , EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , NON SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF VAN NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , NAADLOOS*4 515 T** ANNEXE - HONGRIE BIJLAGE III - HONGARIJE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 18*76.01 A*ALUMINIUM BRUT - RUW ALUMINIUM*1 782 T** 19*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*46 200 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *46 200 PIECES - STUKS** 20*93.07 B EX II*CARTOUCHES DE CHASSE POUR ARMES A CANON LISSE - JACHTPATRONEN , VOOR WAPENS MET GLADDE LOOP*291 000 PIECES - STUKS** 21*96.01 B I , EX III*BROSSES A DENTS , BROSSES , BALAIS-BROSSES ET PINCEAUX ( AUTRES QUE BROSSES CONSTITUANT DES ELEMENTS DE MACHINES ) - TANDENBORSTELS , BORSTELS , BEZEMS , KWASTEN EN PENSELEN , M.U.V . BORSTELS VOOR MACHINES**2 707* 22*97.04 A*CARTES A JOUER , Y COMPRIS LES CARTES-JOUETS - SPEELKAARTEN , SPEELGOEDKAARTEN DAARONDER BEGREPEN*56,5 T** BILAG III - UNGARN B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*18.06*CHOKOLADE OG CHOKOLADEVARER SAMT ANDRE NAERINGSMIDLER MED INDHOLD AF KAKAO**950* 2*31.02 A*FODTOEJ MED OVERDEL AF LAEDER*17 700 PAR** 3*EX 76.12*SNOET TRAAD , KABLER , AF ALUMINIUMSTRAAD , INCL . STAALALUMINIUMSKABLER*690 TONS** 4*87.10*CYKLER UDEN MOTOR ( HERUNDER TREHJULEDE TRANSPORTCYKLER ) *1 500 STK .** 5*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **8 830* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **8 830* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **8 830* ANHANG III - UNGARN C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*28.38 A EX IV*SULFATE DES ALUMINIUMS*14 000 T** 2*31.02 B*HARNSTOFF MIT EINEM STICKSTOFFGEHALT VON MEHR ALS 45 GEWICHTSHUNDERTTEILEN*17 500 T ( 1 )** 3*31.02 EX C*KALKAMMONSALPETER*64 000 T ( 1 )** 4*42.02 EX B*REISEARTIKEL UND ANDERE BEHAELTNISSE AUS LEDER ODER KUNSTLEDER**2,3 ( 2 )* 5*42.02 EX B*LOHNVEREDELUNG VON REISEARTIKELN UND ANDEREN BEHAELTNISSEN AUS LEDER ODER KUNSTLEDER**3,7 ( 2 )* 6*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*19 000 PAAR ( 4 )** 7*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER ( 3)*11 000 PAAR ( 4 )** 8*42.03 B II , III*LOHNVEREDELUNG VON HANDSCHUHEN AUS LEDER ODER KUNSTLEDER*750 000 PAAR ( 4 )** 9*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN*1,0 MILL . M2 ( 5 )** 10*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN4 700 CBM ( 1 )** 11*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**1,6 ( 1 )* **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL H ) *** 12*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**10,0 ( 6 )* 13*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER ( 3)**3,3 ( 6 )* 14*64.02 EX A*LOHNVEREDELUNG VON SCHUHEN MIT OBERTEIL AUS LEDER**6,3 ( 6 )* 15*65.01 A*HUTSTUMPEN , NICHT GEFORMT , HUTPLATTEN , BANDEAUX ( AUCH AUFGESCHNITTEN ) , ZUM HERSTELLEN VON HUETEN : *** ** - AUS HAARFILZ ODER AUS WOLL-HAARFILZ*70 000 ST . ( 1 )** 16*68.16 EX B*MAGNESIT - UND CHROMMAGNESITSTEINE*6 700 T ( 1 )** *69.02 EX A*MAGNESIT - UND CHROMMAGNESITSTEINE*6 700 T ( 1 )** 17*69.08 A , B EX I , EX II*FLIESEN , GEBRANNTE PFLASTERSTEINE , BODEN - UND WANDPLATTEN ( AUSGENOMMEN SPALTPLATTEN ) GLASIERT**1,5 ( 7 )* 18*69.11 EX B*HERENDER PORZELLAN**3,0 ( 8 )* 19*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,6* *69.12 EX C , D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,6* ANHANG III - UNGARN C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 20*EX 70.13*GLASWAREN , HANDGEFERTIGT**2,2* 21*73.02 EX C*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN*300 T** 22*73.10 B*STABSTAHL , NUR GESCHMIEDET*1 800 T ( 1 )** 23*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILEN ODER WENIGER*2 000 T** 24*73.23 EX B*EINHEITSKANISTER ( FUER 20 L INHALT ) *28 000 ST .** 25*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*400 T ( 1 )** ** ( DAVON : *** **SCHRAUBEN MIT HOLZGEWINDE 50 T*** **ROHE SCHRAUBEN 100 T ) *** 26*76.01 A*ROHALUMINIUM*5 100 T ( 9 )** 27*76.02*STAEBE , PROFILE UND DRAHT AUS ALUMINIUM , MASSIV*800 T ( 1 )** 28*EX 82.01*SPATEN UND SCHAUFELN*66 000 ST .** 29*85.25 EX A*ISOLATOREN AUS KERAMISCHEN STOFFEN**0,9* ** ( DAVON : FUER INDUSTRIE : 0,5 MILL . DM ) *** 30*EX 92.05*BLECHBLASINSTRUMENTE**0,35* 31*97.03 A , EX B*SPIELZEUG AUS HOLZ ODER SPINNSTOFFEN**1,6 ( 1 )* 32*98.15 A , EX B*ISOLIERFLASCHEN UND ANDERE ISOLIER-(VAKUUM-)BEHAELTER**0,35 ( 1 )* ( 1 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 42.02.210 , 42.02.310 UND 42.02.410 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) GEGEN AUSFUHR VON LEDER IM VERHAELTNIS 3:2 ( LEDER : SCHUHE BZW . HANDSCHUHE ) . ( 4 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 42.03.250 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 5 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 44.11.200 , 44.11.490 UND 44.11.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 6 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.290 , 64.02.340 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 7 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 69.08.400 UND 69.08.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 8 ) DAVON 0,7 MILL . DM NUR GEGEN AUSFUHR VON PORZELLAN ( 69.11 ) IM VERHAELTNIS 1:1 . ( 9 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 76.01.152 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . ANNEXE III - HONGRIE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*04.06*MIEL NATUREL*785 T** 2*22.09 C IV , EX V*BOISSONS SPIRITUEUSES**665* 3*32.05*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES , ETC.**530* 4*69.11 EX A , EX B*PROCELAINE DE HEREND**520* 5*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU EN FAIENCE**1 730* *69.12 C EX I , EX II*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU EN FAIENCE**1 730* 6*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE RADIODIFFUSION , LEURS PARTIES ET PIECES DETACHEES**3 145* 7*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE TELEVISION , LEURS PARTIES ET PIECES DETACHEES**1 260* 8*85.21 D , EX E*COMPOSANTS ELECTRONIQUES**6 370* 9*90.12*MICROSCOPES OPTIQUES , Y COMPRIS LES APPAREILS POUR LA MICROPHOTOGRAPHIE , LA MICROCINEMATOGRAPHIE ET LA MICROPROJECTION**350* 10*90.28 EX A , EX B*APPAREILS ELECTRIQUES OU ELECTRONIQUES DE MESURE , DE VERIFICATION , DE CONTROLE**750* 11*91.02*PENDULETTES ET REVEILS A MOUVEMENT DE MONTRE**420* 12*97.03 A , EX B*JOUETS**3 600* ALLEGATO III - UNGHERIA F ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*04.06*MIELE NATURALE*320 T** 2*07.04 EX B*PATATE DISSECCATE*100 T** 3*29.44 A , EX C*ANTIBIOTICI ( ESCLUSI CLORAMFENICOLO E TETRACICLINE ) **350* 4*31.02 B , C*CONCIMI CHIMICI ( DI CUI " UREA " FINO AD UN MASSIMO DI 3 750 TONNELLATE ) *7 560 T** *31.05 A*CONCIMI CHIMICI ( DI CUI " UREA " FINO AD UN MASSIMO DI 3 750 TONNELLATE ) *7 560 T** 5*DA EX CAP . 28 A EX CAP . 38*ALTRI PRODOTTI CHIMICI , ORGANICI ED INORGANICI**5 500* 6*39.01 B , C EX II , EX VII*MATERIE DI BASE PER L'INDUSTRIA DELLA PLASTICA , SEMIPRODOTTI E PRODOTTI FINITI IN PLASTICA**150* *39.02 B , DA C I A XIII*MATERIE DI BASE PER L'INDUSTRIA DELLA PLASTICA , SEMIPRODOTTI E PRODOTTI FINITI IN PLASTICA**150* *39.03*MATERIE DI BASE PER L'INDUSTRIA DELLA PLASTICA , SEMIPRODOTTI E PRODOTTI FINITI IN PLASTICA**150* 7*39.03 B EX II*COTONE COLLODIO E SUOI SOLVENTI**230* 8*EX 44.13*PARCHETTI E PANNELLI , DI LEGNO , PER PAVIMENTI*65 000 M2** *44.23 B EX II*PARCHETTI E PANNELLI , DI LEGNO , PER PAVIMENTI*65 000 M2** 9*48.01 EX F*CARTA DA IMBALLAGGIO AL SOLFITO*250 T** 10*48.01 C EX II , EX F*CARTA KRAFT PER SACCHI DI GRANDE CAPACITA E/O CARTA DI PASTA SEMICHIMICA DA ONDULARE , CONSIDDETTA " FLUTING " *350 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE H ) *** 11*64.01*CALZATURE PER DONNA , UOMO E RAGAZZO , CALZATURE SPORTIVE , STIVALI DI GOMMA**200* *64.02*CALZATURE PER DONNA , UOMO E RAGAZZO , CALZATURE SPORTIVE , STIVALI DI GOMMA**200* 12*EX 69.10*ARTICOLI SANITARI DI MAIOLICA**100* 13*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO , O DA TOLETTA , DI PORCELLANA E/O DI ALTRE MATERIE CERAMICHE*200 T** *69.12*VASELLAME ED OGGETTI DI USO DOMESTICO , O DA TOLETTA , DI PORCELLANA E/O DI ALTRE MATERIE CERAMICHE*200 T** 14*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO ; VETRO TIRATO O SOFFIATO*1 350 T** 15*73.08*SBOZZI IN ROTOLI PER LAMIERE , DI FERRO O DI ACCIAIO*15 000 T (**) ( 1 )** 16*DA EX 73.10 A EX 73.15*PRODOTTI SIDERURGICI FINITI , ESCLUSE LE LAMIERE STAGNATE E ZINCATE*17 000 T (**) ( 1 )** 17*73.14*FILI DI FERRO O DI ACCIAIO NUDI O RIVESTITI , ESCLUSI I FILI ISOLATI PER L'ELECTTRICITA*500 T** 18*73.18 EX A , B , EX C*TUBI DI ACCIAIO*6 050 T** 19*EX 73.20*RACCORDI E FLANGE PER TUBI DI GHISA , DI FERRO O DI ACCIAIO*75 T** ALLEGATO III - UNGHERIA F ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 20*73.40 EX B*CASSETTE METALLICHE PER UTENSILI*30 000 UNITA** 21*EX 76.12*CAVI , CORDE , TRECCE E SIMILI , DI FILI DI ALLUMINIO*1 755 T** 22*84.06 D II*PARTI E PEZZI STACCATI DI MOTORI A SCOPPIO O A COMBUSTIONE INTERNA**500* 23*84.41 A EX II , EX III*MACCHINE PER CUCIRE PER USO INDUSTRIALE E LORO PARTI STACCATE**350* 24*EX CAP . 84*MACCHINE , ATTREZZATURE ED APPARECCHI DIVERSI , COMPRESE LE INSTALLAZIONI PER LA FABBRICAZIONE DI COMPONENTI PER LAMPADE ELETTRICHE E TUBI FLUORESCENTI , INSTALLAZIONI , APPARECCHI ED ATTREZZATURE PER L'INDUSTRIA CHIMICA ED APPARECCHI SPECIALI PER LA PURIFICAZIONE DELL'ARIA E LORO PARTI STACCATE**2 100* *EX CAP . 85*MACCHINE , ATTREZZATURE ED APPARECCHI DIVERSI , COMPRESE LE INSTALLAZIONI PER LA FABBRICAZIONE DI COMPONENTI PER LAMPADE ELETTRICHE E TUBI FLUORESCENTI , INSTALLAZIONI , APPARECCHI ED ATTREZZATURE PER L'INDUSTRIA CHIMICA ED APPARECCHI SPECIALI PER LA PURIFICAZIONE DELL'ARIA E LORO PARTI STACCATE**2 100* 25*85.23 EX B*CAVI AD ALTA E BASSA TENSIONE PER USO SOTTERRANEO**200* 26*85.23 EX A , EX B*MATERIALE DI INSTALLAZIONE ELETTRICA E ISOLATORI DI PORCELLANA AD ALTA TENSIONE**250* *85.24 EX A , EX B , EX C*MATERIALE DI INSTALLAZIONE ELETTRICA E ISOLATORI DI PORCELLANA AD ALTA TENSIONE**250* *85.25 EX A*MATERIALE DI INSTALLAZIONE ELETTRICA E ISOLATORI DI PORCELLANA AD ALTA TENSIONE**250* 27*85.25 EX A*ISOLATORI DI PORCELLANA A BASSA TENSIONE**35* 28*87.01*TRATTORI**200* 29*87.02 B EX II*AUTOCARRI RIBALTABILI ( DUMPERS ) E LORO PARTI STACCATE**300* *87.06 EX A , B EX I , EX II*AUTOCARRI RIBALTABILI ( DUMPERS ) E LORO PARTI STACCATE**300* 30*87.06 EX A , B*PARTI , PEZZI STACCATI ED ACCESSORI PER AUTOVETTURE**500* 31*89.01 B EX I*IMBARCAZIONI DA DIPORTO O DA SPORT**85* ( 1 ) SOTTOPOSTO , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ANNEX III - HUNGARY ( G ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* **FRESH VEGETABLES , BEING : *** 1*07.01 D EX I , EX II*A ) LETTUCE AND ENDIVE FROM 1 JANUARY TO 15 JUNE AND 15 NOVEMBER TO 31 DECEMBER*10 TONNES** *07.01 F EX II*B ) BEANS ( OF THE SPECIES PHASEOLUS ) FROM 1 JUNE TO 30 SEPTEMBER*10 TONNES** *07.01 M II*C ) TOMATOES FROM 15 MAY TO 31 OCTOBER*50 TONNES** 2*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *67 000 SHORT STANDARDS** 3*42.03 B*LEATHER GLOVES ; INCLUDING GLOVES OF LEATHER AND FURSKIN OR OF LEATHER AND ARTIFICIAL FUR ( NOT MORE THAN 185 000 PAIRS OF GLOVES WHOLLY OF LEATHER ) *260 000 PAIRS ( 1 )** **FOR TEXTILE PRODUCTS , SEE SECTION ( H ) OF THIS ANNEX*** 4*EX 64.01*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**117,25* *64.02 EX B*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**117,25* 5*64.02 EX B*TRAINING SHOES WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 2 )* 6*65.01 EX A , EX B*HAT-FORMS , HAT BODIES AND HOODS OF FELT**13,5* 7*EX 65.05*KNITTED ACRYLIC CAPS**3,85* 8*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PROCELAIN OR CHINA AND OTHER KINDS OF POTTERY**500* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PROCELAIN OR CHINA AND OTHER KINDS OF POTTERY**500* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *69.13*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PROCELAIN OR CHINA AND OTHER KINDS OF POTTERY**500* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** 9*85.15 A EX III*TRANSISTORIZED TELEVISION BROADCAST RECEIVERS*7 000 UNITS** 10*85.21 A EX I , EX II , EX III , EX IV , EX V , EX B , EX C , D EX II*ELECTRONIC VALVES AND SEMI-CONDUCTORS**560* ( 1 ) INCLUDING TEXTILE CATEGORIES EX 10 , EX 11 AND EX 87 . ( 2 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . BILAG III - ANHANG III - !*** - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III UNGARN - !*** - HUNGARY - HONGRIE - UNGHERIA - HONGARIJE H ) TEKSTILVARER - H ) TEXTILWAREN - !*** - ( H ) TEXTILE PRODUCTS - H ) PRODUITS TEXTILES - H ) PRODOTTI TESSILI - H ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 7*UK*1 000 PIECES*(1 )* EX 8*UK*1 000 PIECES*(1 )* EX 10*UK*1 000 PAIRS*(2 )* EX 11*UK*1 000 PAIRS*(2 )* EX 18*UK*TONNES*15 ( 3 )* EX 20*UK*TONNES*36 ( 4 )* EX 21*UK*1 000 PIECES*(1 )* EX 30 A*UK*1 000 PIECES*(1 )* EX 30 B*UK*TONNES*(1 )* EX 38 B*UK*TONNES*(5 )* EX 39*UK*TONNES*(5 )* EX 40*UK*TONNES*(5 )* EX 76*UK*TONNES*(1 )* EX 78*UK*TONNES*(1 )* EX 79*UK*TONNES*(1 )* EX 80*UK*TONNES*(1 )* EX 81*UK*TONNES*(1 )* EX 85*UK*TONNES*(1 )* EX 87*UK*TONNES*(2 )* EX 112*UK*TONNES*(5 )* EX 113*UK*TONNES*(5 )* 133*I*TONNELLATE*450* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 138*UK*TONNES*(5 )* EX 161*UK*TONNES*(1 )* PASSIVE LOHNVEREDELUNG TRAFIC DE PERFECTIONNEMENT PASSIF PASSIEF VEREDELINGSVERKEER 4*D*1 000 STUECK*513* *BNL*1 000 PIECES - STUKS*350* 5*D*1 000 STUECK*228* *BNL*1 000 PIECES - STUKS*25* 6*D*1 000 STUECK*352* *BNL*1 000 PIECES - STUKS*182* 7*D*1 000 STUECK*2 436* *BNL*1 000 PIECES - STUKS*173* 8*D*1 000 STUECK*1 050* *BNL*1 000 PIECES - STUKS*20* 12*D*MILL . DM*66,8 ( 6 )* 13*BNL*1 000 PIECES - STUKS*2 238* 14 A*BNL*1 000 PIECES - STUKS*1 124 ( 7 )* 15 A*BNL*1 000 PIECES - STUKS*1 018 ( 8 )* 18*BNL*1 000 PIECES - STUKS*29* 24*BNL*1 000 PIECES - STUKS*784 ( 9 )* 26*BNL*1 000 PIECES - STUKS*803 ( 10 )* 30 A*BNL*1 000 PIECES - STUKS*46 ( 11 )* ( 1 ) SEE CATEGORY EX 18 . ( 2 ) SEE QUOTA 3 - ANNEX III ( G ) : GLOVES , BOTH KNITTED OR CROCHETED TO SHAPE , NOT ELASTIC OR RUBBERIZED , AND WOVEN , OF FLAX . ( 3 ) INCLUDING EX-CATEGORIES 7 , 8 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 , 85 AND 161 : WOVEN OUTER AND UNDER GARMENTS , TIES , BOW TIES AND CRAVATS , OF FLAX . ( 4 ) INCLUDING EX-CATEGORIES 38 B , 39 , 40 , 112 , 113 AND 138 ( NIMEXE CODE 57.11-10 ONLY ) : HOUSEHOLD LINEN AND WOVEN FABRICS OF TRUE HEMP , OTHER MADE-UP TEXTILE ARTICLES OF TRUE HEMP OR OF FLAX , EXCLUDING THOSE MADE-UP FROM NARROW FABRICS . ( 5 ) SEE CATEGORY EX 20 . ( 6 ) EINSCHLIESSLICH KATEGORIEN 13 , 15 B , 16 , 17 , 24 , 25 , 26 , 27 , 28 , 29 , 30 A , 31 , 69 , 73 , 74 , 76 , 81 UND 83 . ( 7 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 14 B , 16 , 17 , 21 , 76 , 78 ET / EN 79 . ( 8 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 15 B , 21 , 26 , 27 , 29 , 76 , 79 , 80 ET / EN 81 . ( 9 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 25 , 68 , 69 , 70 ET / EN 82 . ( 10 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 27 , 28 , 67 , 71 , 72 , 73 , 74 , 75 ET / EN 83 . ( 11 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 30 B ET / EN 80 . BILAG IV - ANHANG IV - !*** - ANNEX IV - ANNEXE IV - ALLEGATO IV - BIJLAGE IV KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA POLEN , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS POLEN ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM POLAND FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA POLOGNE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA POLONIA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT POLEN VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE IV - POLOGNE BIJLAGE IV - POLEN A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 1*12.08 A*RACINES DE CHICOREE , FRAICHES OU SECHEES , MEME COUPEES , NON TORREFIEES - CICHOREIWORTELS , VERS OF GEDROOGD , OOK INDIEN GESNEDEN , ONGEBRAND*2 822 T ( 1 )** 2*17.04 C , D*SUCRERIES SANS CACAO A L'EXCLUSION D'EXTRAITS DE REGLISSE , CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE , SANS ADDITION D'AUTRES MATIERES ET A L'EXCLUSION DE GOMMES A MACHER GENRE CHEWING GUM - SUIKERWERK ZONDER CACAO , M.U.V . ZOETHOUTEXTRACT ( DROP ) , BEVATTENDE MEER DAN 10 GEWICHTSPERCENTEN SACCHAROSE , ZONDER ANDERE TOEGEVOEGDE STOFFEN EN M.U.V . KAUWGOM*345 T** *18.06 A , C , D*CHOCOLAT ET AUTRES PREPARATIONS ALIMENTAIRES CONTENANT DU CACAO ( SAUF GLACES DE CONSOMMATION ) - CHOCOLADE EN ANDERE VOEDINGSMIDDELEN , WELKE CACAO BEVATTEN , M.U.V . CONSUMPTIE-IJS*345 T** 3*25.23*CIMENTS HYDRAULIQUES ( Y COMPRIS LES CIMENTS NON PULVERISES DITS CLINKERS ) MEME COLORES - HYDRAULISCH CEMENT ( CEMENTKLINKER DAARONDER BEGREPEN ) , OOK INDIEN GEKLEURD*42 950 T** 4*EX 28.19*OXYDE DE ZINC - ZINKOXYDE*1 100 T** 5*28.56 C*CARBURE DE CALCIUM - CALCIUMCARBIDE*148 T** 6*31.02 C*ENGRAIS MINERAUX OU CHIMIQUES AZOTES ( SAUF NITRATE DE SODIUM NATUREL ET UREE D'UNE TENEUR EN AZOTE SUPERIEURE A 45 % EN POIDS DU PRODUIT ANHYDRE A L'ETAT SEC ) - MINERALE OF CHEMISCHE STIKSTOFHOUDENDE MESTSTOFFEN , M.U.V . NATUURLIJK NATRIUMNITRAAT EN UREUM MET EEN GEHALTE AAN STIKSTOF VAN MEER DAN 45 GEWICHTSPERCENTEN , BEREKEND OP HET WATERVRIJE DROGE PRODUKT*2 350 T** 7*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**56 100* 8*36.06*ALLUMETTES ( A L'EXCEPTION DES ALLUMETTES " BENGALE " ET SIMILAIRES ) - LUCIFERS ( M.U.V . BENGAALSE EN DERGELIJKE LUCIFERS ) *1 650 000 BOITES - DOOSJES** 9*EX 44.24*PINCES A LINGE EN BOIS - HOUTEN WASKNIJPERS*15 200 GROSSES - GROS** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL I ) *** 10*EX 64.01*BOTTES ET COUVRE-CHAUSSURES , A SEMELLES EXTERIEURES ET DESSUS EN CAOUTCHOUC - LAARZEN EN OVERSCHOENEN , MET BUITENZOOL EN BOVENDEEL VAN RUBBER*84 840 PAIRES - PAAR** 11*64.02 EX A*BRODEQUINS COMMUNS ET BOTTES COMMUNES A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS , ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - HOGE WERKSCHOENEN EN GROVE LAARZEN , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*6 120 PAIRES - PAAR** ANNEXE IV - POLOGNE BIJLAGE IV - POLEN A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 12*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DES BRODEQUINS COMMUNS ET BOTTES COMMUNES , DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . HOGE WERKSCHOENEN EN GROVE LAARZEN , PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*69 360 PAIRES - PAAR** 13*64.02 EX A*CHAUSSURES POUR GARCONS ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR JONGENS ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*180 000 PAIRES - PAAR** 14*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET GARCONS , A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL , VOOR HEREN EN JONGENS , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*1 260 PAIRES - PAAR** 15*64.02 EX B*CHAUSSURES POUR HOMMES ET GARCONS , AUTRES QUE CELLES A DESSUS EN CUIR , A SEMELLES EXTERIEURES EN CUIR OU EN CUIR ARTIFICIEL ( CHAUSSURES AUTRES QUE CELLES VISEES A LA POSITION 64.01 ) ET A SEMELLES EXTERIEURES EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN EN JONGENS , ANDER DAN MET BOVENDEEL VAN LEDER , MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER EN ( ANDER DAN SCHOEISEL BEDOELD BIJ POST 64.01 ) MET BUITENZOOL VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*25 200 PAIRES - PAAR** 16*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DE LA PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . PORCELITE*433 T** 17*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORCELITE*200 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*200 T** *69.12 D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK*200 T** ANNEXE IV - POLOGNE BIJLAGE IV - POLEN A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 18*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION OU VERRE POUR DIAPOSITIVES ET DU VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) , IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN M.U.V . GLAS VOOR DIAPOSITIEVEN EN SLIJPGLAS*1 900 T** 19*EX 70.10*BOUTEILLES ET FLACONS EN VERRE D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**40 600* 20*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE NON TRAVAILLE , SOUFFLE OU PRESSE , AUTRES QUE CEUX D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , GEBLAZEN OF GEPERST , ANDERE DAN MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**20 400* 21*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE , DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE , EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN , VAN GEBLAZEN OF GEPERST GLAS**4 633* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**4 633* 22*73.32 B EX II*VIS A BOIS EN FONTE , FER OU ACIER - HOUTSCHROEVEN , VAN GIETIJZER , VAN IJZER OF VAN STAAL*70 T** 23*76.01 A*ALUMINIUM BRUT - RUW ALUMINIUM*719 T** 24*79.01 A*ZINC BRUT - RUW ZINK*800 T** ANNEXE IV - POLOGNE BIJLAGE IV - POLEN A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 25*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*11 080 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *11 080 PIECES - STUKS** 26*93.07 B EX II*CARTOUCHES DE CHASSE POUR ARMES A CANON LISSE - JACHTPATRONEN , VOOR WAPENS MET GLADDE LOOP*650 500 PIECES - STUKS** 27*96.01 B I , EX III*BROSSES A DENTS , BROSSES , BALAIS-BROSSES ET PINCEAUX ( AUTRES QUE BROSSES CONSTITUANT DES ELEMENTS DE MACHINES ) - TANDENBORSTELS , BORSTELS , BEZEMS , KWASTEN EN PENSELEN , M.U.V . BORSTELS VOOR MACHINES**2 438* ( 1 ) RACINES DE CHICOREE , SECHEES : - LE CONTINGENT DE 2 822 TONNES EST DESTINE AUX PAYS-BAS , - LES AUTORITES COMPETENTES DE L'UNION ECONOMIQUE BELGO-LUXEMBOURGEOISE AUTORISENT L'IMPORTATION DE 3 245 TONNES DE RACINES DE CHICOREE SECHEES DESTINEES A LA REEXPORTATION APRES TRANSFORMATION . GEDROOGDE CICHOREIWORTELS : - HET CONTINGENT VAN 2 822 TON IS VOOR NEDERLAND BESTEMD ; - DE BEVOEGDE AUTORITEITEN VAN DE BELGISCH-LUXEMBURGSE ECONOMISCHE UNIE GEVEN TOESTEMMING VOOR DE INVOER VAN 3 245 TON GEDROOGDE CICHOREIWORTELS BESTEMD VOOR WEDERUITVOER NA VERWERKING . BIJLAG IV - POLEN B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*18.06*CHOKOLADE OG CHOKOLADEVARER SAMT ANDRE NAERINGSMIDLER MED INDHOLD AF KAKAO**860* 2*64.02 A*FODTOEJ MED OVERDEL AF LAEDER*64 300 PAR** 3*70.05*PLANGLAS , TRUKKET ELLER BLAEST , OGSAA OVERFANGET UNDER FREMSTILLINGEN MED KVADRATISK ELLER REKTANGULAER FORM , UBEARBEJDET*2 470 TONS** 4*73.17*ROER AF STOEBEJERN*1 110 TONS** 5*73.32 B I , II*SKRUER , BOLTE OG MOETRIKKER MED GEVIND**870* 6*87.10*CYKLER UDEN MOTOR ( HERUNDER TREHJULEDE TRANSPORTCYKLER ) *1 870 STK .** 7*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **14 300* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **14 300* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **14 300* ANHANG IV - POLEN C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*07.01 A EX III*KARTOFFELN ( 1)*80 000 T** 2*28.38 A EX IV*SULFATE DES ALUMINIUMS*4 500 T** 3*31.02 B*HARNSTOFF MIT EINEM STICKSTOFFGEHALT VON MEHR ALS 45 GEWICHTSHUNDERTTEILEN*18 600 T ( 2 )** 4*31.02 EX C*KALKAMMONSALPETER*60 200 T ( 2 )** 5*42.02 EX B*REISEARTIKEL UND ANDERE BEHAELTNISSE AUS LEDER ODER KUNSTLEDER**5,7 ( 3 )* ** ( DAVON : JAGDLEDERWAREN : 1,0 MILL . DM ) *** 6*42.02 EX B*LOHNVEREDELUNG VON REISEARTIKELN UND ANDEREN BEHAELTNISSEN AUS LEDER ODER KUNSTLEDER**0,8 ( 3 )* 7*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*10 500 PAAR ( 4 )** 8*42.03 B II , III*LOHNVEREDELUNG VON HANDSCHUHEN AUS LEDER ODER KUNSTLEDER*10 000 PAAR ( 4 )** 9*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN*4,7 MILL . M2 ( 5 )** 10*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*5 500 CBM ( 2 )** 11*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN*28 000 CBM ( 2 )** 12*EX 46.03*KORBMACHERWAREN , UNMITTELBAR AUS FLECHTSTOFFEN HERGESTELLT ( SPANKOERBE ) *260 000 ST . ( 2 )** 13*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**1,3 ( 2 )* **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL I ) *** 14*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**14,7 ( 6 )* 15*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER ( NUR FUER DEUTSCHE HERSTELLER ) **2,3 ( 6 )* 16*64.02 EX A*LOHNVEREDELUNG VON SCHUHEN MIT OBERTEIL AUS LEDER**4,2 ( 6 )* 17*65.01 A*HUTSTUMPEN , NICHT GEFORMT , HUTPLATTEN , BANDEAUX ( AUCH AUFGESCHNITTEN ) , ZUM HERSTELLEN VON HUETEN : *** ** - AUS HAARFILZ ODER AUS WOLL-HAARFILZ*89 000 ST . ( 2 )** ANHANG IV - POLEN C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 18*68.01*PFLASTERSTEINE , BORDSTEINE UND PFLASTERPLATTEN , AUS NATURSTEIN ( AUSGENOMMEN SCHIEFER ) ( MIT VERWENDUNGSVERBOT IN BESTIMMTEN REGIONEN ) *17 100 T** 19*69.02 EX B*SCHAMOTTESTEINE*4 500 T ( 2 )** 20*68.16 EX B*MAGNESIT - UND CHROMMAGNESITSTEINE*640 T ( 2 )** *69.02 EX A*MAGNESIT - UND CHROMMAGNESITSTEINE*640 T ( 2 )** 21*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,7 ( 7 )* *69.12 EX C , D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,7 ( 7 )* 22*EX 70.13*GLASWAREN , HANDGEFERTIGT**2,8* 23*73.02 EX C , E I , EX G*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN**2,4 ( 8 )* **FERROCHROM**2,4 ( 8 )* **FERROWOLFRAM , FERROSILICIUMWOLFRAM , FERROMOLYBDAEN , FERROVANADIN**2,4 ( 8 )* 24*73.10 B*STABSTAHL , NUR GESCHMIEDET*4 500 T ( 2 )** 25*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILE ODER WENIGER*5 300 T** 26*EX 73.20*ROHRFORMSTUECKE , ROHRVERSCHLUSSSTUECKE UND ROHRVERBINDUNGSSTUEKKE AUS TEMPERGUSS*2 700 T ( 2 )** 27*73.23 EX B*EINHEITSKANISTER ( FUER 20 L INHALT ) *80 000 ST .** 28*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*2 330 T ( 2 )** ** ( DAVON : *** **SCHRAUBEN MIT HOLZGEWINDE 280 T*** **ROHE SCHRAUBEN 1 600 T ) *** 29*79.01 EX A*ROHZINK , NICHT LEGIERT ( FEINZINK , HUETTENZINK ) *8 000 T ( 2 )** 30*79.03 EX A*BLECHE AUS ZINK , AUSGENOMMEN ZINKANODEN*1 000 T ( 9 )** 31*79.03 EX A*GEWALZTE PLATTEN AUS ZINK ( ZINKANODEN ) *65 T ( 2 )** 32*EX 82.01*SPATEN UND SCHAUFELN*72 000 ST .** 33*85.25 EX A*ISOLATOREN AUS KERAMISCHEN STOFFEN**1,8* ** ( DAVON : FUER INDUSTRIE : 1,15 MILL . DM ) *** ANHANG IV - POLEN C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 34*89.01 B EX II*WASSERFAHRZEUGE , AUSGENOMMEN SPORT - UND VERGNUEGUNGSBOOTE**24,0 ( 2 )* 35*EX 92.05*BLECHBLASINSTRUMENTE**0,35* 36*97.03 A*SPIELZEUG AUS HOLZ**1,22 ( 10 )* 37*97.03 EX B*SPIELZEUG AUS SPINNSTOFFEN**2,1 ( 10 )* 38*EX 97.05*CHRISTBAUMSCHMUCK UND AEHNLICHE WEIHNACHTSARTIKEL AUS GLAS**0,4* 39*98.15 A , EX B*ISOLIERFLASCHEN UND ANDERE ISOLIER-(VAKUUM-)BEHAELTER**0,65 ( 2 )* ( 1 ) EINFUHREN ZEITLICH BEGRENZT . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 42.02.210 , 42.02.310 UND 42.02.410 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 4 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 42.03.250 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 5 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 44.11.200 , 44.11.490 UND 44.11.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 6 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.290 , 64.02.340 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 7 ) DAVON 0,35 MILL . DM NUR GEGEN AUSFUHR VON PORZELLAN ( 69.11 ) IM VERHAELTNIS 1:1 . ( 8 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 73.02.700 UND 73.02.810 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 9 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 79.03.125 , 79.03.160 UND 79.03.190 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 10 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 97.03.050 UND 97.03.750 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . ANNEXE IV - POLOGNE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*04.06*MIEL NATUREL*71,5 T** 2*12.08 EX A*RACINES DE CHICOREE SECHEES*4 725 T ( EN ADMISSION TEMPORAIRE ) ** 3*22.09 C IV , EX V*BOISSONS SPIRITUEUSES**2 200* 4*27.01 EX A* ( CHARBON A COKE ) *PM (*) ( 1 )** 5*27.01 EX A* ( CHARBON ) * ( 3 800 000 T ) PA ( 2 ) (*)** 6*32.05*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES , ETC.**1 800* **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) *** 7*69.07 EX A , B EX II*CARREAUX , PAVES ET DALLES DE PAVEMENT OU DE REVETEMENT**460* *69.08 EX A , B II*CARREAUX , PAVES ET DALLES DE PAVEMENT OU DE REVETEMENT**460* 8*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU D'AUTRES MATIERES CERAMIQUES**1 400* *69.12 C , D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU D'AUTRES MATIERES CERAMIQUES**1 400* 9*82.09 A*COUTEAUX**1 820* 10*85.15 A EX III , C EX II*RADIORECEPTEURS , APPAREILS DE TELEVISION , SEMI-CONDUCTEURS ET PIECES DETACHEES ( DONT 19 MILLIONS DE FF AU MAXIMUM POUR APPAREILS DE RADIODIFFUSION ET DE TELEVISION ) **20 000* *85.21 D , EX E*RADIORECEPTEURS , APPAREILS DE TELEVISION , SEMI-CONDUCTEURS ET PIECES DETACHEES ( DONT 19 MILLIONS DE FF AU MAXIMUM POUR APPAREILS DE RADIODIFFUSION ET DE TELEVISION ) **20 000* 11*85.25 A , B , EX C*ISOLATEURS**627* 12*88.02 A , B EX II ET DIVERS*PLANEURS ET EQUIPEMENTS**505* 13*89.01 B EX I*CHALUTIERS , CHALUTIERS POLYVALENTS DE GRANDE PECHE PAR L'ARRIERE**50 000* 14*DIVERS*EQUIPEMENTS POUR NAVIRES**880* 15*90.12*MICROSCOPES OPTIQUES , Y COMPRIS LES APPAREILS POUR LA MICROPHOTOGRAPHIE , LA MICROCINEMATOGRAPHIE ET LA MICROPROJECTION**1 120* 16*90.28 EX A , EX B*INSTRUMENTS ET APPAREILS ELECTRIQUES OU ELECTRONIQUES DE MESURE , DE VERIFICATION , DE CONTROLE , DE REGULATION OU D'ANALYSE**2 095* 17*91.02*PENDULETTES , REVEILS A MOUVEMENTS DE MONTRE ET MONTRES POUR VEHICULES**220* *91.03*PENDULETTES , REVEILS A MOUVEMENTS DE MONTRE ET MONTRES POUR VEHICULES**220* 18*97.03 A , EX B*JOUETS**5 105* ( 1 ) PM = PRO MEMORIA . ( 2 ) PA = POSSIBILITE D'AUGMENTATION . ANNEX IV - POLAND ( F ) IRELAND NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND IRL* 1*40.11 B EX II*BICYCLE TYRES AND INNER TUBES , EXCLUDING SIZES : *** **20'' BY 1 3/8'' ; 24'' BY 1 3/8'' ; 26'' BY 1 3/8'' ; 27'' BY 1 1/4'' ; 28'' BY 1 1/2''*63 500 UNITS** **FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX*** ALLEGATO IV - POLONIA G ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*07.01 A I*TUBERI-SEME DI PATATE*8 000 T** 2*07.01 A II , EX III*PATATE DA CONSUMO FRESCHE O REFRIGERATE*18 720 T** 3*EX 11.05*FIOCCHI DI PATATE*780 T** 4*17.04 A , C , D*DOLCIUMI**200* 5*22.09 C EX V*LIQUORI**50* 6*29.06 A I*FENOLO E SUOI SALI*450 T** 7*29.35 EX Q*CAPROLATTAME*450 T** 8*31.02 B , C*CONCIMI CHIMICI ( DI CUI " UREA " FINO AD UN MASSIMO DI 7 500 TONNELLATE ) *15 120 T** *31.05 A*CONCIMI CHIMICI ( DI CUI " UREA " FINO AD UN MASSIMO DI 7 500 TONNELLATE ) *15 120 T** 9*32.05 A*COLORANTI ORGANICI SINTETICI**50010*DA EX CAP . 28 A EX CAP . 38*ALTRI PRODOTTI CHIMICI ORGANICI E INORGANICI**8 000* 11*39.01 B , C EX II , EX VII*MATERIE PLASTICHE**P.M . ( 1 )* *39.02 B , DA C I A XIII*MATERIE PLASTICHE**P.M . ( 1 )* *39.03*MATERIE PLASTICHE**P.M . ( 1 )* 12*41.02 EX B*PELLI CONCIATE DI VITELLO*130 T** 13*EX 44.13*PARCHETTI E PANNELLI , DI LEGNO , PER PAVIMENTI*200 T** *44.23 B EX II*PARCHETTI E PANNELLI , DI LEGNO , PER PAVIMENTI*200 T** 14*48.01 C EX II , EX F*CARTA KRAFT PER SACCHI DI GRANDE CAPACITA E/O CARTA DI PASTA SEMICHIMICA DA ONDULARE , COSIDDETTA " FLUTING " *350 T** 15*48.01 A , C I EX II , EX D*ALTRA CARTA E CARTONI*150 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE I ) *** 16*69.10*ARTICOLI IN CERAMICA PER USI SANITARI O IGIENICI*25 T** 17*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO O DI TOLETTA , DI PORCELLANA E/O DI ALTRE MATERIE CERAMICHE*300 T** *69.12*VASELLAME ED OGGETTI DI USO DOMESTICO O DI TOLETTA , DI PORCELLANA E/O DI ALTRE MATERIE CERAMICHE*300 T** 18*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO , VETRO TIRATO O SOFFIATO*800 T** ALLEGATO IV - POLONIA G ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 19*73.08 DA EX 73.10 A EX 73.15*SBOZZI IN ROTOLI PER LAMIERE , DI FERRO E DI ACCIAIO E PRODOTTI SIDERURGICI FINITI*26 000 T (**) ( 2 )** 20*EX CAP . 73*PEZZI FORGIATI**100* 21*73.02 EX G*FERRO-TUNGSTENO*160 T** 22*73.17*TUBI DI GHISA*460 T** 23*EX 73.20*RACCORDI DI GHISA*300 T** 24*EX 73.21*COSTRUZIONI IN ACCIAIO**400* 25*73.40 EX A*CHIUSINI DI GHISA*250 T** 26*79.01 EX A*LEGHE DI ZINCO*1 875 T** 27*EX CAP . 84*MACCHINE DIVERSE**1 000* 28*84.06 C II , D EX II*MOTORI A COMBUSTIONE INTERNA ( MOTORI DIESEL ) ; LORO PARTI E PEZZI STACCATI**200* 29*84.23 A I , EX II*MACCHINE ED APPARECCHI PER L'ESTRAZIONE , LO STERRAMENTO , L'ESCAVAZIONE O LA PERFORAZIONE DEL SUOLO ; LORO PARTI E PEZZI STACCATI**200* 30*84.62*CUSCINETTI A ROTOLAMENTO**280* 31*85.03*PILE ELETTRICHE**150* 32*85.23*FILI , TRECCE , CAVI , NASTRI , BARRE E SIMILI , ISOLATI PER L'ELETTRICITA , ECC.**350* 33*85.24 EX A , EX C*ELETTRODI DI GRAFITE**100* 34*85.25 EX A*ISOLATORI DI PORCELLANA**90* 35*87.01*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**650* *87.06 EX A , B EX I , EX II*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**650* 36*87.06 EX A , B*PARTI , PEZZI STACCATI ED ACCESSORI PER AUTOVETTURE**500* 37*EX 87.10*VELOCIPEDI SENZA MOTORE*500 UNITA** 38*89.01 B EX I*IMBARCAZIONI DA DIPORTO O DA SPORT**400* 39*DIVERSE*ATTREZZATURE PER NAVI**350* ( 1 ) P.M . = PRO MEMORIA . L'IMPORTAZIONE DI QUESTI PRODOTTI E DISCIPLINATA DALLE DISPOSIZIONI DEGLI ARTICOLI 4 E 7 DEL REGOLAMENTO ( CEE ) N . 3286/80 DEL CONSIGLIO , DEL 4 DICEMBRE 1980 . ( 2 ) SOTTOPOSTA , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ANNEX IV - POLAND ( H ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1**FRESH VEGETABLES , BEING : *** *07.01 D EX I , EX II*A ) LETTUCE AND ENDIVE FROM 1 JANUARY TO 15 JUNE AND 15 NOVEMBER TO 31 DECEMBER*10 TONNES** *F EX II*B ) BEANS ( OF THE SPECIES PHASEOLUS ) FROM 1 JUNE TO 30 SEPTEMBER*10 TONNES** *M II*C ) TOMATOES FROM 15 MAY TO 31 OCTOBER*50 TONNES** 2*07.01 A II*NEW POTATOES*PM ( 1 )** 3*07.02 EX B*POTATOES PRESERVED BY FREEZING ( CHIPPED ) *330 TONNES** 4*07.04 EX B*DRIED POTATOES ( CUBED ) *915 TONNES** 5*20.02 EX H*POTATOES ( CANNED ) *330 TONNES** 6*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *83 500 SHORT STANDARDS** 7*42.03 B EX I , EX II , EX III*LEATHER GLOVES , INCLUDING GLOVES OF LEATHER AND FURSKIN OR OF LEATHER AND ARTIFICIAL FUR BUT EXCLUDING GLOVES OF FABRIC AND LEATHER*14 000 PAIRS** **FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX*** 8*EX 64.01*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**135,75* *64.02 EX B*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**135,75* 9*64.02 EX B*TRAINING SHOES WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 1 )* 10*65.01 EX A , EX B*HAT-FORMS , HAT BODIES AND HOODS OF FELT**24* 11*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA , AND OTHER KINDS OF POTTERY . STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE**547,75* *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA , AND OTHER KINDS OF POTTERY . STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE**547,75* *69.13*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA , AND OTHER KINDS OF POTTERY . STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE**547,75* 12*85.15 A EX III*TRANSISTORIZED TELEVISION BROADCAST RECEIVERS ( OF WHICH NOT MORE THAN 8 500 UNITS FOR TELEVISION RECEIVERS WITH SCREENS OF UNDER 45,7 CM IN SIZE ) *16 000 UNITS** 13*85.21 A EX I , EX II , EX III , EX IV , EX V , EX B , EX C , D EX II*ELECTRONIC VALVES AND SEMI-CONDUCTORS**380* ( 1 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . BILAG IV - ANHANG IV - !*** - ANNEX IV - ANNEXE IV - ALLEGATO IV - BIJLAGE IV POLEN - !*** - POLAND - POLOGNE - POLONIA I ) TEKSTILVARER - I ) TEXTILWAREN - !*** - ( I ) TEXTILE PRODUCTS - I ) PRODUITS TEXTILES - I ) PRODOTTI TESSILI - I ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 7*UK*1 000 PIECES*(1 )* EX 8*UK*1 000 PIECES*(1 )* EX 18*UK*TONNES*13 ( 2 )* EX 21*UK*1 000 PIECES*(1 )* EX 30 A*UK*1 000 PIECES*(1 )* EX 30 B*UK*TONNES*(1 )* EX 67*UK*TONNES*7 ( 3 )* EX 76*UK*TONNES*(1 )* EX 78*UK*TONNES*(1 )* EX 79*UK*TONNES*(1 )* EX 80*UK*TONNES*(1 )* EX 81*UK*TONNES*(1 )* EX 85*UK*TONNES*(1 )* EX 112*UK*TONNES*(4 )* EX 113*UK*TONNES*(4 )* 126*BNL*TONNES/TON*103* EX 127 A*I*TONNELLATE*35 ( 5 )* 149 A*F*TONNES*830 ( 6 )* *IRL*TONNES*60 ( 7 )* 149 B*F*TONNES*(8 )* *IRL*TONNES*(9 )* 149 C*F*TONNES*(8 )* *IRL*TONNES*(9 )* 150 A*F*TONNES*(8 )* EX 150 A*IRL*TONNES*(9 )* 150 B*F*TONNES*(8 )* EX 150 B*IRL*TONNES*(9 )* 150 C*F*TONNES*(8 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 150 C*IRL*TONNES*(9 )* 153*F*TONNES*(8 )* EX 161*UK*TONNES*(1 )* PASSIVE LOHNVEREDELUNG TRAFIC DE PERFECTIONNEMENT PASSIF PASSIEF VEREDELINGSVERKEER 4*D*1 000 STUECK*103* 5*D*1 000 STUECK*212* *BNL*1 000 PIECES - STUKS*10* 6*D*1 000 STUECK*408* *BNL*1 000 PIECES - STUKS*173* 7*D*1 000 STUECK*1 084* *BNL*1 000 PIECES - STUKS*515* 8*D*1 000 STUECK*2 200* *BNL*1 000 PIECES - STUKS*144* 12*D*MILL . DM*40,14 ( 10 )* 13*BNL*1 000 PIECES - STUKS*34* 14 A*BNL*1 000 PIECES - STUKS*439 ( 11 )* 15 A*BNL*1 000 PIECES - STUKS*594 ( 12 )* 18*BNL*1 000 PIECES - STUKS*35* 24*BNL*1 000 PIECES - STUKS*2 ( 13 )* 26*BNL*1 000 PIECES - STUKS*309 ( 14 )* 30 A*BNL*1 000 PIECES - STUKS*2 ( 15 )* ( 1 ) SEE CATEGORY EX 18 . ( 2 ) INCLUDING EX-CATEGORIES 7 , 8 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 , 85 AND 161 : WOVEN OUTER AND UNDER GARMENTS , TIES , BOW TIES AND CRAVATS , OF FLAX . ( 3 ) INCLUDING EX-CATEGORIES 112 AND 113 : OTHER MADE-UP TEXTILE ARTICLES OF WOVEN FLAX , EXCLUDING THOSE MADE-UP FROM NARROW FABRICS , HANDICRAFT TABLE COVERS OF FLAX . ( 4 ) SEE CATEGORY EX 67 . ( 5 ) VISCOSA . ( 6 ) Y COMPRIS LES CATEGORIES 149 B , 149 C , 150 A , 150 B , 150 C ET 153 . ( 7 ) INCLUDING CATEGORIES 149 B , 149 C , EX 150 A ( 57.10-21 AND 29 ) , EX 150 B ( 57.10-31 AND 39 ) , EX 150 C ( 57.10-50 ) . ( 8 ) VOIR CATEGORIE 149 A . ( 9 ) SEE CATEGORY 149 A . ( 10 ) EINSCHLIESSLICH KATEGORIEN 13 , 14 B , 15 A , 15 B , 16 , 17 , 18 , 24 , 25 , 26 , 27 , 73 , 76 UND 81 . ( 11 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 14 B , 16 , 17 , 21 , 76 , 78 ET / EN 79 . ( 12 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 15 B , 21 , 26 , 27 , 29 , 76 , 79 , 80 ET / EN 81 . ( 13 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 25 , 68 , 69 , 70 ET / EN 82 . ( 14 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 27 , 28 , 67 , 71 , 72 , 73 , 74 , 75 ET / EN 83 . ( 15 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 30 B ET / EN 80 . BILAG V - ANHANG V - !*** - ANNEX V - ANNEXE V - ALLEGATO V - BIJLAGE V KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA RUMAENIEN , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS RUMAENIEN ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM ROMANIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA ROUMANIE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA ROMANIA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT ROEMENIE VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE V - ROUMANIE BIJLAGE V - ROEMENIE A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 1*17.04 C , D*SUCRERIES SANS CACAO A L'EXCLUSION D'EXTRAITS DE REGLISSE CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE SANS ADDITION D'AUTRES MATIERES ET A L'EXCLUSION DE GOMMES A MACHER DU GENRE CHEWING GUM - SUIKERWERK ZONDER CACAO , M.U.V . ZOETHOUTEXTRACT ( DROP ) , BEVATTENDE MEER DAN 10 GEWICHTSPERCENTEN SACCHAROSE , ZONDER ANDERE TOEGEVOEGDE STOFFEN EN M.U.V . KAUWGOM*399 T** *18.06 A , C , D*CHOCOLAT ET AUTRES PREPARATIONS ALIMENTAIRES CONTENANT DU CACAO ( SAUF GLACES DE CONSOMMATION ) - CHOCOLADE EN ANDERE VOEDINGSMIDDELEN , WELKE CACAO BEVATTEN , M.U.V . CONSUMPTIE-IJS*399 T** 2*31.02 C*ENGRAIS MINERAUX OU CHIMIQUES AZOTES ( SAUF NITRATE DE SODIUM NATUREL ET UREE D'UNE TENEUR EN AZOTE SUPERIEURE A 45 % EN POIDS DU PRODUIT ANHYDRE A L'ETAT SEC ) - MINERALE OF CHEMISCHE STIKSTOFHOUDENDE MESTSTOFFEN , M.U.V . NATUURLIJK NATRIUMNITRAAT EN UREUM MET EEN GEHALTE AAN STIKSTOF VAN MEER DAN 45 GEWICHTSPERCENTEN , BEREKEND OP HET WATERVRIJE DROGE PRODUKT*7 875 T** 3*36.06*ALLUMETTES ( A L'EXCEPTION DES ALLUMETTES " BENGALE " ET SIMILAIRES ) - LUCIFERS ( M.U.V . BENGAALSE EN DERGELIJKE LUCIFERS ) *525 000 BOITES - DOOSJES** 4*EX 44.24*PINCES A LINGE EN BOIS - HOUTEN WASKNIJPERS*150 000 GROSSES - GROS** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE H ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL H ) *** 5*EX 64.01*BOTTES ET COUVRE-CHAUSSURES A SEMELLES EXTERIEURES ET DESSUS EN CAOUTCHOUC - LAARZEN EN OVERSCHOENEN , MET BUITENZOOL EN BOVENDEEL VAN RUBBER*121 000 PAIRES - PAAR** 6*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DE PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*214 000 PAIRES - PAAR** 7*64.02 EX B*CHAUSSURES POUR HOMMES ET GARCONS , AUTRES QUE CELLES A DESSUS EN CUIR , A SEMELLES EXTERIEURES EN CUIR OU EN CUIR ARTIFICIEL ( CHAUSSURES AUTRES QUE CELLES VISEES A LA POSITION 64.01 ) ET A SEMELLES EXTERIEURES EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN EN JONGENS , ANDER DAN MET BOVENDEEL VAN LEDER , MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER EN ( ANDER DAN SCHOEISEL BEDOELD BIJ POST 64.01 ) MET BUITENZOOL VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*96 000 PAIRES - PAAR** ANNEX V - ROUMANIE BIJLAGE V - ROEMENIE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 8*64.02 EX A*CHAUSSURES POUR GARCONS ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR JONGENS ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM EN MET EEN BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*210 000 PAIRES - PAAR** 9*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET GARCONS A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL VOOR HEREN EN JONGENS , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*16 550 PAIRES - PAAR** 10*69.07 EX A , B EX II*CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT , NON VERNISSES , NI EMAILLES EN GRES , FAIENCE ET EN POTERIE - VLOER - EN WANDTEGELS , VERGLAASD NOCH GEGLAZUURD , ANDERE DAN ARTIKELEN BEDOELD BIJ POST 69.04 , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**1 150* *69.08 EX A , B EX II*AUTRES CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT EN GRES , FAIENCE ET EN POTERIE - ANDERE VLOER - EN WANDTEGELS , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**1 150* 11*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DE LA PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . PORCELITE*21 T** 12*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORCELITE*85 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*85 T** *69.12 D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK*85 T** ANNEXE V - ROUMANIE BIJLAGE V - ROEMENIE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 13*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION DU VERRE POUR DIAPOSITIVES ET DU VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) , IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN M.U.V . GLAS VOOR DIAPOSITIEVEN EN SLIJPGLAS*300 T** 14*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE , DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN , VAN GEBLAZEN OF GEPERST GLAS**1 838* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**1 838* 15*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**2 100* 16*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE NON TRAVAILLE , SOUFFLE OU PRESSE , AUTRES QUE CEUX D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , GEBLAZEN OF GEPERST , ANDERE DAN MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**1 187* 17*73.18 EX A , EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , NON SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF VAN NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , NAADLOOS*945 T** ANNEXE V - ROUMANIE BIJLAGE V - ROEMENIE A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 18*73.18 EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , GELAST*630 T** 19*76.01 A*ALUMINIUM BRUT - RUW ALUMINIUM*9 000 T** 20*79.01 A*ZINC BRUT - RUW ZINK*1 893 T** 21*85.01 EX A*MOTEURS DESTINES A L'AVIATION CIVILE D'UNE PUISSANCE DE 0,75 KW OU PLUS ET MOINS DE 150 KW ( POUR AUTANT QU'ILS TOMBENT SOUS LES CODES NIMEXE 85.01-31 A 85.01-38 ) - MOTOREN , BESTEMD VOOR BURGERLUCHTVAARTUIGEN , MET EEN VERMOGEN VAN 0,75 KW OF MEER , DOCH MINDER DAN 150 KW , VOOR ZOVER VAN DE SOORTEN VALLENDE ONDER NIMEXE-CODE 85.01-31 TOT EN MET 85.01-38**13 280* *85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 7,5 KW - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 7,5 KW**13 280* 22*85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 0,05 KW ET PAS PLUS DE 7,5 KW A L'EXCEPTION DE CEUX DESTINES A L'AVIATION CIVILE - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 0,05 KW , DOCH NIET MEER DAN 7,5 KW , M.U.V . DIE WELKE BESTEMD ZIJN VOOR BURGERLUCHTVAARTUIGEN**6 640* 23*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*3 300 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *3 300 PIECES - STUKS** 24*96.01 B I , EX III*BROSSES A DENTS , BROSSES , BALAIS-BROSSES ET PINCEAUX ( AUTRES QUE BROSSES CONSTITUANT DES ELEMENTS DE MACHINES ) - TANDENBORSTELS , BORSTELS , BEZEMS , KWASTEN EN PENSELEN , M.U.V . BORSTELS VOOR MACHINES**1 200* BILAG V - RUMAENIEN B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*07.01 A EX II , EX III , M EX II*A ) KARTOFLER ( 1 . JULI - 31 . MARTS ) **P.M . ( 1 )* **B ) TOMATER ( 1 . JUNI - 31 . OKTOBER ) **P.M . ( 1 )* 2*18.06*CHOKOLADE OG CHOKOLADEVARER , SAMT ANDRE NAERINGSMIDLER MED INDHOLD AF KAKAO**430* 3*64.02 A*FODTOEJ MED OVERDEL AF LAEDER*69 500 PAR** 4*70.05*PLANGLAS TRUKKET ELLER BLAEST , OGSAA OVERFANGET UNDER FREMSTILLINGEN MED KVADRATISK ELLER REKTANGULAER FORM , UBEARBEJDET*735 TONS** 5*EX 70.10*VINFLASKER*750 000 STK .** 6*EX 70.10*FLASKER OG EMBALLAGEGLAS TIL EKSPORTFORMAAL**1 105* 7*73.17*ROER AF STOEBEJERN*46 TONS** 8*73.32 B I , II*SKRUER , BOLTE OG MOETRIKKER MED GEVIND**220* 9*87.10*CYKLER UDEN MOTOR ( HERUNDER TREHJULEDE TRANSPORTCYKLER ) *1 890 STK .** 10*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **27 500* *94.03 EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **27 500* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **27 500* ( 1 ) P.M . = PRO MEMORIA . INDFOERSEL AF DISSE VARER FINDER STED I OVERENSSTEMMELSE MED BESTEMMELSERNE I ARTIKEL 4 OG 7 AF RAADETS FORORDNING ( EOEF ) NR . 3286/80 AF 4 . DECEMBER 1980 . ANHANG V - RUMAENIEN C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*31.02 B*HARNSTOFF MIT EINEM GEHALT AN STICKSTOFF VON MEHR ALS 45 GEWICHTSHUNDERTTEILEN*500 T ( 1 )** 2*31.02 EX C*KALKAMMONSALPETER*50 000 T ( 1 )** 3*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*27 000 PAAR ( 2 )** 4*42.03 B II , III*LOHNVEREDELUNG VON HANDSCHUHEN AUS LEDER ODER KUNSTLEDER*29 000 PAAR ( 2 )** 5*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN*24 000 T ( 3 )** 6*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*25 000 M3 ( 1 )** 7*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN*105 000 M3 ( 1 )** 8*EX 46.03*KORBMACHERWAREN , UNMITTELBAR AUS FLECHTSTOFFEN HERGESTELLT ( SPANKOERBE ) *250 000 ST . ( 1 )** 9*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**2,5 ( 1 )* **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL H ) *** 10*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**23,0 ( 4 )* 11*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER ( NUR FUER DEUTSCHE HERSTELLER ) **20,0 ( 4 )* 12*64.02 EX A*LOHNVEREDELUNG VON SCHUHEN MIT OBERTEIL AUS LEDER**9,5 ( 4 )* 13*68.01*PFLASTERSTEINE , BORDSTEINE UND PFLASTERPLATTEN , AUS NATURSTEIN ( AUSGENOMMEN SCHIEFER ) ( MIT VERWENDUNGSVERBOT IN BESTIMMTEN REGIONEN ) *17 300 T** 14*69.08 A , B EX II*FLIESEN , GEBRANNTE PFLASTERSTEINE , BODEN - UND WANDPLATTEN ( AUSGENOMMEN SPALTPLATTEN ) , GLASIERT**0,1 ( 5 )* 15*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,3* *69.12 C EX I , EX II , D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,3* 16*EX 70.13*TRINKGLAESER UND ANDERE WAREN AUS BLEIKRISTALL UND ANDEREM GLAS , HANDGEFERTIGT**4,0 ( 1 )17*73.02 EX C*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN*1 500 T** 18*73.02 E EX I , EX G*ANDERE FERROLEGIERUNGEN ( FERROCHROM , FERROWOLFRAM , FERROSILICIUMWOLFRAM , FERROMOLYBDAEN ) *300 T ( 6 )** 19*73.10 B*STABSTAHL , NUR GESCHMIEDET*3 000 T** ANHANG V - RUMAENIEN C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 20*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILEN ODER WENIGER*14 000 T** 21*73.23 EX B*EINHEITSKANISTER ( FUER 20 L INHALT ) *10 000 ST .** 22*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*** ** ( DAVON : SCHRAUBEN MIT HOLZGEWINDE 200 T ROHE SCHRAUBEN 850 T ) *1 900 T ( 1 )** 23*76.01 EX A*ROHALUMINIUM , NICHT LEGIERT ; UMSCHMELZALUMINIUM*22 000 T** 24*76.02*STAEBE , PROFILE UND DRAHT , AUS ALUMINIUM , MASSIV*3 000 T ( 1 )** 25*79.01 EX A*ROHZINK , NICHT LEGIERT ( FEINZINK , HUETTENZINK ) *4 000 T ( 1 )** 26*EX 82.01*SPATEN UND SCHAUFELN*265 000 ST .** 27*97.03 A , EX B*SPIELZEUG AUS HOLZ ODER SPINNSTOFFEN**1,5 ( 1 )* 28*EX 97.05*CHRISTBAUMSCHMUCK UND AEHNLICHE WEIHNACHTSARTIKEL AUS GLAS**0,2* ( 1 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 42.03.250 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 44.11.200 , 44.11.490 UND 44.11.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 4 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.290 UND 64.02.340 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 5 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 69.08.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 6 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 73.02.700 UND 73.02.810 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . ANNEXE V - ROUMANIE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*04.06*MIEL NATUREL*290 T** 2*07.01 M , EX I , EX II*TOMATES FRAICHES ( IMPORTEES DU 15 AU 20 MAI ET DU 15 OCTOBRE AU 31 DECEMBRE ) *6 000 T ( DONT 200 T DU 15 AU 31 OCTOBRE ) ** 3*22.09 C IV , EX V*BOISSONS SPIRITUEUSES**132* 4*27.10 A EX I , EX II , EX III*ESSENCE D'AUTOMOBILE*110 000 T** 5*27.10 C I , EX II*GAZOLE ET FUEL DOMESTIQUE*600 000 T** 6*27.10 C EX II*FUEL LEGER ET LOURD*105 000 T** 7*27.10 C III*HUILES LUBRIFIANTES ET AUTRES*1 100 T** 8*27.13 B EX II*PARAFFINE RAFFINEE*660 T** 9*32.05*MATIERES COLORANTES ORGANIQUES , SYNTHETIQUES , ETC.*70 T** 10*48.01 A*PAPIER JOURNAL*1 980 T** 11*69.08 EX A , B EX II*CARREAUX DE CERAMIQUE*105 000 M2** 12*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE , EN PORCELAINE OU EN FAIENCE**2 090* *69.12 C EX I , EX II*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE , EN PORCELAINE OU EN FAIENCE**2 090* 13*85.15 A EX III*APPAREILS RECEPTEURS DE TELEVISION EN NOIR ET BLANC*1 080 PIECES** 14*85.15 A EX III*APPAREILS RECEPTEURS DE TELEVISION EN COULEUR*1 000 PIECES** 15*85.15 A EX III*APPAREILS RECEPTEURS DE RADIO*50 000 PIECES** 16*85.15 A EX III*TUNERS*10 000 PIECES** 17*85.15 A EX III*APPAREILS DE RADIO POUR VEHICULES AUTOMOBILES*5 000 PIECES** ANNEXE V - ROUMANIE E ) FRANCE ( SUITE ) NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 18*85.15 C EX II*PIECES DETACHEES POUR APPAREILS DE RADIODIFFUSION , TELEVISION , ENREGISTREMENT ET REPRODUCTION DU SON**1 000* 19*85.21 D EX I , EX II , EX E*SEMI-CONDUCTEURS**1 620* 20*90.28 A EX I , EX II , B EX I , EX II*APPAREILS ELECTRIQUES OU ELECTRONIQUES DE MESURE , DE VERIFICATION ET DE CONTROLE**1 200* 21*97.03 A , EX B*JOUETS**2 280* ALLEGATO V - ROMANIA F ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*04.06*MIELE NATURALE*250 T** 2*07.04 EX B*PATATE DISIDRATATE E DISSECCATE*750 T** 3*20.07 A EX III , B EX II*SUCCHI DI AGRUMI DIVERSI DAI POMPELMI*240 T** 4*22.09 C*BEVANDE ALCOLICHE**50* 5*25.23*CEMENTI IDRAULICI*5 000 T** 6*28.40 B EX II*POLIFOSFATI*850 T** 7*28.47 B EX II*DICROMATO DI SODIO**210* 8*28.56 C*CARBURO DI CALCIO*6 500 T** 9*29.04 A EX V*ALCOLI OTTILICI*600 T** 10*31.02 B , C*CONCIMI CHIMICI ( DI CUI " UREA " PER UN MASSIMO DI 15 500 TONNELLATE ) *32 500 T** *31.05 A*CONCIMI CHIMICI ( DI CUI " UREA " PER UN MASSIMO DI 15 500 TONNELLATE ) *32 500 T** 11*DA CAP . EX 28 A CAP . EX 38*PRODOTTI CHIMICI DIVERSI**7 000* 12*39.01 C EX II*RESINE SINTETICHE*850 T** *39.02 C XIII*RESINE SINTETICHE*850 T** 13*39.02 C EX I*FOGLI DI POLIETILENE**350* 14*39.02 C I*POLIETILENE*775 T** 15*39.02 C EX VI*POLISTIROLO*370 T** 16*39.02 C VII*CLORURO DI POLIVINILE*750 T** 17*40.02 EX C*GOMMA SINTETICA*1 700 T** 18*40.11 B EX II*PNEUMATICI , COMPRESE CAMERE D'ARIA**950* 19*EX 44.13*PARCHETTI DI LEGNO , PER PAVIMENTI*1 300 T** 20*48.01 A*CARTA DA GIORNALI*20 T** 21*48.01 F*CARTA E CARTONI IN ROTOLI O IN FOGLI , ALTRI*300 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE H ) *** 22*64.01*CALZATURE PER DONNA , UOMO E RAGAZZO , CALZATURE SPORTIVE , STIVALI DI GOMMA**110* *64.02*CALZATURE PER DONNA , UOMO E RAGAZZO , CALZATURE SPORTIVE , STIVALI DI GOMMA**110* 23*69.07 B EX II*PIASTRELLE E LASTRE PER PAVIMENTI IN CERAMICA SMALTATA O NON*1 000 T** *69.08 B EX II*PIASTRELLE E LASTRE PER PAVIMENTI IN CERAMICA SMALTATA O NON*1 000 T** ALLEGATO V - ROMANIA F ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 24*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA E/O DI ALTRE MATERIE CERAMICHE*380 T** *69.12*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA E/O DI ALTRE MATERIE CERAMICHE*380 T** 25*73.08 DA EX 73.10 A EX 73.15*LAMIERE SPESSE ED ALTRI PRODOTTI LAMINATI FINITI D'ACCIAIO , IVI COMPRESI SBOZZI IN ROTOLI PER LAMIERE*90 000 T ( 1 ) (**)** 26*EX CAP . 73*PEZZI COLATI E FORGIATI*1 450 T** 27*EX 73.14*FILI DI FERRO TIRATO*1 150 T** 28*73.17*TUBI DI GHISA COMPLETI DEI LORO ACCESSORI*2 000 T** *EX 73.20*TUBI DI GHISA COMPLETI DEI LORO ACCESSORI*2 000 T** 29*73.18 EX A , B , EX C*TUBI DI ACCIAIO*5 550 T** 30*73.18 EX C*TUBI PER PERFORAZIONE*2 650 T** 31*EX 73.20*RACCORDI PER TUBI DI GHISA , FERRO O ACCIAIO*75 T** 32*EX 73.25*CAVI IN ACCIAIO*1 630 T** 33*DIVERSE*LAVORI IN METALLO , IN PLASTICA E GOMMA**450* 34*79.01 A*ZINCO GREGGIO*970 T** 35*84.06 EX C*MICROMOTORI**110* 36*84.23 A EX I*ESCAVATORI**650* 37*84.41 A EX III*PARTI E PEZZI STACCATI PER MACCHINE DA CUCIRE**220* 38*84.62*CUSCINETTI A ROTOLAMENTO**250* 39*85.03*PILE ELETTRICHE**110* 40*85.23*FILI , TRECCE , CAVI , ECC . , ISOLATI PER ELETTRICITA**500* 41*85.24 EX A , EX C*ELETTRODI DI GRAFITE*180 T** 42*87.02 A EX I*AUTOVEICOLI DA CAMPAGNA ( CAMPAGNOLE ) *1 000 UNITA** 43*87.02 A*AUTOVEICOLI PER IL TRASPORTO DI PERSONE*500 UNITA** 44*87.02 B*AUTOVEICOLI PER IL TRASPORTO DI MERCI*420 UNITA** 45*87.06*PARTI E PEZZI STACCATI PER AUTOVEICOLI**300* 46*DIVERSE*IMPIANTI COMPLESSI , EQUIPAGGIAMENTI PER DIVERSE ALTRE INDUSTRIE , COMPRESE APPARECCHIATURE DI ALTA TENSIONE , CONDENSATORI , ELEMENTI DI AUTOMAZIONE , GRUPPI ELETTROGENI**1 000* ( 1 ) SOTTOPOSTA , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ANNEX V - ROMANIA ( G ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1*07.01 M II*TOMATOES FROM 15 MAY TO 31 OCTOBER*1 980 TONNES** 2*07.02 EX B*POTATOES PRESERVED BY FREEZING*440 TONNES** 3*07.04 EX B*DRIED POTATOES**30* 4*20.02 EX H*POTATOES ( CANNED OR BOTTLED ) **340* 5*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *9 500 SHORT STANDARDS** 6*42.03 B EX I , EX II , EX III*LEATHER GLOVES , INCLUDING GLOVES OF LEATHER AND FURSKIN OR OF LEATHER AND ARTIFICIAL FUR BUT EXCLUDING GLOVES OF FABRIC AND LEATHER*49 000 PAIR** **FOR TEXTILE PRODUCTS , SEE SECTION ( H ) OF THIS ANNEX*** 7*64.02 EX B*TRAINING SHOES , WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 1 )* 8*65.01 EX A , EX B*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*126 000 PIECES** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR*** *65.03*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*126 000 PIECES** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR*** *EX 65.05*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*126 000 PIECES** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR*** *65.06*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*126 000 PIECES** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR*** 9*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OF OTHER KINDS OF POTTERY ( EXCLUDING COMMON POTTERY ) **398* *69.12 B , C , D*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OF OTHER KINDS OF POTTERY ( EXCLUDING COMMON POTTERY ) *** 10*85.15 A EX III*TRANSISTORIZED TELEVISION BROADCAST RECEIVERS*8 400 UNITS** 11*85.15 A EX III*TRANSISTORIZED 30,5 CM MONOCHROME TELEVISION BROADCAST RECEIVERS ( 2)*28 000 UNITS ( 3 )** 12*85.21 A EX I , EX II , EX III , EX IV , EX V , EX B , EX C , D EX II*ELECTRONIC VALVES AND SEMI-CONDUCTORS**140* ( 1 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 2 ) THE REFERENCE TO SCREEN SIZE IS TO THE DIAGONAL MEASUREMENT . ( 3 ) SPECIAL CONDITIONS APPLY TO THIS QUOTA . INTENDING IMPORTERS SHOULD CONSULT IMPORT LICENSING BRANCH BEFORE CONCLUDING CONTRACTS . BILAG V - ANHANG V - !*** - ANNEX V - ANNEXE V - ALLEGATO V - BIJLAGE V RUMAENIEN - RUMANIEN - POYMANIA - ROMANIA - ROUMANIE - ROEMENIE H ) TEKSTILVARER - H ) TEXTILWAREN - !*** - ( H ) TEXTILE PRODUCTS - H ) PRODUITS TEXTILES - H ) PRODOTTI TESSILI - H ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 7*UK*1 000 PIECES*(1 ) ( 2 )* EX 8*UK*1 000 PIECES*(1 ) ( 2 )* EX 18 (*)* UK*TONNES*15 ( 3 )* EX 18 (**)* UK*TONNES*1 ( 4 )* EX 19*UK*1 000 PIECES*(1 ) ( 2 )* EX 20*UK*TONNES*(1 )* EX 21*UK*1 000 PIECES*(1 ) ( 2 )* EX 30 A*UK*1 000 PIECES*(1 ) ( 2 )* EX 30 B*UK*TONNES*(1 ) ( 2 )* EX 38 B*UK*TONNES*(1 )* EX 39*UK*TONNES*(1 )* EX 40*UK*TONNES*(1 )* EX 76*UK*TONNES*(1 ) ( 2 )* EX 78*UK*TONNES*(1 ) ( 2 )* EX 79*UK*TONNES*(1 ) ( 2 )* EX 80*UK*TONNES*(1 ) ( 2 )* EX 81*UK*TONNES*(1 ) ( 2 )* EX 123*UK*TONNES*(2 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 126*BNL*TONNES TON*110* EX 138*I*TONNELLATE*70 ( 5 )* *UK*TONNES*1 ( 6 )* EX 161*UK*TONNES*(1 ) ( 2 )* PASSIVE LOHNVEREDELUNG TRAFIC DE PERFECTIONNEMENT PASSIF PASSIEF VEREDELINGSVERKEER 5*D*1 000 STUECK*83* 6*D*1 000 STUECK*56* *BNL*1 000 PIECES - STUKS*218* 7*D*1 000 STUECK*406* *BNL*1 000 PIECES - STUKS*8* 8*D*1 000 STUECK*71* 12*D*MILL . DM*29,22 ( 7 )* 14 A*BNL*1 000 PIECES - STUKS*731 ( 8 )* 15 A*BNL*1 000 PIECES - STUKS*914 ( 9 )* 18*BNL*1 000 PIECES - STUKS*110* 26*BNL*1 000 PIECES - STUKS*1 123 ( 10 )* ( 1 ) SEE CATEGORY EX 18 (*) . ( 2 ) SEE CATEGORY 18 (**) . ( 3 ) INCLUDING EX-CATEGORIES 7 , 8 , 19 , 20 , 21 , 30 A , 30 B , 38 B , 39 , 40 , 76 , 78 , 79 , 80 , 81 AND 161 : WOVEN OUTER AND UNDER GARMENTS , HANDKERCHIEFS , TIES , BOW TIES AND CRAVATS , WHOLLY OR MAINLY OF FLAX OR RAMIE , HOUSEHOLD LINEN , CURTAINS AND OTHER FURNISHING ARTICLES WHOLLY OR MAINLY OF HEMP . ( 4 ) INCLUDING EX-CATEGORIES 7 , 8 , 19 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 , 123 AND 161 : WOVEN OUTER AND UNDER GARMENTS , HANDKERCHIEFS , SHAWLS , SCARVES , VEILS , MANTILLAS AND THE LIKE , TIES , BOW TIES AND CRAVATS OF HEMP . ( 5 ) 57.11-10 . ( 6 ) WOVEN FABRICS OF TRUE HEMP ( NIMEXE CODE 57.11-10 ) . ( 7 ) EINSCHLIESSLICH KATEGORIEN 13 , 14 B , 15 A , 15 B , 16 , 17 , 24 , 25 , 26 , 27 , 73 , 81 UND 82 . ( 8 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 14 B , 16 , 17 , 21 , 76 , 78 ET / EN 79 . ( 9 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 15 B , 21 , 26 , 27 , 29 , 76 , 79 , 80 ET / EN 81 . ( 10 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 27 , 28 , 67 , 71 , 72 , 73 , 74 , 75 ET / EN 83 . BILAG VI - ANHANG VI - !*** - ANNEX VI - ANNEXE VI - ALLEGATO VI - BIJLAGE VI KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA TJEKKOSLOVAKIET , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS DER TSCHECHOSLOWAKEI ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM CZECHOSLOVAKIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA TCHECOSLOVAQUIE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA CECOSLOVACCHIA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT TSJECHOSLOWAKIJE VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE VI - TCHECOSLOVAQUIE BIJLAGE VI - TSJECHOSLOWAKIJE A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 1*17.04 C , D*SUCRERIES SANS CACAO , A L'EXCLUSION D'EXTRAITS DE REGLISSE , CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE , SANS ADDITION D'AUTRES MATIERES ET A L'EXCLUSION DE GOMMES A MACHER DU GENRE CHEWING GUM - SUIKERWERK ZONDER CACAO , M.U.V . ZOETHOUTEXTRACT ( DROP ) , BEVATTENDE MEER DAN 10 GEWICHTSPERCENTEN SACCHAROSE , ZONDER ANDERE TOEGEVOEGDE STOFFEN EN M.U.V . KAUWGOM*560 T** *18.06 A , C , D*CHOCOLAT ET AUTRES PREPARATIONS ALIMENTAIRES ( SAUF GLACES DE CONSOMMATION ) - CHOCOLADE EN ANDERE VOEDINGSMIDDELEN , WELKE CACAO BEVATTEN , M.U.V . CONSUMPTIE-IJS*560 T** 2*EX 28.19*OXYDE DE ZINC - ZINKOXYDE*147 T** 3*28.56 C*CARBURE DE CALCIUM - CALCIUMCARBIDE*605 T** 4*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**4 114* 5*36.02*EXPLOSIFS PREPARES - BEREIDE SPRINGSTOFFEN*56 T** 6*36.06*ALLUMETTES ( A L'EXCEPTION DES ALLUMETTES " BENGALE " ET SIMILAIRES ) - LUCIFERS ( M.U.V . BENGAALSE EN DERGELIJKE LUCIFERS ) *14,06 MILLIONS DE BOITES - MILJ . DOOSJES** 7*EX 44.11*PANNEAUX DITS HARDBOARD DE FIBRES DE BOIS ET D'AUTRES MATIERES VEGETALES , MEME AGGLOMEREES AVEC DES RESINES NATURELLES OU ARTIFICIELLES OU D'AUTRES LIANTS ORGANIQUES , BRUTS OU SIMPLEMENT PONCES - ZGN . HARDBOARDPLATEN , VAN HOUTVEZELS OF VAN ANDERE PLANTAARDIGE VEZELS , OOK INDIEN GEBONDEN MET NATUURLIJK HARS , MET KUNSTHARS OF MET ANDERE ORGANISCHE BINDMIDDELEN , ONBEWERKT OF ENKEL GLADGESCHUURD*14 100 T** 8*EX 44.24*PINCES A LINGE EN BOIS - HOUTEN WASKNIJPERS*265 700 GROSSES - GROS** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL I ) *** 9*EX 64.01*BOTTES ET COUVRE-CHAUSSURES , A SEMELLES EXTERIEURES ET DESSUS EN CAOUTCHOUC - LAARZEN EN OVERSCHOENEN , MET BUITENZOOL EN BOVENDEEL VAN RUBBER*777 000 PAIRES - PAAR** 10*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*214 200 PAIRES - PAAR** ANNEXE VI - TCHECOSLOVAQUIE BIJLAGE VI - TSJECHOSLOWAKIJE A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 11*64.02 EX A*CHAUSSURES POUR GARCONS ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR JONGENS ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*51 000 PAIRES - PAAR** 12*64.02 EX B*CHAUSSURES POUR HOMMES ET GARCONS , AUTRES QUE CELLES A DESSUS EN CUIR , A SEMELLES EXTERIEURES EN CUIR OU EN CUIR ARTIFICIEL ( CHAUSSURES AUTRES QUE CELLES VISEES A LA POSITION 64.01 ) ET A SEMELLES EXTERIEURES EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISELS VOOR HEREN EN JONGENS , ANDER DAN MET BOVENDEEL VAN LEDER , MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER EN ( ANDER DAN SCHOEISEL BEDOELD BIJ POST 64.01 ) MET BUITENZOOL VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*1 304 000 PAIRES - PAAR** 13*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET GARCONS , A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL , VOOR HEREN EN JONGENS , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*1 260 PAIRES - PAAR** 14*69.07 EX A , B EX II*CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT , NON VERNISSES , NI EMAILLES , EN GRES , FAIENCE ET EN POTERIE - VLOER - EN WANDTEGELS , VERGLAASD NOCH GEGLAZUURD , ANDERE DAN ARTIKELEN BEDOELD BIJ POST 69.04 , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**1 602,165* *69.08 EX A , B EX II*AUTRES CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT EN GRES , FAIENCE ET EN POTERIE - ANDERE VLOER - EN WANDTEGELS , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**1 602,165* TEXT CONTINUED UNDER DOC.NUM : 382D0971.215*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DE LA PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . PORCELITE*1 130 T** 16*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORCELITE*236 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*236 T** *69.12 D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK*236 T** ANNEXE VI - TCHECOSLOVAQUIE BIJLAGE VI - TSJECHOSLOWAKIJE A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 17*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION DU VERRE POUR DIAPOSITIVES ET DU VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) , IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN M.U.V . GLAS VOOR DIAPOSITIEVEN EN SLIJPGLAS*4 300 T** 18*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION DU VERRE D'UNE EPAISSEUR DE 4 MM OU MOINS : VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) , IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN MET UITZONDERING VAN GLAS MET EEN DIKTE VAN 4 MM OF MINDER : SLIJPGLAS*1 000 T** 19*EX 70.10*BOUTEILLES ET FLACONS EN VERRE D'UNE CONTENANCE DE PLUS DE 25 CL ET JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**1 118* 20*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE NON TRAVAILLE , SOUFFLE OU PRESSE , AUTRES QUE CEUX D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , GEBLAZEN OF GEPERST , ANDERE DAN MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**694* 21*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE ; DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE , EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN , VAN GEBLAZEN OF GEPERST GLAS**2 275* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**2 275* ANNEXE VI - TCHECOSLOVAQUIE BIJLAGE VI - TSJECHOSLOWAKIJE A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 22*EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) , EN VERRE SOUFFLE OU PRESSE EN VERRE REFRACTAIRE A BASE DE BOROSILICATE - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , VOOR ZOVER VAN VUURVAST GLAS OP BASIS VAN BOROSILICAAT**1 607* 23*70.17 A EX II*VERRERIE DE LABORATOIRE , D'HYGIENE ET DE PHARMACIE , AUTRE QU'EN SILICE FONDUE OU EN QUARTZ FONDU , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DE LA VERRERIE POUR LABORATOIRE EN VERRE SOUFFLE OU EN VERRE TRAVAILLE A LA LAMPE A SOUFFLER - GLASWERK VOOR LABORATORIA , VOOR APOTHEKEN OF VOOR HYGIENISCH GEBRUIK , ANDERE DAN VAN GESMOLTEN SILICIUMOXYDE OF VAN GESMOLTEN KWARTS , VAN GEBLAZEN OF VAN GEPERST GLAS , M.U.V . GLASWERK VOOR LABORATORIA VAN GEBLAZEN GLAS OF VAN GLAS BEWERKT MET DE BLAASLAMP**457* 24*73.18 EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER , ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF VAN NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , GELAST*2 310 T** 25*73.18 EX A , EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , NON SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF VAN NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , NAADLOOS*5 250 T** 26*73.32 B EX II*VIS A BOIS EN FONTE , FER OU ACIER - HOUTSCHROEVEN , VAN GIETIJZER , VAN IJZER OF VAN STAAL*11,85 T** 27*85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 0,05 KW ET PAS PLUS DE 7,5 KW A L'EXCEPTION DE CEUX DESTINES A L'AVIATION CIVILE - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 0,05 KW , DOCH NIET MEER DAN 7,5 KW , M.U.V . DIE WELKE BESTEMD ZIJN VOOR BURGERLUCHTVAARTUIGEN**2 344* ANNEXE VI - TCHECOSLOVAQUIE BIJLAGE VI - TSJECHOSLOWAKIJE A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 28*85.01 EX A*MOTEURS DESTINES A L'AVIATION CIVILE D'UNE PUISSANCE DE 0,75 KW OU PLUS ET MOINS DE 150 KW ( POUR AUTANT QU'ILS TOMBENT SOUS LES CODES NIMEXE 85.01.31 A 85.01.38 ) - MOTOREN , BESTEMD VOOR BURGERLUCHTVAARTUIGEN , MET EEN VERMOGEN VAN 0,75 KW OF MEER , DOCH MINDER DAN 150 KW , VOOR ZOVER VAN DE SOORTEN VALLENDE ONDER NIMEXE-CODE 85.01-31 TOT EN MET 85.01-38**7 740* *85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 7,5 KW - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 7,5 KW**7 740* 29*85.09 EX A*ENSEMBLES COMPRENANT UNE DYNAMO ET UN PROJECTEUR , DYNAMOS ET PROJECTEURS POUR BICYCLETTES - STELLEN , BESTAANDE UIT DYNAMO EN KOPLAMP , DYNAMO'S EN KOPLAMPEN VOOR RIJWIELEN*21 220 JEUX - STELLEN** 30*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*73 500 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *73 500 PIECES - STUKS** 31*93.07 B EX II*CARTOUCHES DE CHASSE POUR ARMES A CANON LISSE - JACHTPATRONEN , VOOR WAPENS MET GLADDE LOOP*114 000 PIECES - STUKS** 32*96.01 B I , EX III*BROSSES A DENTS , BROSSES , BALAIS-BROSSES ET PINCEAUX ( AUTRES QUE BROSSES CONSTITUANT DES ELEMENTS DE MACHINES ) - TANDENBORSTELS , BORSTELS , BEZEMS , KWASTEN EN PENSELEN , M.U.V . BORSTELS VOOR MACHINES**197* BILAG VI - TJEKKOSLOVAKIET B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*18.06*CHOKOLADE OG CHOKOLADEVARER SAMT ANDRE NAERINGSMIDLER MED INDHOLD AF KAKAO**290* 2*64.02 A*FODTOEJ MED OVERDEL AF LAEDER*70 000 PAR** 3*69.06*ROER OG RENDER ( HERUNDER VINKLER , BOEJNINGER O.LIGN ) *210 TONS** 4*69.07*UGLASEREDE STEN OG FLISER TIL BROLAEGNING , GULVBELAEGNING ELLER BEKLAEDNING AF VAEGGE , KAMINER O.L.*550 TONS** 5*70.05*PLANGLAS TRUKKET ELLER BLAEST , OGSAA OVERFANGET UNDER FREMSTILLINGEN MED KVADRATISK ELLER REKTANGULAER FORM , UBEARBEJDET*2 660 TONS 6*73.32 B I , II*SKRUER , BOLTE OG MOETRIKKER MED GEVIND**260* 7*87.10*CYKLER UDEN MOTOR ( HERUNDER TREHJULEDE TRANSPORTCYCKLER ) . *1 870 STK .** 8*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **4 550* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **4 550* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **4 550* ANHANG VI - TSCHECHOSLOWAKEI C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*07.01 A EX III*KARTOFFELN ( 1)**1,0* 2*28.38 A EX IV*SULFATE DES ALUMINIUMS*800 T** 3*31.02 B*HARNSTOFF MIT EINEM STICKSTOFFGEHALT VON MEHR ALS 45 GEWICHTSHUNDERTTEILEN*18 500 T ( 2 )** 4*31.02 EX C*KALKAMMONSALPETER*37 500 T ( 2 )** 5*42.02 EX B*REISEARTIKEL UND ANDERE BEHAELTNISSE AUS LEDER ODER KUNSTLEDER**2,7 ( 3 )* 6*42.02 EX B*LOHNVEREDELUNG VON REISEARTIKELN UND ANDEREN BEHAELTNISSEN AUS LEDER ODER KUNSTLEDER**0,75 ( 3 )* 7*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*11 500 PAAR ( 4 )** 8*42.03 B II , III*LOHNVEREDELUNG VON HANDSCHUHEN AUS LEDER ODER KUNSTLEDER*21 000 PAAR ( 4 )** 9*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN*4,0 MILL . M2 ( 5 )** 10*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*9 500 CBM ( 2 )** 11*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN*58 000 CBM ( 2 )** 12*EX 46.03*KORBMACHERWAREN , UNMITTELBAR AUS FLECHTSTOFFEN HERGESTELLT ( SPANKOERBE ) *630 000 ST . ( 2 )** 13*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**1,4 ( 2 )* **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL I ) *** 14*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**16,0 ( 6 ) ( 7 )* 15*65.01 A*HUTSTUMPEN , NICHT GEFORMT , HUTPLATTEN , BANDEAUX ( AUCH AUFGESCHNITTEN ) , ZUM HERSTELLEN VON HUETEN : *** ** - AUS HAARFILZ ODER AUS WOLL-HAARFILZ*420 000 ST . ( 2 )** 16*68.01*PFLASTERSTEINE , BORDSTEINE UND PFLASTERPLATTEN , AUS NATURSTEIN ( AUSGENOMMEN SCHIEFER ) , MIT VERWENDUNGSVERBOT IN BESTIMMTEN REGIONEN*13 900 T** 17*68.16 EX B*MAGNESIT - UND CHROMMAGNESITSTEINE*16 000 T ( 2 )** *69.02 EX A*MAGNESIT - UND CHROMMAGNESITSTEINE*16 000 T ( 2 )** 18*69.02 EX B*SCHAMOTTESTEINE*15 000 T ( 2 )** ANHANG VI - TSCHECHOSLOWAKEI C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 19*69.08 A , B EX I , EX II*FLIESEN , GEBRANNTE PFLASTERSTEINE , BODEN - UND WANDPLATTEN ( AUSGENOMMEN SPALTPLATTEN ) , GLASIERT**2,2 ( 8 )* 20*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**2,8 ( 9 )* *69.12 EX C , D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**2,8 ( 9 )* 21*EX 70.13*GLASWAREN , HANDGEFERTIGT**3,5* ** ( DAVON : KUNSTHANDWERKLICH GEFERTIGTES GLAS : 0,45 MILL . DM ) *** 22*71.16 EX A , EX B*PHANTASIESCHMUCK IN VERBINDUNG MIT GLAS**1,0 ( 2 )* 23*73.02 EX C*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN ( BIS ZU 2 100 T ) **7,5 ( 10 )* **FERROCHROM ( BIS ZU 1 840 T ) *** **FERROWOLFRAM , FERROSILICIUMWOLFRAM , FERROMOLYBDAEN , FERROVANADIN*** *73.02 E I , EX G*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN ( BIS ZU 2 100 T ) **7,5 ( 10 )* **FERROCHROM ( BIS ZU 1 840 T ) *** **FERROWOLFRAM , FERROSILICIUMWOLFRAM , FERROMOLYBDAEN , FERROVANADIN*** 24*73.10 B*STABSTAHL , NUR GESCHMIEDET*3 300 T ( 2 )** 25*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILE ODER WENIGER*11 400 T** 26*73.23 EX B*EINHEITSKANISTER ( FUER 20 L INHALT ) *20 000 ST .** 27*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*700 T ( 2 )** ** ( DAVON : *** **SCHRAUBEN MIT HOLZGEWINDE : 50 T*** **ROHE SCHRAUBEN : 350 T ) *** 28*76.01 A*ROHALUMINIUM ( BIS ZU 2 100 T ) **5,1 ( 11 )* *76.02*STAEBE , PROFILE UND DRAHT , AUS ALUMINIUM , MASSIV**5,1 ( 11 )* *79.01 EX A*ROHZINK , NICHT LEGIERT ( FEINZINK , HUETTENZINK ) **5,1 ( 11 )* *79.03 A*BLECHE , PLATTEN , TAFELN UND BAENDER , AUS ZINK , IN BELIEBIGER DICKE**5,1 ( 11 )* 29*EX 82.01*SPATEN UND SCHAUFELN*30 000 ST .** 30*85.25 EX A*ISOLATOREN AUS KERAMISCHEN STOFFEN**2,0* ** ( DAVON : FUER INDUSTRIE : 0,9 MILL . DM ) *** 31*EX 92.05*BLECHBLASINSTRUMENTE**1,3* 32*97.03 A*SPIELZEUG AUS HOLZ**1,7 ( 2 )* ANHANG VI - TSCHECHOSLOWAKEI C ) DEUTSCHLAND ( FORTSETZUNG ) LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 33*97.03 EX B*SPIELZEUG AUS SPINNSTOFFEN**1,6 ( 2 )* 34*EX 97.05*CHRISTBAUMSCHMUCK UND AEHNLICHE WEIHNACHTSARTIKEL AUS GLAS**0,4* 35*98.15 A , EX B*ISOLIERFLASCHEN UND ANDERE ISOLIER-(VAKUUM-)BEHAELTER**0,5 ( 2 )* ( 1 ) EINFUHREN ZEITLICH BEGRENZT . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 42.02.210 , 42.02.310 UND 42.02.410 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 4 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 42.03.250 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 5 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 44.11.200 , 44.11.490 UND 44.11.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 6 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.290 , 64.02.340 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 7 ) DAVON 5,5 MILL . DM NUR GEGEN AUSFUHR VON LEDER IM VERHAELTNIS 1 : 1 ( LEDER : SCHUHE ) . ( 8 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 69.08.400 UND 69.08.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 9 ) DAVON 1,4 MILL . DM NUR GEGEN AUSFUHR VON PORZELLAN ( 69.11 ) IM VERHAELTNIS 1 : 1 . ( 10 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 73.02.700 UND 73.02.810 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 11 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 76.01.152 , 76.02.120 , 76.02.142 , 76.02.144 , 76.02.160 , 76.02.182 , 76.02.184 , 76.02.210 , 76.02.250 , 79.01.112 , 79.01.144 , 79.03.125 , 79.03.160 UND 79.03.190 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . ANNEXE VI - TCHECOSLOVAQUIE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*04.06*MIEL NATUREL*50 T** 2*22.09 C IV , EX V*BOISSONS SPIRITUEUSES**534* 3*27.07 B EX I*PRODUITS DERIVES DE LA DISTILLATION DES GOUDRONS DE HOUILLE , DESTINES A ETRE UTILISES COMME CARBURANTS OU COMBUSTIBLES**5 000* 4*32.05*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES , ETC.**3 000* 5*48.01 A*PAPIER JOURNAL*4 200 T** 6*69.08 EX A , B II*CARREAUX , PAVES ET DALLES DE PAVEMENT OU DE REVETEMENT**1 500* 7*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU EN FAIENCE**2 600* *69.12 C EX I , EX II*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU EN FAIENCE**2 600* 8*82.09 EX A*COUTEAUX EN ACIER INOXYDABLE**260* 9*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE RADIODIFFUSION ET DE TELEVISION , ET LEURS PIECES DETACHEES**4 000* 10*85.21 D EX I , EX II , EX E*TRANSISTORS ET ELEMENTS SIMILAIRES A SEMI CONDUCTEURS MONTES , LEURS PARTIES ET PIECES DETACHEES**1 430* 11*85.25 A , B , EX C*ISOLATEURS**315* 12*90.12*MICROSCOPES OPTIQUES , Y COMPRIS LES APPAREILS POUR LA MICROPHOTOGRAPHIE , LA MICROCINEMATOGRAPHIE ET LA MICROPROJECTION**700* 13*90.28 EX A , EX B*INSTRUMENTS ET APPAREILS ELECTRIQUES OU ELECTRONIQUES DE MESURE , DE VERIFICATION , DE CONTROLE , DE REGULATION OU D'ANALYSE**395* 14*91.02*PENDULETTES ET REVEILS A MOUVEMENT DE MONTRE**270* 15*97.03 A , EX B*JOUETS**3 200* ANNEX VI - CZECHOSLOVAKIA ( F ) IRELAND NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND IRL* 1*40.11 B EX II*BICYCLE TYRES AND INNER TUBES , EXCLUDING SIZES : *** **20'' BY 1 3/8'' ; 24'' BY 1 3/8'' ; 26'' BY 1 3/8'' ; 27'' BY 1 1/4'' ; 28'' BY 1 1/2''*34 000 UNITS** 2*64.01*FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL*22 000 PAIRS** 3*64.02 A*FOOTWEAR WITH OUTER SOLES OF LEATHER ETC . WITH UPPERS OF LEATHER*59 000 PAIRS** 4*64.02 B*FOOTWEAR WITH OUTER SOLES OF LEATHER ETC . WITH UPPERS OTHER THAN OF LEATHER*5 500 PAIRS** 5*94.04 EX A , EX B*MATTRESSES OTHER THAN OF RUBBER ; FILLED QUILTS AND EIDERDOWNS ; MATTRESS SUPPORTS ; CUSHIONS OTHER THAN OF CELLULAR RUBBER**2 500* ALLEGATO VI - CECOSLOVACCHIA G ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*07.01 A I*TUBERI-SEME DI PATATE*700 T** 2*07.01 A EX III*PATATE PER USO INDUSTRIALE*500 T** 3*07.01 A II , EX III*PATATE DA CONSUMO , FRESCHE O REFRIGERATE*2 000 T** 4*17.04 A , C , D*DOLCIUMI**100* 5*22.09 C EX V*LIQUORI**50* 6*29.01 D II*STIRENE*500 T** 7*29.35 EX Q*ACIDO 6-AMMINOPENICILLINICO**450* 8*29.44 A , EX C*ANTIBIOTICI , ESCLUSI LE TETRACICLINE E IL CLORAMFENICOLO**300* 9*31.02 B*UREA*10 100 T** 10*32.05 A*COLORANTI ORGANICI SINTETICI**600* 11*32.07 A EX III*LITOPONE*1 000 T** 12*36.01*POLVERI DA SPARO*15 T** 13*DA EX CAP . 28 A EX CAP . 38*ALTRI PRODOTTI CHIMICI , ORGANICI E INORGANICI**4 500* 14*38.19 K*CEMENTI , MALTE E COMPOSIZIONI SIMILI , REFRATTARI**250* 15*38.19 M*PASTE PER ELETTRODI*2 000 T** 16*39.02 C EX VII*PAVIMENTI DI CLORURO DI POLIVINILE*35 T** 17*39.02 B DA C EX I A EX XIII*PRODOTTI DI POLIMERIZZAZIONE E DI COPOLIMERIZZAZIONE**300* 18*39.03 B EX I*CELLOPHANE*35 T** 19*39.03 B II*NITRATI DI CELLULOSA*120 T** 20*40.10*NASTRI TRASPORTATORI E CINGHIE DI TRASMISSIONE DI GOMMA VULCANIZZATA*30 T** 21*40.11 A , B EX II*GOMME PIENE O SEMIPIENE , BATTISTRADA E CAMERE D'ARIA**150* 22*EX 44.13*PARCHETTI E PANNELLI , DI LEGNO , PER PAVIMENTI*350 T** *44.23 B EX II*PARCHETTI E PANNELLI , DI LEGNO , PER PAVIMENTI*350 T** ALLEGATO VI - CECOSLOVACCHIA G ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 23*EX 44.18*PANNELLI DI TRUCIOLI DI SEGATURA , DI FARINA DI LEGNO O ALTRI AVANZI LEGNOSI , ECC.*2 000 T** 24*48.01 A*CARTA DA GIORNALI*900 T** 25*48.01 C EX II , EX F*CARTA KRAFT PER SACCHI DI GRANDE CAPACITA E/O CARTA DI PASTA SEMICHIMICA DA ONDULARE , COSIDDETTA " FLUTING " *1 500 T** 26*48.01 EX C , EX F*ALTRA CARTA E CARTONI , COMPRESI CARTONI KRAFT*1 500 T** 27*EX 64.01*CALZATURE DI GOMMA E DI TESSUTO GOMMATO**500* *64.02 EX B*CALZATURE DI GOMMA E DI TESSUTO GOMMATO**500* 28*64.02 EX A*CALZATURE DI CUOIO**500* 29*EX 64.01*CALZATURE SPECIALI DA SPORT , DI CUOIO , DI GOMMA E TESSUTO GOMMATO**250* *64.02 EX A , EX B*CALZATURE SPECIALI DA SPORT , DI CUOIO , DI GOMMA E TESSUTO GOMMATO**250* 30*69.07 B EX II*PIASTRELLE DA RIVESTIMENTO E DA PAVIMENTAZIONE , COMPRESI I MOSAICI*900 T** *69.08 B EX II*PIASTRELLE DA RIVESTIMENTO E DA PAVIMENTAZIONE , COMPRESI I MOSAICI*900 T** 31*69.11*VASELLAME E OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA*650 T** 32*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO , VETRO TIRATO O SOFFIATO , DI CUI NON PIU DI 300 T DI " VETRI SEMPLICEMENTE SGROSSATI , PULITI O GIVRETTATI " *6 000 T* 33*70.16*PIASTRELLE , MATTONI , QUADRELLI , TEGOLE ED ALTRI OGGETTI DI VETRO PER EDILIZIA E COSTRUZIONE ; VETRO MULTICELLULARE E VETRO AD ALVEOLI*700 T** 34*73.08 DA EX 73.10 A EX 73.15*SBOZZI IN ROTOLI PER LAMIERE , DI FERRO O DI ACCIAIO , E PRODOTTI SIDERURGICI LAMINATI E PROFILATI IN FERRO ED IN ACCIAIO ( DI CUI 15 000 TONNELLATE AL MASSIMO DI PRODOTTI LAMINATI E PROFILATI ) *30 000 T (**) ( 1 )** 35*73.02 A EX II*FERRO-LEGHE ( ESCLUSO IL FERRO-MANGANESE CARBURATO ) **900* 36*EX 73.15*ACCIAI SPECIALI*1 500 T (**) ( 1 )** 37*73.18*TUBI DI FERRO DI ACCIAIO*3 150 T** 38*EX 73.21*CAPANNONI , CASE DI ABITAZIONE E COSTRUZIONI SIMILI ( DI GHISA , FERRO O ACCIAIO ) **350* 39*DIVERSE*PICCHETTI , PALERIA ED ACCESSORI PER TENDE DA CAMPEGGIO*200 T** 40*81.04 IJ EX I*CASCAMI DI ANTIMONIO**50* 41*84.06 A EX I , C EX I*MOTORI DI AEREI SPORTIVI**70* 42*84.06 C II , D EX II*MOTORI A COMBUSTIONE INTERNA ( MOTORI DIESEL ) ; LORO PARTI E PEZZI STACCATI**700* ALLEGATO VI - CECOSLOVACCHIA G ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 43*84.06 C I , D EX II*MOTORI A SCOPPIO ; LORO PARTI E PEZZI STACCATI**300* 44*84.23 A EX II*MACCHINE EDILI , MACCHINE PER LAVORI STRADALI , PARTI STACCATE ED ACCESSORI**1 200* 45*84.35 A*MACCHINE ED APPARECCHI PER LA STAMPA E LE ARTI GRAFICHE ; LORO PARTI E PEZZI STACCATI**500* 46*84.41 A EX II , EX III*MACCHINE PER CUCIRE PER USO INDUSTRIALE , LORO PARTI ED ACCESSORI**200* 47*EX CAP . 84 E 85*ALTRE MACCHINE ED APPARECCHI**700* 48*85.03*PILE ELETTRICHE**150* 49*85.25 EX A*ISOLATORI DI PORCELLANA PER ALTA TENSIONE**100* 50*85.25 EX A*ISOLATORI DI PORCELLANA PER BASSA TENSIONE**100* 51*EX CAP . 85*CAVI ELETTRICI E MATERIALI PER ELETTROINSTALLAZIONI E MATERIALI PER ELETTROINSTALLAZIONI EDILI**170* 52*87.01*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**950* *87.06 EX A , B EX I , EX II*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**950* *EX II**** 53*87.02 A EX I , EX II*AUTOVEICOLI PER IL TRASPORTO DI PERSONE*1 500 UNITA** 54*87.02 A EX I , EX II , B EX I , EX II*AUTOBUS , AUTOCARRI**150* 55*EX 87.03*AUTOVEICOLI PER USO SPECIALE**250* 56*87.06 EX A , B*PARTI , PEZZI STACCATI ED ACCESSORI PER AUTOVEICOLI**500* 57*EX 87.09*MOTOCICLI E VELOCIPEDI CON MOTORI AUSILIARI , ANCHE CON CARROZZETTA**250* 58*EX 87.10*VELOCIPEDI SENZA MOTORE*2 000 UNITA** 59*87.12 A , EX B*PARTI STACCATE ED ACCESSORI PER MOTOCICLI E PER VELOCIPEDI**270* ( 1 ) SOTTOPOSTA , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ANNEX VI - CZECHOSLOVAKIA ( H ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *725 000 SHORT STANDARDS** 2*42.03 B*LEATHER GLOVES , INCLUDING GLOVES OF LEATHER AND FURSKIN OR OF LEATHER AND ARTIFICIAL FUR AND INCLUDING GLOVES OF FABRIC AND LEATHER ( NOT MORE THAN 19 650 PAIRS OF GLOVES WHOLLY OF LEATHER ) *34 800 PAIRS ( 1 )** **FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX*** 3*EX 64.01*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**148* *64.02 EX B*FOOTWEAR WITH UPPERS OF RUBBER . FOOTWEAR WITH OUTER SOLES OF RUBBER AND UPPERS OF TEXTILE FABRIC**148* 4*64.02 EX B*TRAINING SHOES WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 2 )* 5*65.01 EX A , EX B*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR ( OF WHICH NOT MORE THAN POUND 134 470 FOR HATS AND HOODS OF WOOL OR FUR FELT ) **200* *65.03*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR ( OF WHICH NOT MORE THAN POUND 134 470 FOR HATS AND HOODS OF WOOL OR FUR FELT ) **200* *EX 65.05*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR ( OF WHICH NOT MORE THAN POUND 134 470 FOR HATS AND HOODS OF WOOL OR FUR FELT ) **200* *65.06*HAT-FORMS AND HAT BODIES OF FELT*** **FELT HEADGEAR*** **HEADGEAR KNITTED OR CROCHETED*** **OTHER HEADGEAR ( OF WHICH NOT MORE THAN POUND 134 470 FOR HATS AND HOODS OF WOOL OR FUR FELT ) **200* 6*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY*** **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE**453,75* *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE**453,75* *69.13*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY*** **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE**453,75* 7*85.15 A EX III*TRANSISTORIZED TELEVISION BROADCAST RECEIVERS*5 200 UNITS** 8*85.21 A EX I , EX II , EX III , EX IV , EX V , EX B , EX C , D EX II*ELECTRONIC VALVES AND SEMI-CONDUCTORS**275* ( 1 ) INCLUDING TEXTILE CATEGORIES EX 10 , EX 11 AND EX 87 . ( 2 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . BILAG VI - ANHANG VI - !*** - ANNEX VI - ANNEXE VI - ALLEGATO VI - BIJLAGE VI TJEKKOSLOVAKIET - TSCHECHOSLOWAKEI - !*** - CZECHOSLOVAKIA - TCHECOSLOVAQUIE - CECOSLOVACCHIA - TSJECHOSLOWAKIJE I ) TEKSTILVARER - I ) TEXTILWAREN - !*** - ( I ) TEXTILE PRODUCTS - I ) PRODUITS TEXTILES - ( I ) PRODOTTI TESSILI - I ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 7*UK*1 000 PIECES*PM ( 1 ) ( 2 )* EX 8*UK*1 000 PIECES*(3 )* EX 10*UK*1 000 PAIRS*(4 )* EX 11*UK*1 000 PAIRS*(4 )* EX 18*UK*TONNES*(3 )* EX 19*UK*1 000 PIECES*(3 )* EX 21*UK*1 000 PIECES*(3 )* EX 30 A*UK*1 000 PIECES*(3 )* EX 30 B*UK*TONNES*(3 )* EX 61*UK*TONNES*7 ( 5 )* EX 76*UK*TONNES*(3 )* EX 78*UK*TONNES*(3 )* EX 79*UK*TONNES*(3 )* EX 80*UK*TONNES*(3 )* EX 81*UK*TONNES*(3 )* EX 85*UK*TONNES*(3 )* EX 87*UK*TONNES*(4 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 105*UK*TONNES*(6 )* EX 112*UK*TONNES*(6 )* EX 113*UK*TONNES*(6 )* 126*BNL*TONNES - TON*325* EX 161*UK*TONNES*(3 )* PASSIVE LOHNVEREDELUNG TRAFIC DE PERFECTIONNEMENT PASSIF PASSIEF VEREDELINGSVERKEER 4*D*1 000 STUECK*27* 5*D*1 000 STUECK*71* *BNL*1 000 PIECES - STUKS*5* 6*D*1 000 STUECK*276* 7*D*1 000 STUECK*31* *BNL*1 000 PIECES - STUKS*8* 8*D*1 000 STUECK*41* 12*D*MILL . DM*18,01 ( 7 )* 14 A*BNL*1 000 PIECES - STUKS*360 ( 8 )* 15 A*BNL*1 000 PIECES - STUKS*115 ( 9 )* 26*BNL*1 000 PIECES - STUKS*12 ( 10 )* ( 1 ) INCLUDING EX-CATEGORIES 8 , 18 , 19 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 , 85 AND 161 : WOVEN OUTER AND UNDER GARMENTS , HANDKERCHIEFS ( EXCLUDING EMBROIDERED HANDKERCHIEFS ) , TIES , BOW TIES AND CRAVATS , OF FLAX . ( 2 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 3 ) SEE CATEGORY EX 7 . ( 4 ) SEE QUOTA 2 , ANNEX VI ( H ) : GLOVES , BOTH KNITTED OR CROCHETED TO SHAPE , NOT ELASTIC OR RUBBERIZED , AND WOVEN , OF FLAX . ( 5 ) INCLUDING EX-CATEGORIES 105 , 112 AND 113 : WOVEN NARROW FABRICS , WOVEN ELASTIC FABRICS OF FLAX EXCEEDING 30 CM IN WIDTH , OTHER MADE-UP TEXTILE ARTICLES OF WOVEN FLAX OTHER THAN THOSE MADE UP FROM NARROW FABRICS . ( 6 ) SEE CATEGORY EX 61 . ( 7 ) EINSCHLIESSLICH KATEGORIEN 13 , 14 B , 15 B , 16 , 17 , 18 , 24 , 25 , 26 , 27 , 30 A , 31 , 69 , 73 UND 76 . ( 8 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 14 B , 16 , 17 , 21 , 76 , 78 ET / EN 79 . ( 9 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 15 B , 21 , 26 , 27 , 29 , 76 , 79 , 80 ET / EN 81 . ( 10 ) Y COMPRIS LES CATEGORIES / INCLUSIEF CATEGORIEEN 27 , 28 , 67 , 71 , 72 , 73 , 74 , 75 ET / EN 83 . BILAG VII - ANHANG VII - !*** - ANNEX VII - ANNEXE VII - ALLEGATO VII - BIJLAGE VII KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA USSR , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS DER UDSSR ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE USSR FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE L'UNION SOVIETIQUE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELL'URSS PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT DE USSR VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE VII - UNION SOVIETIQUE BIJLAGE VII - SOWJETUNIE A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 1*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**16 000* 2*36.06*ALLUMETTES ( A L'EXCEPTION DES ALLUMETTES " BENGALE " ET SIMILAIRES ) - LUCIFERS ( M.U.V . BENGAALSE EN DERGELIJKE LUCIFERS ) *20 MILLIONS DE BOITES - MILJ . DOOSJES** 3*EX 44.11*PANNEAUX DITS HARDBOARD DE FIBRES DE BOIS ET D'AUTRES MATIERES VEGETALES , MEME AGGLOMEREES AVEC DES RESINES NATURELLES OU ARTIFICIELLES OU D'AUTRES LIANTS ORGANIQUES , BRUTS OU SIMPLEMENT PONCES - ZGN . HARDBOARDPLATEN , VAN HOUTVEZELS OF VAN ANDERE PLANTAARDIGE VEZELS , OOK INDIEN GEBONDEN MET NATUURLIJK HARS , MET KUNSTHARS OF MET ANDERE ORGANISCHE BINDMIDDELEN , ONBEWERKT OF ENKEL GLADGESCHUURD*21 550 T** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL I ) *** 4*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE , DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE , EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN , VAN GEBLAZEN OF GEPERST GLAS**2 142* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUEARIUMS**2 142* 5*76.01 A*ALUMINIUM BRUT - RUW ALUMINIUM*16 863 T** 6*79.01 A*ZINC BRUT - RUW ZINK*2 470 T** 7*93.07 B EX II*CARTOUCHES DE CHASSE POUR ARMES A CANON LISSE - JACHTPATRONEN , VOOR WAPENS MET GLADDE LOOP*220 500 PIECES / STUKS** BILAG VII - USSR B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* **VEDROERENDE TEKSTILVARER , SE NAERVAERENDE BILAG , PUNKT I ) *** 1*70.05*PLANGLAS TRUKKET ELLER BLAEST , OGSAA OVERFANGET UNDER FREMSTILLINGEN MED KVADRATISK ELLER REKTANGULAER FORM , UBEARBEJDET*1 000 TONS** 2*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **2 210* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **2 210* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **2 210* ANHANG VII - UDSSR C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*28.38 A EX IV*SULFATE DES ALUMINIUMS**26,0 ( 1 )* *31.02 B*HARNSTOFF MIT EINEM STICKSTOFFGEHALT VON MEHR ALS 45 GEWICHTSHUNDERTTEILEN**26,0 ( 1 )* *31.02 EX C*KALKAMMONSALPETER**26,0 ( 1 )* 2*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN*8 800 T ( 2 )** 3*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*14 000 CBM ( 3 )** 4*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN*30 000 CBM ( 3 )** **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL I ) *** 5*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**1,0 ( 4 )* 6*EX 70.13*GLASWAREN , HANDGEFERTIGT**0,4* 7*73.02 EX C*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN*6 500 T** 8*73.02 E I*FERROCHROM*3 420 T** 9*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILE ODER WENIGER*3 100 T** 10*73.23 EX B*EINHEITSKANISTER ( FUER 20 L INHALT ) *10 000 ST .** 11*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*160 T ( 3 )** ** ( DAVON : *** **SCHRAUBEN MIT HOLZGEWINDE : 30 T*** **ROHE SCHRAUBEN : 80 T ) *** 12*76.01 EX A*ROHALUMINIUM ( ALUMINIUMSCHROTTBLOECKE ) *19 500 T ( 5 )** 13*79.01 EX A*ROHZINK , NICHT LEGIERT ( FEINZINK , HUETTENZINK ) *17 700 T ( 3 )** 14*EX 82.01*SPATEN UND SCHAUFELN*23 000 ST .** 15*EX 92.05*BLECHBLASINSTRUMENTE**0,3* 16*97.03 A , EX B*SPIELZEUG AUS HOLZ ODER SPINNSTOFFEN**1,45 ( 3 )* 17*EX 97.05*CHRISTBAUMSCHMUCK UND AEHNLICHE WEIHNACHTSARTIKEL AUS GLAS**0,3* ( 1 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 31.02.150 UND 31.02.300 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 44.11.200 , 44.11.490 UND 44.11.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 4 ) ZEITWEILIG UND PROBEWISE WERDEN FUER DIE WARENNUMMERN 64.02.290 , 64.02.340 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 5 ) AUCH FUER EINFUHREN AUS DRITTLAENDERN . ANNEX : SEE O.J . ANNEXE VII - UNION SOVIETIQUE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*22.09 C EX IV*VODKA**4 660 PA ( 1 )* 2*27.01 EX A* ( ANTHRACITE ) **PM ( 2 ) (*)* 3*27.01 EX A* ( CHARBON ) **PM ( 2 ) (*)* 4*EX 27.09*PETROLE BRUT*6 000 000 T** 5*27.10 A EX I , EX II , EX III*ESSENCE*190 000 T** 6*27.10 C EX I , EX II*GAZOLE ET FUEL OIL DOMESTIQUE*1 650 000 T** 7*27.10 C EX II*FUEL OIL LEGER ET LOURD*800 000 T** 8*27.13 B EX II*PARAFFINE RAFFINEE*945 T** 9*32.05 E*COLORANTS INDIGO*157 T** 10*48.01 A*PAPIER JOURNAL*15 600 T** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) *** 11*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE ET EN PORCELAINE**210* *69.12 C EX I , EX II*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE ET EN PORCELAINE**210* 12*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE RADIODIFFUSION ET DE TELEVISION , LEURS PARTIES ET PIECES DETACHEES ( DONT 5 335 000 FF AU MAXIMUM POUR LES APPAREILS DE TELEVISION ET 3 565 000 FF AU MAXIMUM POUR LES CHAINES COMPACTES , TUNERS ET TUNERS-AMPLIFICATEURS ) **26 700* 13*85.21 D , EX E*COMPOSANTS ELECTRONIQUES**3 030* 14*89.01 B EX I*HYDROGLISSEURS**6 000* 15*90.12*MICROSCOPES OPTIQUES , Y COMPRIS LES APPAREILS POUR LA MICROPHOTOGRAPHIE , LA MICROCINEMATOGRAPHIE ET LA MICROPROJECTION**1 070* 16*90.28 EX A , EX B*APPAREILS ELECTRIQUES OU ELECTRONIQUES DE MESURE**2 795* 17*91.01*MONTRES ET LEURS MOUVEMENTS , DONT PIECES AU MAXIMUM POUR LES MONTRES*280 000 PIECES** *91.07*MONTRES ET LEURS MOUVEMENTS , DONT PIECES AU MAXIMUM POUR LES MONTRES*280 000 PIECES** 18*91.11*AUTRES FOURNITURES D'HORLOGERIE**300* 19*EX 97.03*JOUETS**3 665* ( 1 ) PA = POSSIBILITE D'AUGMENTATION . L'AUGMENTATION EVENTUELLE DE CE CONTINGENT EST SOUMISE AUX DISPOSITIONS DES ARTICLES 4 ET 7 DU REGLEMENT ( CEE ) N * 3286/80 DU CONSEIL DU 4 DECEMBRE 1980 . ( 2 ) PM = PRO MEMORIA . ANNEX VII - USSR ( F ) IRELAND FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX ALLEGATO VII - URSS G ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*22.09 C EX V*BRANDY*16 000 LITRI** 2*25.31 EX B*FELDSPATO*1 560 T** 3*EX 28.19*OSSIDO DI ZINCO*945 T** 4*28.40 B EX II*TRIPOLIFOSFATO DI SODIO*1 560 T** 5*28.47 B EX II*DICROMATO DI SODIO*3 150 T** 6*DA CAP . EX 28 A CAP . EX 38*ALTRI PRODOTTI CHIMICI**1 000* 7*31.02 B*UREA*19 000 T** 8*32.07 A EX III*LITOPONE*240 T** 9*39.02 DA C EX I A EX XIII*PELLICOLA FRANTUMATA*200 T** *39.03 DA B EX I A EX V*PELLICOLA FRANTUMATA*200 T** 10*44.11*PANNELLI DI FIBRE DI LEGNO O DI ALTRE MATERIE VEGETALI , ANCHE AGGLOMERATE CON RESINE NATURALI O ARTIFICIALI O CON ALTRI LEGANTI ORGANICI*2 000 T** 11*48.01 C*CARTA E CARTONE KRAFT*10 100 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE I ) *** 12*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA*40 T** 13*69.12*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI ALTRE MATERIE CERAMICHE*260 T** 14*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO ; VETRO TIRATO O SOFFIATO , DI CUI NON PIU DI 300 T DI VETRI PROFILATI*3 500 T** 15*73.01* ( GHISA ) * ( 210 000 T ) (*) ( 1 )** 16*73.02 A*FERRO-MANGANESE* ( 8 000 T ) (**) ( 2 )** 17*73.02 C*FERRO-SILICIO*1 900 T PA ( 3 )** 18*73.02 D*FERRO-SILICO-MANGANESE*760 T** 19*EX 73.15*SBOZZI DI FORGIA E FUCINATI**400* ALLEGATO VII - URSS G ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 20*73.18 EX A , B , EX C*TUBI DI ACCIAIO*3 025 T** 21*73.40 EX B*SFERE DI ACCIAIO PER MULINI*150 T** 22*79.01 A*ZINCO GREGGIO*2 520 T** 23*84.23 A EX I*PALE MECCANICHE ED ESCAVATORI**400* 24*84.23 A EX I*BULLDOZER*20 UNITA** 25*84.35 A*MACCHINE ED APPARECCHI PER LA STAMPA E LE ARTI GRAFICHE ; LORO PARTI E PEZZI STACCATI**300* 26*84.62*CUSCINETTI A ROTOLAMENTO**250* 27*87.01*TRATTORI*760 UNITA** 28*87.02 A*AUTOVEICOLI PER IL TRASPORTO DI PERSONE , COMPRESI GLI AUTOVEICOLI MISTI*2 650 UNITA** 29*87.02 B*AUTOVEICOLI PER IL TRASPORTO DI MERCI*80 UNITA** 30*87.06*PARTI , PEZZI STACCATI ED ACCESSORI PER AUTOVEICOLI , PER TRATTORI E PER MOTOCICLI**500* *87.12 A*PARTI , PEZZI STACCATI ED ACCESSORI PER AUTOVEICOLI , PER TRATTORI E PER MOTOCICLI**500* 31*EX 87.09*MOTOCICLI E VELOCIPEDI CON MOTORE AUSILIARIO , ANCHE CON CARROZZETTA*320 UNITA** ( 1 ) SOTTOPOSTA AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 NELL'AMBITO DELLA CECA . ( 2 ) SOTTOPOSTA , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ( 3 ) PA = POSSIBILITA DI AUMENTO . L'EVENTUALE AUMENTO DI QUESTO CONTINGENTE E SUBORDINATO ALLE DISPOSIZIONI DEGLI ARTICOLI 4 E 7 DEL REGOLAMENTO ( CEE ) N . 3286/80 DEL CONSIGLIO DEL 4 DICEMBRE 1980 . ANNEX VII - USSR ( H ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1*36.06*MATCHES ( OTHER THAN BENGAL MATCHES ) *475 000 SHORT STANDARDS** **FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX*** 2*64.02 EX B*TRAINING SHOES WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 1 )* 3*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**110* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**110* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *69.13*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**110* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE*** *73.07 A I , B I*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.08*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.09*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.10*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.11*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.12*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.13*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.14*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.15*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** *73.18*IRON AND STEEL*12 750 TONNES ( 2 ) (**)** 5*85.15 A EX III*TRANSISTORIZED RADIO BROADCAST RECEIVERS**650 ( 3 )* 6*85.15 A EX III*TRANSISTORIZED RADIOGRAMS*PM ( 1 )** 7*85.15 A EX III*TRANSISTORIZED MONOCHROME TELEVISION BROADCAST RECEIVERS OF 15,2 CM AND 22,9 CM ( 4)*21 900 UNITS** 8*85.21 A EX I , EX II , EX III , EX IV , EX V , EX B , EX C , D EX I , EX II*ELECTRONIC VALVES AND SEMI-CONDUCTORS**285* ( 1 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 2 ) SUBJECT TO AN ECSC DECISION ON THE 1983 STEEL REGIME , FOR ECSC PRODUCTS . ( 3 ) QUOTA NO 5 INCLUDES PROVISION FOR IMPORT INTO THE UNITED KINGDOM OF UNIT TRANSISTORIZED RADIO TUNERS WHETHER OR NOT COMBINED WITH AMPLIFIERS . OTHER PARTS OF UNIT AUDIO EQUIPMENT ARE NOT SUBJECT TO QUANTITATIVE LIMITS WHEN IMPORTED INTO THE UNITED KINGDOM . ( 4 ) THE REFERENCE TO SCREEN SIZE IS TO THE DIAGONAL MEASUREMENT . BILAG VII - ANHANG VII - !*** - ANNEX VII - ANNEXE VII - ALLEGATO VII - BIJLAGE VII USSR - UDSSR - !*** - UNION SOVIETIQUE - URSS I ) TEKSTILVARER - I ) TEXTILWAREN - !*** - ( I ) TEXTILE PRODUCTS - I ) PRODUITS TEXTILES - I ) PRODOTTI TESSILI - I ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 1*D*TONNEN*2* *I*TONNELLATE*50* 2*D*TONNEN*1 156 ( 1 )* *F*TONNES*816 ( 2 )*I*TONNELLATE*730 ( 3 )* *BNL*TONNES - TON*833 ( 2 )* *UK*TONNES*169 ( 4 )* *IRL*TONNES*12 ( 5 )* *DK*TON*1 651 ( 6 )* *GR*!****150* 3*I*TONNELLATE*10 ( 3 )* *DK*TON*38 ( 6 )* 4*I*1 000 PEZZI*50* 5*I*1 000 PEZZI*10* 6*I*1 000 PEZZI*10* 7*I*1 000 PEZZI*5* EX 7*UK*1 000 PIECES*PM ( 7 ) ( 8 )* 8*I*1 000 PEZZI*10* EX 8*UK*1 000 PIECES*(9 )* 9*D*TONNEN*420 ( 10 )* *UK*TONNES*25* *DK*TON*155 ( 11 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 12*D*1 000 PAAR*100* *I*1 000 PAIA*100* 13*D*1 000 STUECK*(12 )* 14 B*D*1 000 STUECK*(12 )* 15 A*D*1 000 STUECK*(12 )* 15 B*I*1 000 PEZZI*5* 16*I*1 000 PEZZI*5* 17*D*1 000 STUECK*(12 )* 18*D*TONNEN*473 ( 13 )* EX 18*UK*TONNES*(9 )* 19*D*1 000 STUECK*(14 )* 20*D*TONNEN*(15 )* *I*TONNELLATE*70* *UK*TONNES*6,5* *DK*TON*(16 )* EX 21*UK*1 000 PIECES*(9 )* 24*D*1 000 STUECK*(12 )* 25*D*1 000 STUECK*(12 )* 26*D*1 000 STUECK*(12 )* 27*D*1 000 STUECK*(12 )* 28*D*1 000 STUECK*(12 )* 29*D*1 000 STUECK*(12 )* 30 A*D*1 000 STUECK*(12 )* EX 30 A*UK*1 000 PIECES*(9 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 30 B*D*TONNEN*(12 )* EX 30 B*UK*TONNES*(9 )* 31*D*1 000 STUECK*(12 )* 32*BNL*TONNES - TON*24,7* *UK*TONNES*13,5* 34*DK*TON*51,5 ( 17 )* 35*IRL*TONNES*4* *DK*TON*(18 )* 36*D*TONNEN*212 ( 19 )* *IRL*TONNES*2* *DK*TON*(18 )* 37*D*TONNEN*403* *F*TONNES*166* *I*TONNELLATE*100* *BNL*TONNES - TON*10,3* *DK*TON*43 *GR*!****10* 38 B*DK*TON*45,5 ( 20 )* 39*D*TONNEN*(14 )* *BNL*TONNES - TON*1,03* *DK*TON*(21 )* 40*DK*TON*(21 )* 44*DK*TON*(18 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 45*DK*TON*(18 )* 55*I*TONNELLATE*25* 58*GR*!****60 000 ( 22 )* 61*D*TONNEN*(12 )* 62*UK*TONNES*20 ( 23 )* 69*D*1 000 STUECK*(12 )* 70*D*1 000 STUECK*(12 )* 73*D*1 000 STUECK*(12 )* 74*D*1 000 STUECK*(12 )* 75*D*1 000 STUECK*(12 )* 76*D*TONNEN*(12 )* *I*TONNELLATE*5* *BNL*TONNES - TON*1,03* EX 76*UK*TONNES*(9 )* EX 78*UK*TONNES*(9 )* EX 79*UK*TONNES*(9 )* EX 80*UK*TONNES*(9 )* 81*D*TONNEN*(12 )* *I*TONNELLATE*10* EX 81*UK*TONNES*(9 )* 81*DK*TON*2,3* 82*D*TONNEN*(12 )* 83*D*TONNEN*(12 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 84*UK*TONNES*1,5* 117*D*TONNEN*(14 )* *IRL*TONNES*7* 118*DK*TON*(21 )* 119*D*TONNEN*(14 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* *DK*TON*(21 )* 120*DK*TON*(21 )* 126*BNL*TONNES - TON*1 540* EX 154*I*TONNELLATE*250 ( 24 )* EX 161*UK*TONNES*(9 )* ( 1 ) DAVON FUER KATEGORIE 2 A ) HOECHSTENS : 619 TONNEN . ( 2 ) DES CONTINGENTS POUR LES CATEGORIES 2 A ) ET 3 A ) PEUVENT ETRE FIXES . - CONTINGENTEN VOOR CATEGORIEEN 2 A ) EN 3 A ) KUNNEN WORDEN VASTGESTELD . ( 3 ) POSSONO ESSERE ISTITUITI DEI SOTTOCONTINGENTI PER LE CATEGORIE 2 A ) E 3 A ) . ( 4 ) OF WHICH FOR CATEGORY 2 ( A ) NOT MORE THAN 82 TONNES . ( 5 ) SUBQUOTAS MAY BE ESTABLISHED FOR CATEGORIES 2 ( A ) AND 3 ( A ) . ( 6 ) UNDERKONTINGENTER FOR KATEGORI 2 A ) OG 3 A ) KAN EVT . FASTSAETTES . ( 7 ) INCLUDING EX CATEGORIES 8 , 18 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 AND 161 : WOVEN OUTER AND UNDER GARMENTS OF FLAX . ( 8 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 9 ) SEE CATEGORY EX 7 . ( 10 ) EINSCHLIESSLICH KATEGORIE 20 . ( 11 ) KATEGORI 20 INKLUSIVE . ( 12 ) SIEHE KATEGORIE 18 . ( 13 ) EINSCHLIESSLICH KATEGORIEN 13 , 14 B , 15 A , 17 , 24 , 25 , 26 , 27 , 28 , 29 , 30 A , 30 B , 31 , 61 , 69 , 70 , 73 , 74 , 75 , 76 , 81 , 82 UND 83 . ( 14 ) SIEHE KATEGORIE 36 . ( 15 ) SIEHE KATEGORIE 9 . ( 16 ) SE KATEGORI 9 . ( 17 ) KATEGORI 35 , 36 , 44 OG 45 INKLUSIVE . ( 18 ) SE KATEGORI 34 . ( 19 ) EINSCHLIESSLICH KATEGORIEN 19 , 39 , 117 UND 119 . ( 20 ) KATEGORI 39 , 40 , 118 , 119 OG 120 INKLUSIVE . ( 21 ) SE KATEGORI 38 B . ( 22 ) !*** ( 23 ) OF WHICH NOT MORE THAN 4 TONNES FOR LACE . ( 24 ) 50.01-00 . BILAG VIII - ANHANG VIII - !*** - ANNEX VIII - ANNEXE VIII - ALLEGATO VIII - BIJLAGE VIII KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA DEN TYSKE DEMOKRATISKE REPUBLIK , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS DER DEUTSCHEN DEMOKRATISCHEN REPUBLIK ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE GERMAN DEMOCRATIC REPUBLIC FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA REPUBLIQUE DEMOCRATIQUE ALLEMANDE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA REPUBBLICA DEMOCRATICA TEDESCA PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT DE DUITSE DEMOCRATISCHE REPUBLIEK VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . (*) DE MED (*) MAERKEDE KONTINGENTER VEDROERER UDELUKKENDE VARER , DER HENHOERER UNDER EKSF-TRAKTATEN - DE ER DERFOR IKKE UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING . DISSE KONTINGENTER ER KUN ANFOERT I LISTERNE SOM EN PAAMINDELSE . (**) DE MED (**) MAERKEDE KONTINGENTER ER UNDERKASTET BESTEMMELSERNE I DENNE BESLUTNING , FOR SAA VIDT DE BENYTTES MED HENBLIK PAA IMPORT AF STAALVARER , DER HENHOERER UNDER EOEF-TRAKTATEN . (*) DIE MIT EINEM (*) BEZEICHNETEN KONTINGENTE BETREFFEN AUSSCHLIESSLICH UNTER DEN EGKS-VERTRAG FALLENDE WAREN - SIE SIND DAHER NICHT DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN . DIESE KONTINGENTE SIND IN DEN LISTEN NUR ZUR ERINNERUNG AUFGEFUEHRT . (**) DIE MIT (**) BEZEICHNETEN KONTINGENTE SIND DEN BESTIMMUNGEN DIESER ENTSCHEIDUNG UNTERWORFEN , SOFERN SIE FUER DIE EINFUHR VON UNTER DEN EWG-VERTRAG FALLENDEN STAHLWAREN AUSGENUTZT WERDEN . (*) !*** (**) !*** (*) THE QUOTAS MARKED WITH (*) ONLY COVER PRODUCTS COMING WITHIN THE ECSC TREATY - THEY ARE CONSEQUENTLY NOT SUBJECT TO THE PROVISIONS OF THIS DECISION . THESE QUOTAS ARE INCLUDED IN THE LISTS ONLY AS A REMINDER . (**) THE QUOTAS MARKED WITH (**) ARE SUBJECT TO THE PROVISIONS OF THIS DECISION , IN SO FAR AS THEY ARE USED FOR IMPORTING STEEL PRODUCTS COMING WITHIN THE EEC TREATY . (*) LES CONTINGENTS MARQUES D'UN ASTERISQUE (*) COUVRENT UNIQUEMENT DES PRODUITS RELEVANT DU TRAITE CECA ; ILS NE SONT DONC PAS SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION . CES CONTINGENTS SONT REPRIS DANS LES LISTES A TITRE DE SIMPLE RAPPEL . (**) LES CONTINGENTS MARQUES DE DEUX ASTERISQUES (**) SONT SOUMIS AUX DISPOSITIONS DE LA PRESENTE DECISION DANS LA MESURE OU ILS SONT UTILISES POUR L'IMPORTATION DE PRODUITS SIDERURGIQUES RELEVANT DU TRAITE CEE . (*) I CONTINGENTI CONTRASSEGNATI DA UN ASTERISCO (*) COMPRENDONO ESCLUSIVAMENTE PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CECA ; ESSI NON SONO PERTANTO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE . TALI CONTINGENTI SONO RIPRESI NELLE LISTE SOLTANTO PER MEMORIA . (**) I CONTINGENTI CONTRASSEGNATI DA DUE ASTERISCHI (**) SONO DISCIPLINATI DALLE DISPOSIZIONI DELLA PRESENTE DECISIONE NELLA MISURA IN CUI SONO UTILIZZATI PER L'IMPORTAZIONE DI PRODOTTI SIDERURGICI COPERTI DAL TRATTATO CEE . (*) DE CONTINGENTEN AANGEDUID MET (*) DEKKEN ENKEL DE PRODUKTEN DIE VAN HET EGKS-VERDRAG AFHANGEN ; ZE ZIJN DUS NIET ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT . DEZE CONTINGENTEN ZIJN ENKEL TER HERINNERING IN DEZE LIJSTEN OPGENOMEN . (**) DE CONTINGENTEN AANGEDUID MET (**) ZIJN ONDERWORPEN AAN DE BESCHIKKINGEN VAN DIT BESLUIT IN DE MATE WAARIN ZIJ WORDEN GEBRUIKT VOOR DE INVOER VAN IJZER - EN STAALPRODUKTEN AFHANGENDE VAN HET EEG-VERDRAG . ANNEXE VIII - REPUBLIQUE DEMOCRATIQUE ALLEMANDE BIJLAGE VIII - DUITSE DEMOCRATISCHE REPUBLIEK A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 1*17.04 C , D*SUCRERIES SANS CACAO A L'EXCLUSION D'EXTRAITS DE REGLISE , CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE , SANS ADDITION D'AUTRES MATIERES ET A L'EXCLUSION DE GOMMES A MACHER DU GENRE CHEWING GUM - SUIKERWERK ZONDER CACAO , M.U.V . ZOETHOUTEXTRACT ( DROP ) , BEVATTENDE MEER DAN 10 GEWICHTSPERCENTEN SACCHAROSE , ZONDER ANDERE TOEGEVOEGDE STOFFEN EN M.U.V . KAUWGOM*110 T** *18.06 A , C , D*CHOCOLAT ET AUTRES PREPARATIONS ALIMENTAIRES CONTENANT DU CACAO ( SAUF GLACES DE CONSOMMATION ) - CHOCOLADE EN ANDERE VOEDINGSMIDDELEN , WELKE CACAO BEVATTEN , M.U.V . CONSUMPTIE-IJS*110 T** 2*25.23*CIMENTS HYDRAULIQUES ( Y COMPRIS LES CIMENTS NON PULVERISES DITS CLINKERS ) MEME COLORES - HYDRAULISCH CEMENT ( CEMENTKLINKER DAARONDER BEGREPEN ) , OOK INDIEN GEKLEURD*6 140 T** 3*EX 28.19*OXYDE DE ZINC - ZINKOXYDE*147 T** 4*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**1 914* 5*36.06*ALLUMETTES ( A L'EXCEPTION DES ALLUMETTES " BENGALE " ET SIMILAIRES ) - LUCIFERS ( M.U.V . BENGAALSE EN DERGELIJKE LUCIFERS ) *4 326 000 BOITES DOOSJES** 6*39.07 B EX V*CHEMISES A DOSSIER ( FARDES ) ET POCHETTES PROTEGE-DOCUMENTS EN MATIERES PLASTIQUES ARTIFICIELLES COMPOSEES D'UNE PARTIE REPLIEE OU DE DEUX PARTIES COMPORTANT AU MOINS UN COTE SOUDE PAR HAUTE FREQUENCE , SANS FERMETURE MECANIQUE - DOSSIERMAPPEN , KAFTEN , MAPPEN EN OMSLAGEN VOOR HET BESCHERMEN OF OPBERGEN VAN DOCUMENTEN , VAN KUNSTMATIGE PLASTISCHE STOFFEN , UIT EEN STUK , OMGEVOUWEN , OF UIT TWEE STUKKEN , TEN MINSTE AAN EEN ZIJDE MET HOOGFREQUENTE STROOM GELAST , ZONDER MECHANISCHE SLUITING*** 7*42.02 EX B*MALLES ET VALISES DE VOYAGE , CARTONS A CHAPEAUX , VALISES POUR ENFANTS , MALLETTES DE PIQUE-NIQUE , VALISES POUR MACHINES A COUDRE OU A ECRIRE ET MALLES ET VALISES SIMILAIRES : EN FIBRES VULCANISEES OU EN CARTON - REISKOFFERS , HOEDEKOFFERS , KINDERKOFFERTJES , PICKNICKKOFFERS , KOFFERS VOOR NAAI - EN SCHRIJFMACHINES EN SOORTGELIJKE KOFFERS , VAN VULCANFIBER OF VAN KARTON**850* 8*EX 44.11*PANNEAUX DITS HARDBOARD DE FIBRES DE BOIS ET D'AUTRES MATIERES VEGETALES , MEME AGGLOMEREES AVEC DES RESINES NATURELLES OU ARTIFICIELLES OU D'AUTRES LIANTS ORGANIQUES , BRUTS OU SIMPLEMENT PONCEES - ZGN . HARDBOARDPLATEN , VAN HOUTVEZELS OF VAN ANDERE PLANTAARDIGE VEZELS , OOK INDIEN GEBONDEN MET NATUURLIJK HARS , MET KUNSTHARS OF MET ANDERE ORGANISCHE BINDMIDDELEN , ONBEWERKT OF ENKEL GLADGESCHUURD*130 T** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE H ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL H ) *** ANNEXE VIII - REPUBLIQUE DEMOCRATIQUE ALLEMANDE BIJLAGE VIII - DUITSE DEMOCRATISCHE REPUBLIEK A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 9*EX 64.01*BOTTES ET COUVRE-CHAUSSURES , A SEMELLES EXTERIEURES ET DESSUS EN CAOUTCHOUC - LAARZEN EN OVERSCHOENEN , MET BUITENZOOL EN BOVENDEEL VAN RUBBER*148 600 PAIRES - PAAR** 10*64.02 EX A*BRODEQUINS COMMUNS ET BOTTES COMMUNES A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS , ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - HOGE WERKSCHOENEN EN GROVE LAARZEN , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*20 000 PAIRES - PAAR** 11*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DES BRODEQUINS COMMUNS ET BOTTES COMMUNES , DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . HOGE WERKSCHOENEN EN GROVE LAARZEN , PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*100 000 PAIRES - PAAR** 12*64.02 EX A*CHAUSSURES POUR GARCONS ( A L'EXCEPTION DES PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR JONGENS ( M.U.V . PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*87 000 PAIRES - PAAR** 13*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET GARCONS , A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL , VOOR HEREN EN JONGENS , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*5 250 PAIRES - PAAR** 14*64.02 EX B*CHAUSSURES POUR HOMMES ET GARCONS , AUTRES QUE CELLES A DESSUS EN CUIR , A SEMELLES EXTERIEURES EN CUIR OU EN CUIR ARTIFICIEL ( CHAUSSURES AUTRES QUE CELLES VISEES A LA POSITION 64.01 ) ET A SEMELLES EXTERIEURES EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN EN JONGENS , ANDER DAN MET BOVENDEEL VAN LEDER , MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER EN ( ANDER DAN SCHOEISEL BEDOELD BIJ POST 64.01 ) MET BUITENZOOL VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*210 000 PAIRES - PAAR** 15*69.06 EX B*TUYAUX , RACCORDS ET AUTRES PIECES POUR CANALISATIONS ET USAGES SIMILAIRES , EN GRES - BUIZEN , VERBINDINGSSTUKKEN DAARVOOR EN ANDERE VORMSTUKKEN , VOOR LEIDINGEN EN DERGELIJK GEBRUIK , VAN GRES*4 700 T** ANNEXE VIII - REPUBLIQUE DEMOCRATIQUE ALLEMANDE BIJLAGE VIII - DUITSE DEMOCRATISCHE REPUBLIEK A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 16*69.07 EX A , B EX II*CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT , NON VERNISSES , NI EMAILLES , EN GRES , FAIENCE ET EN POTERIE - VLOER - EN WANDTEGELS , VERGLAASD NOCH GEGLAZUURD , ANDERE DAN ARTIKELEN BEDOELD BIJ POST 69.04 , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**271* *69.08 EX A , B EX II*AUTRES CARREAUX ET DALLES DE PAVEMENT OU DE REVETEMENT EN GRES , FAIENCE ET EN POTERIE - ANDERE VLOER - EN WANDTEGELS , VAN GRES , VAN FAIENCE OF VAN FIJN AARDEWERK**271* 17*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DE LA PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . PORCELITE*400 T** 18*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELITE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORCELITE*847 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*847 T** *69.12 D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK*847 T** 19*EX 70.05*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " NON TRAVAILLE ( MEME PLAQUE EN COURS DE FABRICATION ) EN FEUILLES DE FORME CARREE OU RECTANGULAIRE AUTRE QUE LE VERRE ANTIQUE , LE VERRE COLORE DANS LA MASSE OU A COUCHE ABSORBANTE OU REFLECHISSANTE ET A L'EXCEPTION DU VERRE POUR DIAPOSITIVES ET DU VERRE A POLIR - GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) , ONBEWERKT ( ALSMEDE ONBEWERKT GETROKKEN OF GEBLAZEN GEPLATEERD GLAS DAT IN EEN ARBEIDSGANG IS VERKREGEN ) , IN VIERKANTE OF RECHTHOEKIGE PLATEN , ANDER DAN ANTIEKGLAS EN GLAS IN DE SPECIE GEKLEURD OF MET ABSORBERENDE OF REFLECTERENDE LAAG , EN M.U.V . GLAS VOOR DIAPOSITIEVEN EN SLIJPGLAS*330 T** 20*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**340* 21*EX 70.10*BOUTEILLES ET FLACONS , EN VERRE NON TRAVAILLE , SOUFFLE OU PRESSE , AUTRES QUE CEUX D'UNE CONTENANCE DE PLUS DE 0,25 L JUSQU'A 2,5 L - FLESSEN EN FLACONS , VAN ONBEWERKT GLAS , GEBLAZEN OF GEPERST , ANDERE DAN MET EEN INHOUDSRUIMTE VAN MEER DAN 0,25 L , DOCH NIET MEER DAN 2,5 L**416* ANNEXE VIII - REPUBLIQUE DEMOCRATIQUE ALLEMANDE BIJLAGE VIII - DUITSE DEMOCRATISCHE REPUBLIEK A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 22*EX 70.10*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DES BOUTEILLES ET FLACONS EN VERRE NON TRAVAILLE , DES BOUCHONS , COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE EN VERRE SOUFFLE OU PRESSE - FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VOOR VERVOER OF VERPAKKING , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . FLESSEN EN FLACONS VAN ONBEWERKT GLAS ; STOPPEN , DEKSELS EN ANDERE SLUITINGEN , VAN GEBLAZEN OF GEPERST GLAS**2 370* *EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**2 370* 23*70.17 A EX II*VERRERIE DE LABORATOIRE , D'HYGIENE ET DE PHARMACIE , AUTRE QU'EN SILICE FONDUE OU EN QUARTZ FONDU , EN VERRE SOUFFLE OU PRESSE , A L'EXCEPTION DE LA VERRERIE POUR LABORATOIRE EN VERRE SOUFFLE OU EN VERRE TRAVAILLE A LA LAMPE A SOUFFLER - GLASWERK VOOR LABORATORIA , VOOR APOTHEKEN OF VOOR HYGIENISCH GEBRUIK , ANDERE DAN VAN GESMOLTEN SILICIUMOXYDE OF VAN GESMOLTEN KWARTS , VAN GEBLAZEN OF VAN GEPERST GLAS , M.U.V . GLASWERK VOOR LABORATORIA VAN GEBLAZEN GLAS OF VAN GLAS BEWERKT MET DE BLAASLAMP**1 738* 24*73.18 EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , GELAST*792 T** 25*73.18 EX A , EX C*TUBES ET TUYAUX ( Y COMPRIS LEURS EBAUCHES ) EN FER OU EN ACIER ( A L'EXCLUSION DES ARTICLES DU N * 73.19 ) A L'EXCEPTION DES TUBES ET TUYAUX DES ESPECES UTILISEES POUR L'INSTALLATION DES CANALISATIONS ELECTRIQUES ET A L'EXCEPTION DE CEUX QUI SONT RIVES , AGRAFES OU A BORDS SIMPLEMENT RAPPROCHES , NON SOUDES - BUIZEN EN PIJPEN ( OOK INDIEN NIET AFGEWERKT ) , VAN IJZER OF VAN NIET-GELEGEERD STAAL ( ANDERE DAN DE ARTIKELEN BEDOELD BIJ POST 73.19 ) , M.U.V . BUIZEN EN PIJPEN VAN DE SOORT GEBRUIKT VOOR ELEKTRISCHE LEIDINGEN EN M.U.V . DIE WELKE ZIJN GEKLONKEN , GENAGELD , GEFELST , OF MET ENKEL TEGEN ELKAAR LIGGENDE RANDEN , NAADLOOS*1 000 T** 26*73.32 B EX II*VIS A BOIS EN FONTE , FER OU ACIER - HOUTSCHROEVEN , VAN GIETIJZER , VAN IJZER OF VAN STAAL*70 T** ANNEXE VIII - REPUBLIQUE DEMOCRATIQUE ALLEMANDE BIJLAGE VIII - DUITSE DEMOCRATISCHE REPUBLIEK A ) BENELUX ( SUITE / VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 27*85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 0,05 KW ET PAS PLUS DE 7,5 KW A L'EXCEPTION DE CEUX DESTINES A L'AVIATION CIVILE - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 0,05 KW , DOCH NIET MEER DAN 7,5 KW , M.U.V . DIE WELKE BESTEMD ZIJN VOOR BURGERLUCHTVAARTUIGEN**5 040* 28*85.01 EX A*MOTEURS DESTINES A L'AVIATION CIVILE D'UNE PUISSANCE DE 0,75 KW OU PLUS ET MOINS DE 150 KW ( POUR AUTANT QU'ILS TOMBENT SOUS LES CODES NIMEXE 85.01.31 A 85.01.38 ) - MOTOREN , BESTEMD VOOR BURGERLUCHTVAARTUIGEN , MET EEN VERMOGEN VAN 0,75 KW OF MEER , DOCH MINDER DAN 150 KW , VOOR ZOVER VAN DE SOORTEN VALLENDE ONDER NIMEXE-CODE 85.01-31 TOT EN MET 85.01-38**2 840* *85.01 B EX I*MOTEURS ELECTRIQUES POLYPHASES D'UNE PUISSANCE DE PLUS DE 7,5 KW - MEERFASENMOTOREN MET EEN VERMOGEN VAN MEER DAN 7,5 KW**2 840* 29*85.09 EX A*ENSEMBLES COMPORTANT UNE DYNAMO ET UN PROJECTEUR , DYNAMOS ET PROJECTEURS POUR BICYCLETTES - STELLEN , BESTAANDE UIT DYNAMO EN KOPLAMP , DYNAMO'S EN KOPLAMPEN : VOOR RIJWIELEN*35 750 JEUX - STELLEN** 30*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*5 410 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *5 410 PIECES - STUKS** 31*93.07 B EX II*CARTOUCHES DE CHASSE POUR ARMES A CANON LISSE - JACHTPATRONEN , VOOR WAPENS MET GLADDE LOOP*809 550 PIECES - STUKS** 32*96.01 B I , EX III*BROSSES A DENTS , BROSSES , BALAIS-BROSSES ET PINCEAUX ( AUTRES QUE BROSSES CONSTITUANT DES ELEMENTS DE MACHINES ) - TANDENBORSTELS , BORSTELS , BEZEMS , KWASTEN EN PENSELEN , M.U.V . BORSTELS VOOR MACHINES**782* 33*97.04 A*CARTES A JOUER Y COMPRIS LES CARTES-JOUETS - SPEELKAARTEN , SPEELGOEDKAARTEN DAARONDER BEGREPEN*25 T** BILAG VIII - DEN TYSKE DEMOKRATISKE REPUBLIK B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* 1*18.06*CHOKOLADE OG CHOKOLADEVARER SAMT ANDRE NAERINGSMIDLER MED INDHOLD AF KAKAO**600* **VEDROERENDE TEKSTILVARER , SE NAERVAERENDE BILAG , PUNKT H ) *** 2*64.02 A*FODTOEJ MED OVERDEL AF LAEDER*39 400 PAR** 3*69.06*ROER OG RENDER ( HERUNDER VINKLER , BOEJNINGER O . L . ) *300 TONS** 4*69.07*UGLASEREDE STEN OG FLISER TIL BROLAEGNING , GULVBELAEGNING ELLER BEKLAEDNING AF VAEGGE , KAMINER O . L.*440 TONS** 5*70.05*PLANGLAS TRUKKET ELLER BLAEST , OGSAA OVERFANGET UNDER FREMSTILLINGEN MED KVADRATISK ELLER REKTANGULAER FORM , UBEARBEJDET*2 980 TONS** 6*EX 70.10*EMBALLAGEGLAS , UNDTAGEN FLASKER**390* 7*EX 70.10*VINFLASKER*5 000 000 STK .** 8*73.32 B I , II*BOLTE , SKRUER OG MOETRIKKER MED GEVIND**270* 9*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **22 020* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **22 020* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **22 020* 10*96.01 B I , III*PENSLER OG BOERSTER TIL MALEBRUG , MALERULLER , TANDBOERSTER , HAARBOERSTER , NEGLEBOERSTER , KLAEDE - OG HATTEBOERSTER SAMT SKOBOERSTER , SVABERE , MOPPER OG GULVVASKERE , BARBERKOSTE**270* ANNEX : SEE O.J . ANNEXE VIII - REPUBLIQUE DEMOCRATIQUE ALLEMANDE D ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*27.02 B* ( AGGLOMERES DE LIGNITES ) ** ( 1 515 ) (*)* 2*27.13 B EX II*PARAFFINE BLANCHE*1 010 T PA ( 1 )** 3*32.05*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES , ETC.**2 800* 4*48.01 A*PAPIER JOURNAL*PM ( 2 )** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE H ) *** 5*69.08 EX A , B EX II*CARREAUX DE REVETEMENT EN CERAMIQUE**810* 6*69.11 EX A , EX B*PORCELAINE DE MENAGE**4 700* 7*69.11 EX A , EX B*ARTICLES EN PROCELAINE DE MEISSEN ( Y COMPRIS VAISSELLE DE DECORS DE MEISSEN ) **1 470* 8*82.09 A*COUTEAUX*210 000 PIECES DONT*345* 9*85.01 EX A , B EX I*MOTEURS ELECTRIQUES*107 000 POLYPHASES** 10*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE RADIODIFFUSION ET DE TELEVISION , LEURS ACCESSOIRES ET PIECES DETACHEES ( DONT AU MAXIMUM 4 000 000 FF POUR CHAINES COMPACTES , TUNERS ET TUNERS-AMPLIFICATEURS**26 000* 11*85.21 D EX I , EX II , EX E*SEMI-CONDUCTEURS**2 975* 12*85.25 A , B , EX C*ISOLATEURS**3 675* 13*89.01 B EX I*BATEAUX DE PLAISANCE ET DE SPORT POUR LA NAVIGATION MARITIME**1 65514*90.28 EX A , EX B*MATERIELS ET APPAREILS ELECTRONIQUES OU ELECTRIQUES DE CONTROLE , DE MESURE ET DE REGULATION**6 385* 15*90.12*MICROSCOPES OPTIQUES , Y COMPRIS LES APPAREILS POUR LA MICROPHOTOGRAPHIE , LA MICROCINEMATOGRAPHIE ET LA MICROPROJECTION**3 630* 16*91.01*MONTRES , REVEILS , PENDULES ET FOURNITURES D'HORLOGERIE**1 700* *91.02*MONTRES , REVEILS , PENDULES ET FOURNITURES D'HORLOGERIE**1 700* *91.03*MONTRES , REVEILS , PENDULES ET FOURNITURES D'HORLOGERIE**1 700* *91.07*MONTRES , REVEILS , PENDULES ET FOURNITURES D'HORLOGERIE**1 700* *91.11*MONTRES , REVEILS , PENDULES ET FOURNITURES D'HORLOGERIE**1 700* 17*97.03 A , EX B*JOUETS**21 250* ( 1 ) PA = POSSIBILITE D'AUGMENTATION . L'AUGMENTATION EVENTUELLE DE CE CONTINGENT EST SOUMISE AUX DISPOSITIONS DES ARTICLES 4 ET 7 DU REGLEMENT ( CEE ) N * 3286/80 DU CONSEIL DU 4 DECEMBRE 1980 , EN CAS DE BESOIN EN FONCTION DES MODALITES DE GESTION APPLIQUEES A L'IMPORTATION DE CES PRODUITS . ( 2 ) PM = PRO MEMORIA . L'IMPORTATION DE CES PRODUITS EST SOUMISE AUX DISPOSITIONS DES ARTICLES 4 ET 7 DU REGLEMENT ( CEE ) N * 3286/80 DU CONSEIL DU 4 DECEMBRE 1980 . ANNEX VIII - GERMAN DEMOCRATIC REPUBLIC ( E ) IRELAND NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND IRL* 1*40.11 B EX II*NEW OR NEWLY RECONDITIONED TYRE CASES AND TUBELESS TYRES , FOR MOTOR CARS*8 000 UNITS** **FOR TEXTILE PRODUCTS , SEE SECTION ( H ) OF THIS ANNEX*** ALLEGATO VIII - REPUBBLICA DEMOCRATICA TEDESCA F ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*07.01 A I*TUBERI-SEME DI PATATE*400 T** 2*22.08*ALCOLE ETILICO**250* *22.09 A , EX I , EX II*ALCOLE ETILICO**250* 3*EX 29.27*ACRILONITRILE*2 600 T** 4*29.35 EX Q*DERIVATI DI OLI MINERALI**450* 5*32.05 A*COLORANTI ORGANICI SINTETICI**500* 6*37.02 EX A , EX B , EX 37.03*CARTA SENSIBILIZZATA PER FOTOGRAFIA , PELLICOLE PER FOTOGRAFIA E CINEMATOGRAFIA**300* 7*38.11 EX D*SOSTANZE ATTIVATE ED ERBICIDI**700* 8*38.19 M*PASTE PER ELETTRODI*2 500 T** 9*DA CAP . EX 28 A CAP . EX 38*PRODOTTI CHIMICI DIVERSI E PRODOTTI FARMACEUTICI**7 500* 10*EX CAP . 39*MATERIE PLASTICHE ARTIFICIALI , ETERI ED ESTERI DELLA CELLULOSA**2 120* 11*40.02 EX C*GOMMA SINTETICA*1 150 T** 12*40.11 A*GOMME PIENE O SEMIPIENE , BATTISTRADA AMOVIBILI PER COPERTURE**120* 13*EX 44.13*PARCHETTI DI LEGNO , PER PAVIMENTI*180 T** 14*48.01 C EX II , EX F*CARTA KRAFT PER SACCHI DI GRANDE CAPACITA E/O CARTA DI PASTA SEMICHIMICA DA ONDULARE , COSIDDETTA " FLUTING " *700 T** 15*48.01 A , C I , EX II , EX F*ALTRA CARTA E CARTONI*800 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE H ) *** 16*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA*1 450 T** 17*69.12*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , DI ALTRE MATERIE CERAMICHE*450 T** 18*DA 70.04 A EX 70.07*VETRO COLATO O LAMINATO ; VETRO TIRATO O SOFFIATO*2 600 T** 19*73.01* ( GHISA ) **1 500 (*) ( 1 )* ALLEGATO VIII - REPUBBLICA DEMOCRATICA TEDESCA F ) ITALIA ( SEGUITO ) N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 20*DA 73.08 A EX 73.15*SBOZZI IN ROTOLI PER LAMIERE DI FERRO E DI ACCIAIO E/O PRODOTTI SIDERURGICI FINITI**450 (**) ( 2 )* 21*CAP . EX 73 , EX 76 A EX 79 E EX 81*METALLI ULTRA PURI**100* 22*84.06 C , D , EX II*MOTORI A COMBUSTIONE INTERNA ( MOTORI DIESEL ) ED A SCOPPIO , LORO PARTI E PEZZI STACCATI**200* 23*84.23 A I , EX II*MACCHINE ED APPARECCHI PER L'ESTRAZIONE , LO STERRAMENTO , L'ESCAVAZIONE O LA PERFORAZIONE DEL SUOLO ; LORO PARTI E PEZZI STACCATI**1 000* 24*84.35 A*MACCHINE ED APPARECCHI PER LA STAMPA E LE ARTI GRAFICHE ; LORO PARTI E PEZZI STACCATI**1 400* 25*84.41*MACCHINE PER CUCIRE ; PARTI STACCATE ED ACCESSORI**150* 26*84.52 EX B*MACCHINE FATTURATRICI , PARTI DI RICAMBIO ED ACCESSORI**200* *84.55 EX C*MACCHINE FATTURATRICI , PARTI DI RICAMBIO ED ACCESSORI**200* 27*84.52 EX B*MACCHINE CONTABILI , PARTI DI RICAMBIO ED ACCESSORI**400* *84.55 EX C*MACCHINE CONTABILI , PARTI DI RICAMBIO ED ACCESSORI**400* 28*85.22 C , EX II*IMPIANTI GALVANO-TECNICI , PARTI DI RICAMBIO ED ACCESSORI**500* 29*85.24 EX A , EX C*CARBONI PER PROIETTORI ED ALTRI PRODOTTI DI CARBONE**200* 30*85.24 EX A , EX C*ELETTRODI DI GRAFITE**400* 31*DIVERSE*ALTRI PRODOTTI ELETTROTECNICI , PARTI DI RICAMBIO ED ACCESSORI**300* 32*87.01*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**200* *87.06 EX A , B EX I , EX II*TRATTORI , LORO PARTI , PEZZI STACCATI ED ACCESSORI**200* 33*93.07 B , EX II*MUNIZIONI PER ARMI DA CACCIA**70* ( 1 ) SOTTOPOSTO AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 NELL'AMBITO DELLA CECA . ( 2 ) SOTTOPOSTO , PER QUANTO RIGUARDA I PRODOTTI CECA , AL REGIME D'IMPORTAZIONE PREVISTO PER IL 1983 PER QUESTI PRODOTTI . ANNEX VIII - GERMAN DEMOCRATIC REPUBLIC ( G ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *11 000 SHORT STANDARDS** 2*42.03 B*LEATHER GLOVES , INCLUDING GLOVES OF LEATHER AND FURSKIN OR OF LEATHER AND ARTIFICIAL FUR AND INCLUDING GLOVES OF FABRIC AND LEATHER*4 100 PAIRS ( 1 )** 3*64.02 EX B*TRAINING SHOES WITH OUTER SOLES OF PLASTIC/RUBBER AND UPPERS OF TEXTILE FABRIC WITH LEATHER/PLASTIC PATCHES**PM ( 2 )* 4*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**516* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE ( OF WHICH NOT MORE THAN 209 000 FOR ORNAMENTAL WARE ) *** *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**516* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE ( OF WHICH NOT MORE THAN 209 000 FOR ORNAMENTAL WARE ) *** *69.13*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA OR OTHER KINDS OF POTTERY**516* **STATUETTES AND OTHER ORNAMENTS , AND ARTICLES OF PERSONAL ADORNMENT ; ARTICLES OF FURNITURE ( OF WHICH NOT MORE THAN 209 000 FOR ORNAMENTAL WARE ) *** 5*69.11 EX A , EX B*MEISSEN PORCELAIN**132* *69.13 EX B*MEISSEN PORCELAIN**132* 6*73.07 A I , B I*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** *73.08*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** *73.09*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*36 650 TONNES ( 3 ) (**)** *73.10*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** *73.11*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** 73.12*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** *73.13*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** *73.15*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** *73.18*IRON AND STEEL , OF WHICH NOT MORE THAN : *** **A ) 73.08 , EX 73.12 , EX 73.13 , HOT-ROLLED COIL AND PLATE OVER 9,5 MM THICK 20 000 TONNES*36 650 TONNES ( 3 ) (**)** **B ) EX 73.13 , COLD REDUCED SHEET 11 080 TONNES*** **C ) EX 73.07 , 73.09 TO EX 73.12 , EX 73.13 TO 73.15 , 73.18 , ANY OTHER SINGLE PRODUCT ( 4 ) 5 000 TONNES*** 7*85.15 A EX III*TRANSISTORIZED TELEVISION BROADCAST RECEIVERS WITH SCREENS OF 45,7 CM AND OVER IN SIZE ( 5)*2 000 UNITS** 8*85.21 A EX I , EX II , EX III , EX IV , EX V , EX B , EX C , D EX II*ELECTRONIC VALVES AND SEMI-CONDUCTORS**150* ( 1 ) INCLUDING TEXTILE CATEGORIES EX 10 , EX 11 AND EX 87 . ( 2 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 3 ) SUBJECT TO AN ECSC DECISION ON THE 1983 STEEL REGIME , FOR ECSC PRODUCTS . ( 4 ) FOR THE PURPOSES OF THIS QUOTA , ANY OTHER SINGLE PRODUCT IS TO BE INTERPRETED AS MEANING ANY COMPLETE FOUR-FIGURE TARIFF HEADING EXCEPT IN THE CASE OF THOSE PRODUCTS PREVIOUSLY SPECIFIED IN THE TABLE . ( 5 ) THE REFERENCE TO SCREEN SIZE IS TO THE DIAGONAL MEASUREMENT . BILAG VIII - ANHANG VIII - !*** - ANNEX VIII - ANNEXE VIII - ALLEGATO VIII - BIJLAGE VIII TYSKE DEMOKRATISKE REPUBLIK - DEUTSCHE DEMOKRATISCHE REPUBLIK - !*** - GERMAN DEMOCRATIC REPUBLIC - REPUBLIQUE DEMOCRATIQUE ALLEMANDE - REPUBBLICA DEMOCRATICA TEDESCA - DUITSE DEMOCRATISCHE REPUBLIEK H ) TEKSTILVARER - H ) TEXTILWAREN - !*** - ( H ) TEXTILE PRODUCTS - H ) PRODUITS TEXTILES - H ) PRODOTTI TESSILI - H ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 1*F*TONNES*14* *I*TONNELLATE*30* *BNL*TONNES - TON*1* *GR*!****20* 2*F*TONNES*162 ( 1 )* *I*TONNELLATE*50 ( 2 )* *BNL*TONNES - TON*78 ( 3 )* *IRL*TONNES*7 ( 4 )* *DK*TON*28,1 ( 5 )* *GR*!****50* 3*F*TONNES*30 ( 1 )* *I*TONNELLATE*20 ( 2 )* *BNL*TONNES - TON*39 ( 6 )* *UK*TONNES*18 ( 7 )* *IRL*TONNES*6 ( 4 )* *DK*TON*79 ( 5 )* *GR*!****90* 4*F*1 000 PIECES*132* *I*1 000 PEZZI*50* *BNL*1 000 PIECES - STUKS*20* *UK*1 000 PIECES*51* *DK*1 000 STK.*29* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 5*F*1 000 PIECES*40* *I*1 000 PEZZI*5* *BNL*1 000 PIECES - STUKS*40* *UK*1 000 PIECES*91* *DK*1 000 STK.*24,4* 6*F*1 000 PIECES*30* *I*1 000 PEZZI*20* *BNL*1 000 PIECES - STUKS*78* *UK*1 000 PIECES*24* *DK*1 000 STK.*10,4* 7*F*1 000 PIECES*10* *I*1 000 PEZZI*5* EX 7*UK*1 000 PIECES*PM ( 8 ) ( 9 )* 8*F*1 000 PIECES*10* *I*1 000 PEZZI*20* *BNL*1 000 PIECES - STUKS*6* *UK*1 000 PIECES*2* EX 8*UK*1 000 PIECES*(10 )* 9*F*TONNES*30 ( 11 )* *BNL*TONNES - TON*4,1* *DK*TON*10 ( 12 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 10*F*1 000 PAIRES*55 ( 13 )* EX 10*UK*1 000 PAIRS*(14 )* 11*F*1 000 PAIRES*(15 )* EX 11*UK*1 000 PAIRS*(14 )* 12*F*1 000 PAIRES*5 100* *I*1 000 PAIA*100* *BNL*1 000 PAIRES - PAAR*1 538* *UK*1 000 PAIRS*63* *DK*1 000 PAAR*1 070* 13*F*1 000 PIECES*(16 )* *UK*1 000 PIECES*13* *DK*1 000 STK.*50* 14 A*F*1 000 PIECES*(17 )* *UK*1 000 PIECES*3,5 ( 18 )* 14 B*F*1 000 PIECES*(17 )* *BNL*1 000 PIECES - STUKS*5,2* *UK*1 000 PIECES*(19 )* *DK*1 000 STK.*5,8* 15 A*F*1 000 PIECES*(17 )* 15 B*F*1 000 PIECES*5* *I*1 000 PEZZI*5* *BNL*1 000 PIECES - STUKS*25,8* *DK*1 000 STK.*12,5* 16*F*1 000 PIECES*3,5* *I*1 000 PEZZI*5* *BNL*1 000 PIECES - STUKS*16,5* *UK*1 000 PIECES*33,5* *DK*1 000 STK.*8,4* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 17*F*1 000 PIECES*(17 )* *BNL*1 000 PIECES - STUKS*11,3* *UK*1 000 PIECES*27,5* *DK*1 000 STK.*11* 18*F*TONNES*25 ( 20 )* EX 18*UK*TONNES*(10 )* 19*F*1 000 PIECES*(21 )* 20*F*TONNES*(21 )* *DK*TON*(22 )* 21*F*1 000 PIECES*(17 )* *BNL*1 000 PIECES - STUKS*7,2* EX 21*UK*1 000 PIECES*(10 )* 21*DK*1 000 STK.*2,1* 23*BNL*TONNES - TON*61,8* 24*F*1 000 PIECES*(16 )* *DK*1 000 STK.*23,2 ( 23 )* 25*F*1 000 PIECES*150* *BNL*1 000 PIECES - STUKS*7,2* *UK*1 000 PIECES*14* *DK*1 000 STK.*(24 )* 26*F*1 000 PIECES*(17 )* *BNL*1 000 PIECES - STUKS*38,1* *UK*1 000 PIECES*32* *DK*1 000 STK.*7,7 ( 25 )* 27*F*1 000 PIECES*(17 )* *BNL*1 000 PIECES - STUKS*29,9* *DK*1 000 STK.*(26 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 28*F*1 000 PIECES*(16 )* *BNL*1 000 PIECES - STUKS*6,2* *UK*1 000 PIECES*18* 29*F*1 000 PIECES*(17 )* 30 A*BNL*1 000 PIECES - STUKS*1,03* EX 30 A*UK*1 000 PIECES*(10 )* EX 30 B*UK*TONNES*(10 )* 33*F*TONNES*(21 )* *I*TONNELLATE*3* *BNL*TONNES - TON*5,2* 34*F*TONNES*(21 )* *DK*TON*21 ( 27 )* 35*F*TONNES*(21 )* *IRL*TONNES*40* *DK*TON*(28 )* 36*F*TONNES*(21 )* *BNL*TONNES TON*59,7* *IRL*TONNES*64* *DK*TON*(28 )* 37*F*TONNES*150* *BNL*TONNES - TON*46,4* *UK*TONNES*76* *IRL*TONNES*5* *DK*TON*39,7* *GR*!****30* 38 A*UK*TONNES*5* 38 B*DK*TON*51,1 ( 29 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 39*F*TONNES*(21 )* *BNL*TONNES - TON*8,2* *DK*TON*(30 )* 40*DK*TON*(30 )* *GR*!****2* 44*F*TONNES*(21 )* *DK*TON*(28 )* 45*F*TONNES*(21 )* *DK*TON*(28 )* 50*F*TONNES*(21 )* *BNL*TONNES - TON*19,6* *UK*TONNES*245* *IRL*TONNES*12* 54*I*TONNELLATE*60* 58*GR*!****30 000 ( 31 )* 59*F*TONNES*50* 62*UK*TONNES*50 ( 32 )* 66*BNL*TONNES - TON*46,4* 67*BNL*TONNES - TON*240* *UK*TONNES*38* *DK*TON*56,3* 68*F*TONNES*7 ( 33 )* 69*F*1 000 PIECES*200* *BNL*1 000 PIECES - STUKS*70* 70*F*1 000 PIECES*2 400* *BNL*1 000 PIECES - STUKS*835* *UK*1 000 PIECES*305* *DK*1 000 STK.*113,6* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 71*F*TONNES*(16 )* 72*F*1 000 PIECES*(16 )* *BNL*1 000 PIECES - STUKS*75* *DK*1 000 STK.*11,3* 73*F*1 000 PIECES*(16 )* *BNL*1 000 PIECES - STUKS*151* *UK*1 000 PIECES*12* 74*F*1 000 PIECES*(16 )* *UK*1 000 PIECES*5* 75*F*TONNES*(16 )* *BNL*TONNES - TON*1,03* *DK*TON*3,5* 76*F*TONNES*(17 )* EX 76*UK*TONNES*(10 )* 77*BNL*1 000 PAIRES - PAAR*88* *DK*1 000 PAR*17,1* 78*F*TONNES*(17 )* *BNL*TONNES - TON*26,8* EX 78*UK*TONNES*(10 )* 78*DK*TON*4,5* 79*F*TONNES*(17 )* EX 79*UK*TONNES*(10 )* 80*F*TONNES*(17 )* EX 80*UK*TONNES*(10 )* 81*F*TONNES*(17 )* *BNL*TONNES - TON*3,1* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 81*UK*TONNES*(10 )* 82*F*TONNES*(16 )* *DK*TON*3,5* 83*F*TONNES*(16 )* *BNL*TONNES - TON*24,7* *UK*TONNES*3,5* *DK*TON*3,5* EX 85*UK*TONNES*(10 )* EX 87*UK*TONNES*(34 )* 89*F*TONNES*(21 )* 91*BNL*TONNES - TON*380* *UK*TONNES*5* *IRL*TONNES*10* *DK*TON*67* 100*UK*TONNES*1 290* *DK*TON*299,9* 105*DK*TON*5,8* 112*UK*TONNES*11* EX 112*UK*TONNES*(10 )* 113*BNL*TONNES - TON*8,2* EX 113*UK*TONNES*(10 )* 113*DK*TON*306,5* 117*F*TONNES*(21 )* *I*TONNELLATE*5* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 118*F*TONNES*(21 )* *DK*TON*(30 )* 119*F*TONNES*(21 )* *DK*TON*(30 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 120*DK*TON*(30 )* EX 124*I*TONNELLATE*80 ( 35 )* *GR*!****120* 126*BNL*TONNES - TON*1 837* EX 161*UK*TONNES*(10 )* ( 1 ) DES CONTINGENTS POUR LES CATEGORIES 2 A ) ET 3 A ) PEUVENT ETRE FIXES . ( 2 ) POSSONO ESSERE ISTITUITI DEI SOTTOCONTINGENTI PER LE CATEGORIE 1 A ) E 3 A ) . ( 3 ) DONT AU MAXIMUM POUR LA CATEGORIE 2 A ) : 24 TONNES . - WAARVAN TEN HOOGSTE 24 TON VOOR CATEGORIE 2 A ) . ( 4 ) SUB-QUOTAS MAY BE ESTABLISHED FOR CATEGORIES 2 ( A ) AND 3 ( A ) . ( 5 ) UNDERKONTINGENTER FOR KATEGORI 2 A ) OG 3 A ) KAN EVT . FASTSAETTES . ( 6 ) UN CONTINGENT POUR LA CATEGORIE 3 A ) PEUT ETRE FIXE . - EEN CONTINGENT VOOR CATEGORIE 3 A ) KAN WORDEN VASTGESTELD . ( 7 ) OF WHICH FOR CATEGORY 3 ( A ) NOT MORE THAN 13 TONNES . ( 8 ) INCLUDING EX-CATEGORIES 8 , 18 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 , 85 , 112 , 113 AND 161 : WOVEN OUTER AND UNDER GARMENTS , TIES , BOW TIES AND CRAVATS , AND OTHER MADE-UP TEXTILE ARTICLES EXCLUDING THOSE MADE UP FROM NARROW FABRICS , OF FLAX . ( 9 ) PM = PRO MEMORIA . IMPORTS OF THESE PRODUCTS WILL BE SUBJECT TO THE REQUIREMENTS OF ARTICLES 4 AND 7 OF COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 . ( 10 ) SEE CATEGORY EX 7 . ( 11 ) Y COMPRIS LES CATEGORIES 19 , 20 , 33 , 34 , 35 , 36 , 39 , 44 , 45 , 50 , 89 , 117 , 118 ET 119 . ( 12 ) KATEGORI 20 INKLUSIVE . ( 13 ) Y COMPRIS LA CATEGORIE 11 . ( 14 ) SEE QUOTA 2 , ANNEX VIII ( G ) : GLOVES , BOTH KNITTED OR CROCHETED TO SHAPE , NOT ELASTIC OR RUBBERIZED , AND WOVEN , OF FLAX . ( 15 ) VOIR CATEGORIE 10 . ( 16 ) VOIR CATEGORIE 68 . ( 17 ) VOIR CATEGORIE 18 . ( 18 ) INCLUDING CATEGORY 14 B . ( 19 ) SEE CATEGORY 14 A . ( 20 ) Y COMPRIS LES CATEGORIES 14 A , 14 B , 15 A , 17 , 21 , 26 , 27 , 29 , 76 , 78 , 79 , 80 ET 81 . ( 21 ) VOIR CATEGORIE 9 . ( 22 ) SE KATEGORI 9 . ( 23 ) KATEGORI 25 INKLUSIVE . ( 24 ) SE KATEGORI 24 . ( 25 ) KATEGORI 27 INKLUSIVE . ( 26 ) SE KATEGORI 26 . ( 27 ) KATEGORI 35 , 36 , 44 OG 45 INKLUSIVE . ( 28 ) SE KATEGORI 34 . ( 29 ) KATEGORI 39 , 40 , 118 , 119 OG 120 INKLUSIVE . ( 30 ) SE KATEGORI 38 B . ( 31 ) !*** ( 32 ) OF WHICH NOT MORE THAN 10 TONNES FOR LACE . ( 33 ) Y COMPRIS LES CATEGORIES 13 , 24 , 28 , 71 , 72 , 73 , 74 , 75 , 82 ET 83 . ( 34 ) SEE CATEGORY EX 10 . ( 35 ) COMPRESA LA CATEGORIA EX 126 : FIOCCO DI FIBRE TESSILI SINTETICHE ED ARTIFICIALI , IN MASSA . BILAG IX - ANHANG IX - !*** - ANNEX IX - ANNEXE IX - ALLEGATO IX - BIJLAGE IX KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA FOLKEREPUBLIKKEN KINA , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS DER VOLKSREPUBLIK CHINA ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE PEOPLE'S REPUBLIC OF CHINA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA REPUBLIQUE POPULAIRE DE CHINE POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBER 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA REPUBBLICA POPOLARE CINESE PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT DE VOLKSREPUBLIEK CHINA VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . ANNEXE IX - REPUBLIQUE POPULAIRE DE CHINE BIJLAGE IX - VOLKSREPUBLIEK CHINA A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 1*17.04 C , D*SUCRERIES SANS CACAO A L'EXCLUSION D'EXTRAITS DE REGLISSE CONTENANT EN POIDS PLUS DE 10 % DE SACCHAROSE SANS ADDITION D'AUTRES MATIERES ET A L'EXCLUSION DE GOMMES A MACHER DU GENRE CHEWING GUM - SUIKERWERK ZONDER CACAO , M.U.V . ZOETHOUTEXTRACT ( DROP ) , BEVATTENDE MEER DAN 10 GEWICHTSPERCENTEN SACCHAROSE , ZONDER ANDERE TOEGEVOEGDE STOFFEN EN M.U.V . KAUWGOM*50 T** *18.06 A , C , D*CHOCOLAT ET AUTRES PREPARATIONS ALIMENTAIRES CONTENANT DU CACAO ( SAUF GLACES DE CONSOMMATION ) - CHOCOLADE EN ANDERE VOEDINGSMIDDELEN , WELKE CACAO BEVATTEN , M.U.V . CONSUMPTIE-IJS*50 T** 2*32.05 A*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES - SYNTHETISCHE ORGANISCHE KLEURSTOFFEN**50 000* 3*42.03 B EX I*GANTS Y COMPRIS LES MOUFLES EN CUIR NATURAL ARTIFICIEL OU RECONSTITUE DE PROTECTION POUR TOUS METIERS A L'EXCLUSION DE CEUX EN CUIR DE PORC - WERKHANDSCHOENEN EN -WANTEN , VAN LEDER OF KUNSTLEDER , M.U.V . DIE VAN VARKENSLEDER*40 000 PAIRES - PAAR** 4*42.03 B II , III*GANTS Y COMPRIS LES MOUFLES EN CUIR NATUREL ARTIFICIEL OU RECONSTITUE A L'EXCLUSION DES GANTS ET MOUFLES DE TRAVAIL ( DONT AU MAXIMUM 56 500 PAIRES POUR LES GANTS DE LA SOUS-POSITION 42.03 B III ) - HANDSCHOENEN EN -WANTEN , VAN LEDER OF KUNSTLEDER , M.U.V . WERKHANDSCHOENEN EN -WANTEN ( WAARVAN : MAX . 56 500 PAAR VOOR DE HANDSCHOENEN VAN POSTONDERVERDELING 42.03 B III ) *120 000 PAIRES - PAAR** **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) - VOOR TEXTIELPRODUKTEN ZIE BIJLAGE , DEEL I ) *** 5*64.02 EX A*CHAUSSURES POUR HOMMES ( A L'EXCEPTION DES BRODEQUINS COMMUNS ET BOTTES COMMUNES , CHAUSSURES DE SPORT OU DE GYMNASTIQUE , SANDALES , PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN ( M.U.V . GEWONE WERKSCHOENEN EN GEWONE LAARZEN , SCHOEISEL VOOR SPORTBEOEFENING EN VOOR GYMNASTIEK , SANDALEN , PANTOFFELS EN ANDER HUISSCHOEISEL ) , MET EEN BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER , EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*55 000 PAIRES - PAAR** 6*64.02 EX A*CHAUSSURES POUR LE SPORT ET LA GYMNASTIQUE ( A L'EXCEPTION DES CHAUSSURES POUR LA GYMNASTIQUE RYTHMIQUE ) POUR HOMMES , A DESSUS EN CUIR AVEC SEMELLES INTERIEURES DE 24 CM OU PLUS ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR SPORBEOEFENING EN VOOR GYMNASTIEK ( M.U.V . SCHOEISEL VOOR RITMISCHE GYMNASTIEK ) , VOOR HEREN , MET EEN BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN 24 CM OF MEER EN MET EEN BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*105 000 PAIRES - PAAR** ANNEXE IX - REPUBLIQUE POPULAIRE DE CHINE BIJLAGE IX - VOLKSREPUBLIEK CHINA A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 7*64.02 EX A*CHAUSSURES POUR ENFANTS ( A L'EXCEPTION DES BRODEQUINS COMMUNS ET BOTTES COMMUNES , CHAUSSURES DE SPORT OU DE GYMNASTIQUE , SANDALES , PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR ) A DESSUS EN CUIR , AVEC SEMELLES INTERIEURES DE MOINS DE 24 CM ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR KINDEREN ( M.U.V . GEWONE WERKSCHOENEN EN GEWONE LAARZEN ) , SCHOEISEL VOOR SPORTBEOEFENING EN VOOR GYMNASTIEK , SANDALEN , PANTOFFELS EN ANDER HUISSCHOEISEL , MET EEN BOVENDEEL VAN LEDER , MET EEN BINNENZOOLLENGTE VAN MINDER DAN 24 CM , EN MET EEN BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*85 000 PAIRES - PAAR** 8*64.02 EX A*BRODEQUINS COMMUNS ET BOTTES COMMUNES ET SANDALES , POUR HOMMES ET ENFANTS , CHAUSSURES POUR LE SPORT ET LA GYMNASTIQUE POUR ENFANTS , AINSI QUE CHAUSSURES POUR LA GYMNASTIQUE RYTHMIQUE POUR HOMMES , A DESSUS EN CUIR ET AVEC SEMELLES EXTERIEURES EN CUIR NATUREL , ARTIFICIEL OU RECONSTITUE , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - GEWONE WERKSCHOENEN EN GEWONE LAARZEN EN SANDALEN , VOOR HEREN EN KINDEREN , SCHOEISEL VOOR DE SPORTBEOEFENING EN VOOR GYMNASTIEK , VOOR KINDEREN , ALSMEDE SCHOEISEL VOOR RITMISCHE GYMNASTIEK VOOR HEREN , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*100 000 PAIRES - PAAR** 9*64.02 EX A*PANTOUFLES ET AUTRES CHAUSSURES D'INTERIEUR POUR HOMMES ET ENFANTS , A DESSUS EN CUIR NATUREL ET A SEMELLES EXTERIEURES EN CUIR NATUREL OU ARTIFICIEL , EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - PANTOFFELS EN ANDER HUISSCHOEISEL VOOR HEREN EN KINDEREN , MET BOVENDEEL VAN LEDER EN MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER , VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*100 000 PAIRES - PAAR** 10*64.02 EX B*CHAUSSURES POUR HOMMES ET ENFANTS , AUTRES QUE CELLES A DESSUS EN CUIR , A SEMELLES EXTERIEURES EN CUIR OU EN CUIR ARTIFICIEL ( CHAUSSURES AUTRES QUE CELLES VISEES A LA POSITION 64.01 ) ET A SEMELLES EXTERIEURES EN CAOUTCHOUC OU EN MATIERE PLASTIQUE ARTIFICIELLE - SCHOEISEL VOOR HEREN EN KINDEREN , ANDER DAN MET BOVENDEEL VAN LEDER , MET BUITENZOOL VAN LEDER OF VAN KUNSTLEDER EN ( ANDER DAN SCHOEISEL BEDOELD BIJ POST 64.01 ) MET BUITENZOOL VAN RUBBER OF VAN KUNSTMATIGE PLASTISCHE STOF*640 000 PAIRES - PAAR** 11*EX 66.01*PARAPLUIES , PARASOLS ET OMBRELLES , Y COMPRIS LES PARAPLUIES-CANNES ET LES PARASOLS-TENTES ET SIMILAIRES : - AUTRES QUE PARASOLS DE TERRASSE , DE JARDIN , PARASOLS-TENTES ET SIMILAIRES ET A L'EXCEPTION DE CEUX DONT LES BALEINES N'EXCEDENT PAS UNE LONGUEUR DE 35 CM , PARAPLUIES OUVERTS , ET DE CEUX RECOUVERTS DE MATIERES PLASTIQUES - PARAPLU'S EN PARASOLS , ALSMEDE WANDELSTOKPARAPLU'S , TUINPARASOLS , PARASOLTENTEN EN DERGELIJKE : - ANDERE DAN TERRASPARASOLS , TUINPARASOLS , PARASOLTENTEN EN DERGELIJKE EN M.U.V . DIE WAARVAN DE BALEINEN NIET LANGER ZIJN DAN 35 CM , IN GEOPENDE STAND EN M.U.V . DIE MET OVERTREK IN PLASTISCHE STOFFEN*280 000 PIECES - STUKS** ANNEXE IX - REPUBLIQUE POPULAIRE DE CHINE BIJLAGE IX - VOLKSREPUBLIEK CHINA A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 12*69.11 EX A , EX B*BOLS A RIZ ET CUILLERS EN PORCELAINE - RIJSTKOMMEN MET LEPELS , VAN PORSELEIN*450 T** 13*69.11 EX A , EX B*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE A L'EXCEPTION DES BOLS A RIZ ET CUILLERS - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN , M.U.V . RIJSTKOMMEN MET LEPELS*450 T** *69.12 C*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN FAIENCE OF VAN FIJN AARDEWERK*450 T** *D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES QUE LA POTERIE ORDINAIRE , LE GRES , LA FAIENCE OU LA POTERIE FINE , ( DONT : MAXIMUM 215 T POUR LES MARCHANDISES DES SOUS-POSITIONS 69.11 EX A ET EX B ) - VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN DAN GEWOON AARDEWERK , GRES , FAIENCE OF FIJN AARDEWERK ( WAARVAN : MAX . 215 TON VOOR GOEDEREN VAN POST 69.11 EX A EN EX B ) *450 T** 14*EX 70.13*OBJETS EN VERRE POUR LE SERVICE DE LA TABLE , DE LA CUISINE , DE LA TOILETTE , POUR LE BUREAU , L'ORNEMENTATION DES APPARTEMENTS OU USAGES SIMILAIRES ( A L'EXCLUSION DES ARTICLES DU N * 70.19 ) EN VERRE SOUFFLE OU PRESSE A L'EXCEPTION DES BIBERONS ET AQUARIUMS - GLASWERK VOOR TAFEL - , KEUKEN - , TOILET - OF KANTOORGEBRUIK , VOOR BINNENHUISVERSIERING OF VOOR DERGELIJK GEBRUIK ( M.U.V . DE ARTIKELEN BEDOELD BIJ POST 70.19 ) , VAN GEBLAZEN OF GEPERST GLAS , M.U.V . ZUIGFLESSEN EN AQUARIUMS**5 100* 15*73.32 B EX II*VIS A BOIS EN FONTE , FER OU ACIER - HOUTSCHROEVEN , VAN GIETIJZER , VAN IJZER OF VAN STAAL*10 T** 16*73.32 B I , EX II*BOULONS ET ECROUS , TIRE-FOND , VIS , PITONS ET CROCHETS A PAS DE VIS ET ARTICLES SIMILAIRES DE BOULONNERIE ET DE VISSERIE , FILETES , EN FONTE , EN FER OU EN ACIER A L'EXCLUSION DES VIS A BOIS - BOUTEN EN MOEREN , KRAAGSCHROEVEN ( TIREFONDS ) , SCHROEVEN , OOGSCHROEVEN , SCHROEFHAKEN EN DERGELIJK BOUT - EN SCHROEFWERK , MET SCHROEFDRAAD , VAN GIETIJZER , VAN IJZER OF VAN STAAL , M.U.V . HOUTSCHROEVEN*45 T** 17*79.01 A*ZINC BRUT - RUW ZINK*2 575 T** 18*82.09 EX A*COUTEAUX DE TABLE , DE CUSINE ET D'OFFICE ( AUTRES QUE CEUX DU N * 82.06 ) , NON FERMANTS A LAME TRANCHANTE OU DENTELEE , EN ACIER INOXYDABLE - TAFELMESSEN EN MESSEN VOOR KEUKENGEBRUIK ( ANDERE DAN BEDOELD BIJ POST 82.06 ) , MET VAST , SNIJDEND LEMMET , OOK INDIEN GETAND , VAN ROESTVRIJ STAAL*5 T** *82.14 EX A*CUILLERS ET FOURCHETTES DE TABLE , EN ACIER INOXYDABLE - LEPELS EN VORKEN , VOOR TAFELGEBRUIK , VAN ROESTVRIJ STAAL*5 T** ANNEXE IX - REPUBLIQUE POPULAIRE DE CHINE BIJLAGE IX - VOLKSREPUBLIEK CHINA A ) BENELUX ( SUITE/VERVOLG ) NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FB ) - WAARDE ( IN DUIZEND BFR . ) * 19*EX 87.10*VELOCIPEDES ( NON COMPRIS LES TRIPORTEURS ET SIMILAIRES ) SANS MOTEUR - RIJWIELEN ( M.U.V . BAKFIETSEN EN DERGELIJKE ) ZONDER MOTOR*4 500 PIECES - STUKS** *87.12 EX B*CADRES ASSEMBLES OU NON D'UNE OU DE PLUSIEURS PIECES , POUR VELOCIPEDES SANS MOTEUR ( A L'EXCLUSION DE CEUX POUR TRIPORTEURS ET SIMILAIRES ) - FRAMES , AL DAN NIET GEASSEMBLEERD MET EEN OF MEER ANDERE DELEN , VOOR RIJWIELEN ZONDER MOTOR ( M.U.V . BAKFIETSEN EN DERGELIJKE ) *4 500 PIECES STUKS** 20*96.01 B I , EX III*BROSSES A DENTS , BROSSES , BALAIS-BROSSES ET PINCEAUX ( AUTRES QUE BROSSES CONSTITUANT DES ELEMENTS DE MACHINES ) - TANDENBORSTELS , BORSTELS , BEZEMS , KWASTEN EN PENSELEN , M.U.V . BORSTELS VOOR MACHINES**3 520* 21*97.04 A*CARTES A JOUER Y COMPRIS LES CARTES-JOUETS - SPEELKAARTEN , SPEELGOEDKAARTEN DAARONDER BEGREPEN*30 T** BILAG IX - KINA B ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* **VEDROERENDE TEKSTILVARER , SE NOERVOERENDE BILAG , PUNKT I ) *** 1*64.02 A , EX B*FODTOEJ , UNDTAGEN FODTOEJ MED PAAVULKANISERET YDERSAAL AF GUMMI OG OVERDEL AF TEKSTIL*21 000 PAR** 2*73.32 B I , II*SKRUER , BOLTE OG MOETRIKKER MED GEVIND**150* 3*82.09 EX A*BORDKNIVE OG BORDBESTIK**600* *82.14*BORDKNIVE OG BORDBESTIK**600* 4*87.10*CYKLER UDEN MOTOR ( HERUNDER TREHJULEDE TRANSPORTCYKLER ) *3 000 STK .** 5*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDE , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **8 000* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDE , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **8 000* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER , PUDE , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISERED VARER ) **8 000* 6*96.01 B EX III*KUNSTNERPENSLER**425* 7*96.01 B EX III*BOERSTER , BORTSET FRA KUNSTNERPENSLER**360* ANHANG IX - CHINA C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*60 000 PAAR ( 1 )** 2*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER ( NUR FUER DEUTSCHE HERSTELLER ) *29 000 PAAR ( 1 )** 3*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*5 000 CBM ( 2 )** 4*44.18*SOGENANNTES KUNSTHOLZ IN FORM VON PLATTEN , TAFELN , BLOECKEN UND DERGLEICHEN*5 000 CBM ( 2 )** 5*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**6,8 ( 2 )* ** ( DAVON : NUR FUER DEUTSCHE HERSTELLER : 3,4 MILL . DM ) *** **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL I ) *** 6*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**5,0 ( 3 )* 7*64.02 EX A*LOHNVEREDELUNG VON SCHUHEN MIT OBERTEIL AUS LEDER**1,0 ( 3 )* 8*69.08 A , B EX I , EX II*FLIESEN , GEBRANNTE PFLASTERSTEINE , BODEN - UND WANDPLATTEN ( AUSGENOMMEN SPALTPLATTEN ) , GLASIERT ( NUR FUER INDUSTRIE ) **1,2 ( 4 )* 9*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN ( TYPISCH CHINESISCHE KERAMIKWAREN ) **6,1* *69.12 EX C , EX D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN ( TYPISCH CHINESISCHE KERAMIKWAREN ) **6,1* 10*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN MIT EUROPAEISCHEM DEKOR**1,5* ** ( DAVON : NUR FUER DEUTSCHE HERSTELLER : 0,4 MILL . DM ) *** *69.12 EX C , EX D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN MIT EUROPAEISCHEM DEKOR*** ** ( DAVON : NUR FUER DEUTSCHE HERSTELLER : 0,4 MILL . DM ) *** 11*EX 70.13*GLASWAREN , HANDGEFERTIGT**4,0 ( 2 )* 12*73.02 EX C*FERROSILICIUM MIT EINEM GEHALT AN SILICIUM VON MEHR ALS 60 BIS 80 GEWICHTSHUNDERTTEILEN*1 000 T** 13*EX 73.14*DRAHT AUS STAHL , NICHT UEBERZOGEN , KOHLENSTOFFGEHALT 0,25 GEWICHTSHUNDERTTEILE ODER WENIGER*2 400 T** 14*EX 73.20*ROHRFORMSTUECKE , ROHRVERSCHLUSSSTUECKE UND ROHRVERBINDUNGSSTUEKKE AUS TEMPERGUSS*500 T ( 2 )** 15*73.32 B EX II*SCHRAUBEN UND LOSE MUTTERN MIT GEWINDE*1 950 T ( 2 )** ** ( DAVON : *** **SCHRAUBEN MIT HOLZGEWINDE : 650 T*** **ROHE SCHRAUBEN : 650 T ) *** 16*EX 82.01*SPATEN UND SCHAUFELN*30 000 ST .** 17*85.25 EX A*ISOLATOREN AUS KERAMISCHEN STOFFEN ( NUR FUER INDUSTRIE ) **0,8* 18*EX 92.05*BLASINSTRUMENTE AUS METALL**1,0* 19*97.03 A , EX B*SPIELZEUG AUS HOLZ ODER SPINNSTOFFEN**6,5 ( 2 )* 20*EX 97.05*CHRISTBAUMSCHMUCK UND AEHNLICHE WEIHNACHTSARTIKEL AUS GLAS**0,05* ( 1 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 42.03.250 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.350 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 4 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMER 69.08.990 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . ANNEXE IX - REPUBLIQUE POPULAIRE DE CHINE E ) FRANCE NUMERO*NUMERO DU TARIF DOUANIER COMMUN*DESIGNATION DES MARCHANDISES*QUANTITE*VALEUR ( EN MILLIERS DE FF ) * 1*04.06*MIEL NATUREL*800 T ( 1 )** 2*16.04 EX D , EX E*PRODUITS DIVERS DE LA PECHE**170* 3*32.05*MATIERES COLORANTES ORGANIQUES SYNTHETIQUES , ETC.**18 000* **POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE I ) *** 4*66.01*PARAPLUIES , PARASOLS ET OMBRELLES , ETC.*350 000 UNITES** 5*69.11*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU EN AUTRES MATIERES CERAMIQUES**6 500* *69.12 C , D*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE OU EN AUTRES MATIERES CERAMIQUES**6 500* 6*85.15 A EX III , C EX II*APPAREILS RECEPTEURS DE RADIODIFFUSION ET LEURS PARTIES ET PIECES DETACHEES**11 500* 7*90.12*MICROSCOPES OPTIQUES , Y COMPRIS LES APPAREILS POUR LA MICROPHOTOGRAPHIE , LA MICROCINEMATOGRAPHIE ET LA MICROPROJECTION**2 300* 8*91.02*PENDULETTES ET REVEILS A MOUVEMENT DE MONTRE**975* 9*97.03 A , EX B*JOUETS , MODELES REDUITS POUR DIVERTISSEMENT**20 000* ( 1 ) LE CONTINGENT DE 800 TONNES PEUT-ETRE UTILISE POUR : - MIEL DE BOUCHE : 200 TONNES , - MIEL INDUSTRIEL : 600 TONNES . ANNEX IX - CHINA ( F ) IRELAND NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND IRL* **FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX*** 1*94.04 EX A , EX B*MATTRESSES OTHER THAN OF RUBBER ; FILLED QUILTS AND EIDERDOWNS ; MATTRESS SUPPORTS ; CUSHIONS OTHER THAN OF CELLULAR RUBBER**15 000* ALLEGATO IX - REPUBBLICA POPOLARE CINESE G ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*04.06*MIELE NATURALE*250 T** 2*28.56 C*CARBURO DI CALCIO*3 000 T** 3*DA CAP . EX 28 A EX 38*PRODOTTI CHIMICI DIVERSI**3 300* 4*29.11 E I*VANILLINA E ETILVANILLINA*60 T** 5*29.16 D*ALTRI ACIDI CARBOSSILICI A FUNZIONI OSSIGENATE SEMPLICI O COMPLESSE*50 T** 6*29.35 H*FENAZONE ( DCI ) E AMINOFENAZONE ( DCI ) ( AMMIDOPIRINA ) , E LORO DERIVATI**250* 7*29.35 EX Q*ALTRI COMPOSTI ETEROCICLICI**600* 8*36.05*ARTICOLI PIROTECNICI*220 T** 9*41.02 A , B*CUOIO E PELLI DI BOVINI ( COMPRESI I BUFALI ) E DI EQUINI , PREPARATI , ESCLUSI QUELLI DELLE VOCI 41.06 E 41.08*250 T** **PER I PRODOTTI TESSILI , VEDI STESSO ALLEGATO , PARTE I ) *** 10*64.01*CALZATURE CON SUOLE ESTERNE E TOMAIA DI GOMMA O DI MATERIA PLASTICA ARTIFICIALE**450* 11*64.02*CALZATURE CON SUOLE ESTERNE DI CUOIO NATURALE , ARTIFICIALE O RICOSTITUITO ; CALZATURE ( NON COMPRESE NELLA VOCE 64.01 ) CON SUOLA ESTERNA DI GOMMA O DI MATERIA PLASTICA ARTIFICIALE : *** *64.02 A*CALZATURE CON TOMAIA DI CUOIO NATURALE**330* *64.02 B*ALTRE**450* 12*66.01*OMBRELLI , COMPRESI GLI OMBRELLI-BASTONE , I PARASOLE-TENDE , GLI OMBRELLONI E SIMILI*28 000 UNITA** 13*69.11*VASELLAME O OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA O DI ALTRE MATERIE CERAMICHE*1 400 T** *69.12*VASELLAME O OGGETTI DI USO DOMESTICO O DA TOLETTA , DI PORCELLANA O DI ALTRE MATERIE CERAMICHE*1 400 T** 14*81.04 IJ*ANTIMONIO*40 T** 15*85.03*PILE ELETTRICHE**200* ANNEX IX - CHINA ( H ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* 1*36.06*MATCHES ( EXCLUDING BENGAL MATCHES ) *25 000 SHORT STANDARDS** 2*42.03 B*LEATHER GLOVES , INCLUDING GLOVES OF LEATHER AND FURSKIN OR OF LEATHER AND ARTIFICIAL FUR AND INCLUDING GLOVES OF FABRIC AND LEATHER*60 500 PAIRS ( 1 )** **FOR TEXTILE PRODUCTS , SEE SECTION ( I ) OF THIS ANNEX*** 3*64.01*FOOTWEAR ( OF WHICH NOT MORE THAN POUND 100 000 OF LEATHER FOOTWEAR ) **200* *64.02*FOOTWEAR ( OF WHICH NOT MORE THAN POUND 100 000 OF LEATHER FOOTWEAR ) **200* 4*EX 65.05*HEADGEAR , NOT BEING WHOLLY OR PARTLY OF WOOL OR FUR FELT**1 250* *EX 65.06*HEADGEAR , NOT BEING WHOLLY OR PARTLY OF WOOL OR FUR FELT**1 250* 5*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OF OTHER KINDS OF POTTERY ( EXCLUDING COMMON POTTERY ) **747,5* *69.12 B , C , D*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA AND OF OTHER KINDS OF POTTERY ( EXCLUDING COMMON POTTERY ) **747,5* 6*85.15 A EX III*RADIO RECEIVERS , EXCLUDING PORTABLE RADIOS , CAR RADIOS AND MUSIC CENTRES*100 000 UNITS** ( 1 ) INCLUDING TEXTILE CATEGORIES EX 10 , EX 11 AND EX 87 . BILAG IX - ANHANG IX - !*** - ANNEX IX - ANNEXE IX - ALLEGATO IX - BIJLAGE IX KINA - CHINA - !*** - REPUBLIQUE POPULAIRE DE CHINE - CHINE - CINA I ) TEKSTILVARER - I ) TEXTILWAREN - !*** - ( I ) TEXTILE PRODUCTS - I ) PRODUITS TEXTILES - I ) PRODOTTI TESSILI - I ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* EX 7*I*1 000 PEZZI*50 ( 1 )* *UK*1 000 PIECES*(2 )* EX 8*F*1 000 PIECES*(2 )* *I*1 000 PEZZI*(3 )* *UK*1 000 PIECES*(2 )* EX 10*UK*1 000 PAIRS*(4 )* EX 11*UK*1 000 PAIRS*(4 )* EX 18*F*TONNES*25 ( 5 )* *UK*TONNES*5 ( 6 )* EX 21*UK*1 000 PIECES*(2 )* EX 30 A*F*1 000 PIECES*(2 )* *UK*1 000 PIECES*(2 )* EX 30 B*F*TONNES*(2 )* *UK*TONNES*(2 )* EX 76*UK*TONNES*(2 )* EX 78*F*TONNES*(2 )* *UK*TONNES*(2 )* EX 79*UK*TONNES*(2 )* EX 80*UK*TONNES*(2 )* EX 81*F*TONNES*(2 )* *UK*TONNES*(2 )* EX 85*UK*TONNES*(2 )* EX 87*UK*TONNES*(4 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 117*D*TONNEN*100 ( 7 )* *F*TONNES*75 ( 8 )* 118*F*TONNES*(9 )* *I*TONNELLATE*100 ( 10 )* *UK*TONNES*1,5 ( 10 )* *IRL*TONNES*3 ( 10 )* *DK*TON*25 ( 11 )* 119*D*TONNEN*(12 )* *F*TONNES*(9 )* *I*TONNELLATE*(13 )* *BNLTONNES - TON*10* *UK*TONNES*(13 )* *IRL*TONNES*(13 )* *DK*TON*(13 )* 120*I*TONNELLATE*(13 )* *UK*TONNES*(13 )* *IRL*TONNES*(13 )* 130 A*I*TONNELLATE*6* *UK*TONNES*6 ( 14 )* 136*F*TONNES*17* *GR*!****5* EX 136*I*TONNELLATE*50 ( 15 )* *UK*TONNES*64 ( 16 )* *IRL*TONNES*22 ( 17 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 142*F*TONNES*(2 )* 149 A*D*TONNEN*50 ( 18 )* *F*TONNES*700 ( 19 )* *IRL*TONNES*65 ( 19 )* 149 B*D*TONNEN*(20 )* *F*TONNES*(20 )* 149 B*IRL*TONNES*(20 )* 149 C*D*TONNEN*(20 )* *F*TONNES*(20 )* *IRL*TONNES*(20 )* EX 150 A*D*TONNEN*150 ( 21 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 150 A*F*TONNES*(20 )* EX 150 A*IRL*TONNES*(20 )* EX 150 B*D*TONNEN*(22 )* 150 B*F*TONNES*(20 )* EX 150 B*IRL*TONNES*(20 )* 150 C*F*TONNES*(20 )* 153*F*TONNES*(20 )* 157*F*TONNES*(2 )* 159*F*TONNES*(2 )* 161*F*TONNES*(2 )* EX 161*UK*TONNES*(2 )* ( 1 ) COMPRESA LA CATEGORIA EX 8 - CAMICIE , CAMICETTE E BLUSE DI LINO O DI RAMIE . ( 2 ) VOIR CATEGORIE EX 18 . - SEE CATEGORY EX 18 . ( 3 ) VEDI LA CATEGORIA EX 7 . ( 4 ) SEE QUOTA 2 , ANNEX IX ( H ) : GLOVES , BOTH KNITTED OR CROCHETED TO SHAPE , NOT ELASTIC OR RUBBERIZED , AND WOVEN , OF FLAX . ( 5 ) Y COMPRIS LES CATEGORIES EX 8 , EX 30 A , EX 30 B , EX 78 , EX 81 , EX 142 , 157 , 159 ET 161 : ARTICLES DE FIBRES AUTRES QUE COTON , LAINE , FIBRES SYNTHETIQUES ET ARTIFICIELLES . ( 6 ) INCLUDING EX CATEGORIES 7 , 8 , 21 , 30 A , 30 B , 76 , 78 , 79 , 80 , 81 , 85 AND 161 : WOVEN OUTER AND UNDER GARMENTS , TIES , BOW TIES AND CRAVATS OF FLAX . ( 7 ) EINSCHLIESSLICH KATEGORIE 119 . ( 8 ) Y COMPRIS LES CATEGORIES 118 ET 119 . ( 9 ) VOIR CATEGORIE 117 . ( 10 ) COMPRESE LE CATEGORIE 119 E 120 . - INCLUDING CATEGORIES 119 AND 120 . ( 11 ) KATEGORI 119 INKLUSIVE . ( 12 ) SIEHE KATEGORIE 117 . ( 13 ) VEDI LA CATEGORIA 118 . - SEE CATEGORY 118 . - SE KATEGORI 118 . ( 14 ) THROWN SILK YARNS . ( 15 ) TESSUTI DI SETA SELVATICA ( TUSSAH ) GREGGI E/O SGOMMATI . ( 16 ) WOVEN FABRICS OF SILK OF A WEIGHT EXCEEDING 585 G/10 M2 IN THE GUM , OR EXCEEDING 485 G/10 M2 NOT IN THE GUM . ( 17 ) 50.09-01 TO 44 ; 50.09.47 ; 50.09-48 . ( 18 ) EINSCHLIESSLICH KATEGORIEN 149 B UND 149 C . ( 19 ) Y COMPRIS LES CATEGORIES 149 B , 149 C , 150 A , 150 B , 150 C ET 153 . - INCLUDING CATEGORIES 149 B , 149 C , EX 150 A ( 57.10-21 AND 29 ) , EX 150 B ( 57.10-31 AND 39 ) AND EX 150 C ( 57.10-50 ) . ( 20 ) VOIR CATEGORIE 149 A . - SIEHE KATEGORIE 149 A . - SEE CATEGORY 149 A . ( 21 ) NIMEXE 57.10-21 - EINSCHLIESSLICH KATEGORIE EX 150 B . ( 22 ) NIMEXE 57.10-31 - SIEHE KATEGORIE EX 150 A . BILAG X - ANHANG X - !*** - ANNEX X - ANNEXE X - ALLEGATO X - BIJLAGE X KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA NORDKOREA , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS NORDKOREA ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE NORTH KOREA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DE LA COREE DU NORD POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DELLA COREA DEL NORD PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT NOORD-KOREA VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . ANNEXE X - COREE DU NORD BIJLAGE X - NOORD-KOREA A ) BENELUX NUMERO - NUMMER*NUMERO DU TARIF DOUANIER COMMUN - NUMMER VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*DESIGNATION DES MARCHANDISES - OMSCHRIJVING VAN DE GOEDEREN*QUANTITE - HOEVEELHEID*VALEUR ( EN MILLIERS DE FL ) - WAARDE ( IN DUIZEND FL . ) * 1*79.01 A*ZINC BRUT - RUW ZINK*3 850 T** ANHANG X - NORDKOREA C ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*42.02 EX B*REISEARTIKEL UND ANDERE BEHAELTNISSE AUS LEDER ODER KUNSTLEDER**0,125* 2*42.03 B II , III*HANDSCHUHE AUS LEDER ODER KUNSTLEDER*12 500 PAAR** 3*44.11*PLATTEN AUS FASERN VON HOLZ ODER ANDEREN PFLANZLICHEN STOFFEN**0,125* 4*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**0,125 ( 1 )* 5*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**0,125* 6*69.08 A , B EX I , EX II*FLIESEN , GEBRANNTE PFLASTERSTEINE , BODEN - UND WANDPLATTEN ( AUSGENOMMEN SPALTPLATTEN ) , GLASIERT**0,125* 7*69.11 EX A , EX B*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,125* *69.12 EX C , D*GESCHIRR UND HAUSHALTSGEGENSTAENDE AUS PORZELLAN , STEINGUT UND ANDEREN KERAMISCHEN STOFFEN**0,125* 8*EX 70.13*GLASWAREN , HANDGEFERTIGT**0,125* 9*79.01 EX A*ROHZINK , NICHT LEGIERT ( FEINZINK , HUETTENZINK ) *7 300 T ( 1 )** ( 1 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEX : SEE O.J . BILAG X - ANHANG X - !*** - ANNEX X - ANNEXE X - ALLEGATO X - BIJLAGE X NORDKOREA - NORTH KOREA - !*** - COREE DU NORD - COREA DEL NORD - NOORD-KOREA D ) TEKSTILVARER - D ) TEXTILWAREN - !*** - ( D ) TEXTILE PRODUCTS - D ) PRODUITS TEXTILES - D ) PRODOTTI TESSILI - D ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 3*GR*!****2* 37*GR*!****2* BILAG XI - ANHANG XI - !*** - ANNEX XI - ANNEXE XI - ALLEGATO XI - BIJLAGE XI KONTINGENTER , DER SKAL AABNES AF MEDLEMSSTATERNE VED INDFOERSEL FRA VIETNAM , FOR PERIODEN 1 . JANUAR TIL 31 . DECEMBER 1983 VON DEN MITGLIEDSTAATEN BEI DER EINFUHR AUS VIETNAM ZU EROEFFNENDE KONTINGENTE FUER DIE ZEIT VOM 1 . JANUAR BIS ZUM 31 . DEZEMBER 1983 !*** QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM VIETNAM FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1983 CONTINGENTS A OUVRIR PAR LES ETATS MEMBRES A L'EGARD DU VIET-NAM POUR LA PERIODE ALLANT DU 1ER JANVIER AU 31 DECEMBRE 1983 CONTINGENTI CHE GLI STATI MEMBRI APRIRANNO ALL'IMPORTAZIONE NEI CONFRONTI DEL VIETNAM PER IL PERIODO DAL 1 * GENNAIO AL 31 DICEMBRE 1983 CONTINGENTEN TE OPENEN DOOR DE LID-STATEN BIJ DE INVOER VAN HERKOMST UIT VIETNAM VOOR DE PERIODE VAN 1 JANUARI TOT EN MET 31 DECEMBER 1983 NB : DE POSITIONSNUMRE FRA DEN FAELLES TOLDTARIF , DER ER ANFOERT I ANDEN KOLONNE I LISTERNE , ER KUN VEJLEDENDE . DIE TARIFNUMMERN DES GEMEINSAMEN ZOLLTARIFS IN DER ZWEITEN SPALTE DER LISTEN DIENEN NUR ALS HINWEIS . !*** THE HEADING NUMBERS FROM THE COMMON CUSTOMS TARIFF IN THE SECOND COLUMN OF THE LISTS ARE MEANT ONLY TO SERVE AS A GUIDE . LES POSITIONS DU TARIF DOUANIER COMMUN FIGURANT DANS LA DEUXIEME COLONNE DES LISTES NE SONT FOURNIES QU'A TITRE INDICATIF . I NUMERI DELLE VOCI DELLA TARIFFA DOGANALE COMUNE CHE FIGURANO NELLA SECONDA COLONNA DEGLI ELENCHI SONO FORNITI SOLTANTO A TITOLO ORIENTATIVO . DE NUMMERS VAN HET GEMEENSCHAPPELIJK DOUANETARIEF , DIE IN DE TWEEDE KOLOM VAN DE LIJSTEN VOORKOMEN , WORDEN SLECHTS BIJ WIJZE VAN AANDUIDING GEGEVEN . BILAG XI - VIETNAM A ) DANMARK NR.*POSITION I DEN FAELLES TOLDTARIF*VAREBETEGNELSE*MAENGDE*VAERDI 1 000 DKR .* **VEDROERENDE TEKSTILVARER , SE NAERVAERENDE BILAG PUNKT F ) *** 1*94.01 B EX II*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **2 210* *94.03 EX A , EX B*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **2 210* *94.04*MOEBLER OG MOEBELDELE , ELEKTRISKE VARMEPUDER OG -TAEPPER , VATTAEPPER , DYNER PUDER , SOVEPOSER M.V . ( ALLE IKKE-LIBERALISEREDE VARER ) **2 210* 2*96.01 B EX III*KUNSTNERPENSLER**270* ANHANG XI - VIETNAM B ) DEUTSCHLAND LFD . NR.*NUMMER DES GEMEINSAMEN ZOLLTARIFS*WARENBEZEICHNUNG*MENGE*WERT IN MILLIONEN DM* 1*42.02 EX B*REISEARTIKEL UND ANDERE BEHAELTNISSE AUS LEDER ODER KUNSTLEDER**0,9 ( 1 )* 2*44.15*FURNIERTES HOLZ UND SPERRHOLZ ; HOELZER MIT EINLEGEARBEIT*6 000 CBM ( 2 )** 3*EX 46.03*TISCHKORBWAREN AUS WEIDE ODER PEDDIGROHR**0,45 ( 2 )* **FUER TEXTILWAREN SIEHE DENSELBEN ANHANG , TEIL F ) *** 4*64.02 EX A*SCHUHE MIT OBERTEIL AUS LEDER**1,0 ( 3 )* 5*97.03 A*SPIELZEUG AUS HOLZ**0,33 ( 2 )* 6*97.03 EX B*SPIELZEUG AUS SPINNSTOFFEN**0,44 ( 2 )* ( 1 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 42.02.210 , 42.02.310 UND 42.02.410 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 2 ) ZEITWEILIG UND PROBEWEISE WERDEN EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ( 3 ) ZEITWEILIG UND PROBEWEISE WERDEN FUER DIE WARENNUMMERN 64.02.290 , 64.02.340 , 64.02.450 , 64.02.500 UND 64.02.560 EINFUHRGENEHMIGUNGEN AUCH DANN ERTEILT , WENN DADURCH DIESER BETRAG UEBERSCHRITTEN WIRD . ANNEXE XI - VIET-NAM C ) FRANCE POUR LES PRODUITS TEXTILES , VOIR MEME ANNEXE PARTIE F ) ALLEGATO XI - VIETNAM D ) ITALIA N.*NUMERO DELLA TARIFFA DOGANALE COMUNE*DESIGNAZIONE DELLE MERCI*QUANTITA*VALORE ( IN MILIONI DI LIT ) * 1*EX CAP . 4*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 7*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 8*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 11*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 17*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 20*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 22*PRODOTTI AGRICOLI DIVERSI**200* *EX CAP . 24*PRODOTTI AGRICOLI DIVERSI**200* 2*22.09 C*BEVANDE ALCOLICHE**100* 3*DA EX CAP . 28 A EX CAP . 38*PRODOTTI CHIMICI E FARMACEUTICI**200* 4*33.01 A I*OLI ESSENZIALI NON DETERPENATI DI AGRUMI**100* 5*40.02 EX C*LATTICE DI GOMMA SINTETICA**150* 6*69.11*VASELLAME ED OGGETTI DI USO DOMESTICO O DA TOLETTA , IN PORCELLANA**100* 7*76.01 A*ALLUMINIO GREGGIO**300* ANNEX XI - VIETNAM ( E ) UNITED KINGDOM NO*CCT HEADING NO*DESCRIPTION*QUANTITY*VALUE POUND 1 000* **FOR TEXTILE PRODUCTS , SEE SECTION ( F ) OF THIS ANNEX*** 1*69.11*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF PORCELAIN OR CHINA ( INCLUDING BISCUIT PORCELAIN AND PARIAN ) **23,1* *69.12*TABLEWARE AND OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC OR TOILET PURPOSES , OF OTHER KINDS OF POTTERY**23,1* BILAG XI - ANHANG XI - !*** - ANNEX XI - ANNEXE XI - ALLEGATO XI - BIJLAGE XI VIETNAM - !*** - VIET-NAM F ) TEKSTILVARER - F ) TEXTILWAREN - !*** - ( F ) TEXTILE PRODUCTS - F ) PRODUITS TEXTILES - F ) PRODOTTI TESSILI - F ) TEXTIELPRODUKTEN KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 1*F*TONNES*1* 2*F*TONNES*13*F*TONNES*1* 4*F*1 000 PIECES*10* 5*F*1 000 PIECES*10* 6*F*1 000 PIECES*10* 7*F*1 000 PIECES*10* *I*1 000 PEZZI*35 ( 1 )* *DK*1 000 STK.*10* 8*D*1 000 STUECK*1 005* *F*1 000 PIECES*10* *I*1 000 PEZZI*20* *DK*1 000 STK.*40* 9*F*TONNES*22 ( 2 )* *DK*TON*6 ( 3 )* 10*F*1 000 PAIRES*(4 )* *I*1 000 PAIA*15 ( 5 )* 11*F*1 000 PAIRES*(4 )* *I*1 000 PAIA*(6 )* 12*F*1 000 PAIRES*(4 )* *I*1 000 PAIA*(6 )* 13*F*1 000 PIECES*(4 )* 14 A*F*1 000 PIECES*(4 )* 14 B*F*1 000 PIECES*(4 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 15 A*F*1 000 PIECES*(4 )* 15 B*F*1 000 PIECES*(4 )* 16*F*1 000 PIECES*(4 )* 17*F*1 000 PIECES*(4 )* 18*F*TONNES*11 ( 7 )* 20*F*TONNES*(8 )* *DK*TON*(9 )* *UK*TONNES*7 ( 10 )* 21*F*1 000 PIECES*(4 )* 22*DK*TON*100 ( 11 )* *UK*TONNES*(12 )* 23*DK*TON*(13 )* *UK*TONNES*(12 )* 24*F*1 000 PIECES*(4 )* 25*F*1 000 PIECES*(4 )* 26*F*1 000 PIECES*(4 )* 27*F*1 000 PIECES*(4 )* 28*F*1 000 PIECES*(4 )* 29*F*1 000 PIECES*(4 )* *DK*1 000 STK.*1,1* 34*UK*TONNES*(12 )* 35*UK*TONNES*(12 )* 36*UK*TONNES*(12 )* 38 B*DK*TON*6 ( 14 )* KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 39*F*TONNES*(8 )* *DK*TON*(15 )* *UK*TONNES*(12 )* 40*DK*TON*(15 )* *UK*TONNES*(12 )* 68*F*TONNES*(4 )* 69*F*1 000 PIECES*(4 )* 70*F*1 000 PIECES*(4 )* 71*F*TONNES*(4 )* 72*F*1 000 PIECES*(4 )* 73*F*1 000 PIECES*(4 )* 74*F*1 000 PIECES*(4 )* KATEGORI - KATEGORIE - ! - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE*MEDLEMSLANDE - MITGLIEDSTAATEN - !*** - MEMBER STATES - ETATS MEMBRES - STATI MEMBRI - LID-STATEN*ENHED - EINHEITEN - !*** - UNITS - UNITES - UNITA - EENHEID*MAENGDE - MENGE - !*** - QUANTITY - QUANTITE - QUANTITA - KWANTITEIT* 75*F*1 000 PIECES*(4 )* 76*F*TONNES*(4 )* 78*F*TONNES*(4 )* 79*F*TONNES*(4 )* 80*F*TONNES*(4 )* 81*F*TONNES*(4 )* 82*F*TONNES*(4 )* 83*F*TONNES*(4 )* 118*F*TONNES*(8 )* *DK*TON*(15 )* 119*DK*TON*(15 )* 120*DK*TON*(15 )* ( 1 ) RISERVATI ALL'IMPORTAZIONE DI ARTICOLI FOLCLORISTICI DA DONNA . ( 2 ) Y COMPRIS LES CATEGORIES 20 , 39 ET 118 . ( 3 ) KATEGORI 20 INKLUSIVE . ( 4 ) VOIR CATEGORIE 18 . ( 5 ) COMPRESE LE CATEGORIE 11 E 12 . ( 6 ) VEDI CATEGORIA 10 . ( 7 ) Y COMPRIS LES CATEGORIES 10 , 11 , 12 , 13 , 14 A , 14 B , 15 A , 15 B , 16 , 17 , 21 , 24 , 25 , 26 , 27 , 28 , 29 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 75 , 76 , 78 , 79 , 80 , 81 , 82 ET 83 . ( 8 ) VOIR CATEGORIE 9 . ( 9 ) SE KATEGORI 9 . ( 10 ) INCLUDING CATEGORIES 22 , 23 , 34 , 35 , 36 , 39 AND 40 . ( 11 ) KATEGORI 23 INKLUSIVE . ( 12 ) SEE CATEGORY 20 . ( 13 ) SE KATEGORI 22 . ( 14 ) KATEGORI 39 , 40 , 118 , 119 OG 120 INKLUSIVE . ( 15 ) SE KATEGORI 38 B .